Exhibit 10.1


THIRD AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT
CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as administrative agent
(“Administrative Agent”),
CREDIT SUISSE AG, a company incorporated in Switzerland, acting through its
CAYMAN ISLANDS BRANCH, ALPINE SECURITIZATION LTD, as buyers (“Buyers”) and other
Buyers from time to time,
ALTISOURCE RESIDENTIAL, L.P., ARLP REPO SELLER S, LLC, ARLP REPO SELLER L, LLC
and ARNS, INC., (each, a “Seller”, and collectively, the “Sellers”),
ARLP TRUST, ARLP TRUST 3 on behalf of itself and each of its series, ARLP TRUST
4, ARLP TRUST 5 on behalf of itself and each of its series, ARLP TRUST 6 on
behalf of itself and each of its series, ARLP SECURITIZATION TRUST, SERIES
2014-1 on behalf of itself and each of its series, ARLP SECURITIZATION TRUST,
SERIES 2014-2 on behalf of itself and each of its series, RESI SFR SUB, LLC and
RESI REO SUB, LLC (each, a “Seller Party Subsidiary”, and collectively, the
“Seller Party Subsidiaries”), and


ALTISOURCE RESIDENTIAL CORPORATION (“Guarantor”)


Dated November 18, 2016








--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
 
Page
1
 
Applicability
 
1
2
 
Definitions
 
2
3
 
Program; Initiation of Transactions
 
28
4
 
Repurchase; Release Price; Conversion to REO Property
 
29
5
 
Price Differential.
 
32
6
 
Margin Maintenance
 
33
7
 
Income Payments
 
33
8
 
Conveyance; Security Interest; REO Property
 
35
9
 
Payment and Transfer
 
39
10
 
Conditions Precedent
 
39
11
 
Program; Costs
 
43
12
 
Servicing; Property Management
 
47
13
 
Representations and Warranties
 
50
14
 
Covenants
 
56
15
 
Events of Default
 
67
16
 
Remedies Upon Default
 
70
17
 
Reports
 
74
18
 
Repurchase Transactions
 
77
19
 
Single Agreement
 
77
20
 
Notices and Other Communications
 
78
21
 
Entire Agreement; Severability
 
80
22
 
Non Assignability
 
80
23
 
Set‑off
 
82
24
 
Binding Effect; Governing Law; Jurisdiction
 
82



- i –

--------------------------------------------------------------------------------





25
 
No Waivers, Etc.
 
83
26
 
Intent
 
83
27
 
Disclosure Relating to Certain Federal Protections
 
84
28
 
Power of Attorney
 
84
29
 
Buyers May Act Through Administrative Agent
 
85
30
 
Indemnification; Obligations
 
85
31
 
Counterparts
 
86
32
 
Confidentiality
 
86
33
 
Recording of Communications
 
87
34
 
Periodic Due Diligence Review
 
87
35
 
Authorizations
 
88
36
 
Acknowledgement of Anti‑Predatory Lending Policies
 
88
37
 
Documents Mutually Drafted
 
88
38
 
General Interpretive Principles
 
89
39
 
Conflicts
 
89
40
 
Limitation on Liability of Owner Trustee
 
89
41
 
Amendment and Restatement
 
90
42
 
Joinder of Additional Seller Parties
 
90
43
 
Acknowledgment of Assignment and Administration of Repurchase Agreement
 
90
  
 
 
 
 
 
 
 
 
 
SCHEDULES
 
 
 
 
Schedule 1-A
 
Representations and Warranties with Respect to Contributed Mortgage Loans
Schedule 1-B
 
Representations and Warranties with Respect to Contributed REO Property
Schedule 1-C
 
Representations and Warranties with Respect to Contributed Rental Property
Schedule 1-D
 
Representations and Warranties with Respect to Purchased Certificates



- ii –

--------------------------------------------------------------------------------





Schedule 2
 
Authorized Representatives
Schedule 3
 
Leasing Standards
 
 
 
 
 
EXHIBITS
 
 
 
 
Exhibit A
 
Reserved
Exhibit B
 
Reserved
Exhibit C
 
Reserved
Exhibit D-1
 
Form of Seller Power of Attorney
Exhibit D-2
 
Form of Trust Subsidiary Power of Attorney
Exhibit D-3
 
Form of SFR Subsidiary Power of Attorney
Exhibit D-4
 
Form of REO Subsidiary Power of Attorney
Exhibit E
 
Reserved
Exhibit F
 
Reserved
Exhibit G
 
Each Seller’s, Guarantor’s and Each Seller Party Subsidiary’s Tax Identification
Number
Exhibit H
 
Existing Indebtedness
Exhibit I
 
Form of Servicer Notice
Exhibit J
 
Litigation
Exhibit K
 
Form of Tenant Instruction Notice
Exhibit L
 
Form of Joinder Agreement





- iii –

--------------------------------------------------------------------------------






This is a THIRD AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT, dated as of
November 18, 2016, by and among CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC
(“Administrative Agent”), CREDIT SUISSE AG, a company incorporated in
Switzerland, acting through its CAYMAN ISLANDS BRANCH (a “Buyer”), ALPINE
SECURITIZATION LTD (a “Buyer”), ALTISOURCE RESIDENTIAL, L.P., ARLP REPO SELLER
S, LLC, ARLP REPO SELLER L, LLC and ARNS, INC. (each, a “Seller”, and
collectively, the “Sellers”), ARLP TRUST, ARLP TRUST 3, on behalf of itself and
each of its series, ARLP TRUST 4, ARLP TRUST 5, on behalf of itself and each of
its series, ARLP TRUST 6, on behalf of itself and each of its series, ARLP
SECURITIZATION TRUST, SERIES 2014-1, on behalf of itself and each of its series,
ARLP SECURITIZATION TRUST, SERIES 2014-2, on behalf of itself and each of its
series (each, a “Trust Subsidiary”, and collectively, the “Trust Subsidiaries”),
RESI SFR SUB, LLC (the “SFR Subsidiary”) and RESI REO SUB, LLC (the “REO
Subsidiary”) (together with the Trust Subsidiaries and the SFR Subsidiary
collectively, the “Seller Party Subsidiaries”) and ALTISOURCE RESIDENTIAL
CORPORATION (“Guarantor”).
    
The Administrative Agent, as buyer, ARLP, ARNS, ARLP Trust, ARLP Trust 4, RESI
SFR Sub, LLC, RESI REO Sub, LLC and the Guarantor previously entered into a
Second Amended and Restated Master Repurchase Agreement, dated as of March 31,
2015 (as amended, the “Existing Repurchase Agreement”);


The parties hereto desire that the Existing Repurchase Agreement be amended and
restated, in its entirety, to add the Series Trusts (in each case, on behalf of
itself and each of its series), Seller L and Seller S (each as defined below) as
parties hereto and on the terms and subject to the conditions set forth herein;
NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:


1.Applicability
The parties hereto entered into transactions in which each Original Seller (as
defined below) transferred to Administrative Agent on behalf of Buyers certain
Purchased Certificates against the transfer of funds by Administrative Agent on
behalf of Buyers, with a simultaneous agreement by Administrative Agent on
behalf of Buyers to transfer to each Seller, as applicable, such Purchased
Certificates against the transfer of funds by such Seller. On the Effective
Date, Seller L and Seller S shall enter into Transactions in which each such
Seller shall transfer to the Administrative Agent on behalf of Buyers additional
Purchased Certificates against the transfer of funds by Administrative Agent on
behalf of Buyers, with a simultaneous agreement by Administrative Agent on
behalf of Buyers to transfer to each Seller, as applicable, such Purchased
Certificates against the transfer of funds by such Seller. From time to time,
each Seller may request Purchase Price Increases for the Transaction involving
the Purchased Certificates in conjunction with the transfer of an Eligible REO
Property, an Eligible Mortgage Loan or an Eligible Rental Property to a Seller
Party Subsidiary as a result of the increase in Asset Value of the Purchased
Certificates. From time to time, each Seller may request a release of a
Contributed Asset from a Seller Party Subsidiary in conjunction with an Optional
Prepayment. This Agreement is a not a commitment by Administrative Agent on
behalf of Buyers to engage in the Transactions (or requests for


- 1 –

--------------------------------------------------------------------------------





Purchase Price Increases, from time to time). Each such transaction involving
the transfer of the Purchased Certificates shall be referred to herein as a
“Transaction” and, unless otherwise agreed in writing, shall be governed by this
Agreement, including any supplemental terms or conditions contained in any
annexes identified herein, as applicable hereunder.
On and after the initial Purchase Date for a particular Purchased Certificate,
each Seller may request and Administrative Agent on behalf of Buyers may fund,
subject to the terms and conditions of this Agreement, an increase in the
Purchase Price for the Transactions in respect of the Purchased Certificates
based upon the acquisition of additional Eligible REO Properties, additional
Eligible Mortgage Loans or additional Eligible Rental Properties by a Seller
Party Subsidiary, as applicable. From time to time, the Seller may pay an
Optional Prepayment to Administrative Agent on behalf of Buyers in accordance
with Section 4(b) hereof.
In order to further secure the Obligations hereunder, (a) each Purchased
Certificate shall be pledged by the applicable Seller to the Administrative
Agent on behalf of Buyers and (b) each Seller Party Subsidiaries’ interests in
the Contributed Assets shall be pledged by the applicable Seller Party
Subsidiary to the Administrative Agent on behalf of Buyers. As additional credit
enhancement in connection with the Transactions hereunder and as a condition
precedent to the Administrative Agent on behalf of Buyers entering into the
Transactions and continuing to maintain current Transactions hereunder,
Guarantor shall deliver the Guaranty.
2.Definitions
Whenever used in this Agreement, the following words and phrases, unless the
context otherwise requires, shall have the following meanings:
“1934 Act” means the Securities Exchange Act of 1934, as amended from time to
time.
“Accepted Property Management Practices” means with respect to any Contributed
Rental Property or Contributed REO Property, those property management, rental
or sales practices of prudent institutions that manage real property, single
family and 2-4 family residential homes for rent and sale of the same type as
such Contributed Rental Property or Contributed REO Property, as applicable, in
the jurisdiction where the related Contributed Rental Property or Contributed
REO Property is located.
“Accepted Servicing Practices” means, with respect to any Contributed Mortgage
Loan, those mortgage servicing practices of prudent mortgage lending
institutions which service mortgage loans of the same type as such Contributed
Mortgage Loan or in the jurisdiction where the related Mortgaged Property is
located.
“Act of Insolvency” means, with respect to any Person or its Affiliates, (a) the
filing of a petition, commencing, or authorizing the commencement of any case or
proceeding, or the voluntary joining of any case or proceeding under any
bankruptcy, insolvency, reorganization, liquidation, dissolution or similar law
relating to the protection of creditors, or suffering any such petition or
proceeding to be commenced by another which is consented to, not timely
contested or results in entry of an order for relief that remains unstayed for
thirty (30) days; (b) the seeking of the appointment of a receiver,


- 2 –

--------------------------------------------------------------------------------





trustee, custodian or similar official for such party or an Affiliate or any
substantial part of the property of either; (c) the appointment of a receiver,
conservator, or manager for such party or an Affiliate by any governmental
agency or authority having the jurisdiction to do so; (d) the making or offering
by such party or an Affiliate of a composition with its creditors or a general
assignment for the benefit of creditors; (e) the admission by such party or an
Affiliate of such party of its inability to pay its debts or discharge its
obligations as they become due or mature; or (f) that any Governmental Authority
or agency or any person, agency or entity acting or purporting to act under
Governmental Authority shall have taken any action to condemn, seize or
appropriate, or to assume custody or control of, all or any substantial part of
the property of such party or of any of its Affiliates, or shall have taken any
action to displace the management of such party or of any of its Affiliates or
to curtail its authority in the conduct of the business of such party or of any
of its Affiliates.
“Additional Buyers” has the meaning set forth in Section 43 hereof.
“Administrative Agent” means CSFBMC or any successor thereto.
“Affiliate” means, with respect to any Person, any “affiliate” of such Person,
as such term is defined in the Bankruptcy Code.
“Affiliate Payment” has the meaning assigned thereto in Section 15(a) hereof.
“Agency” means Freddie Mac, Fannie Mae or GNMA, as applicable.
“Agreement” means this Third Amended and Restated Master Repurchase Agreement,
as it may be amended, supplemented or otherwise modified from time to time.
“ALTA” means The American Land Title Association.
“Ancillary Income” means all income derived from the Contributed Mortgage Loans
(other than payments or other collections in respect of principal, interest and
escrow payments attributable to the Contributed Mortgage Loans) including, but
not limited to, late charges, reconveyance fees, subordination fees, speedpay
fees, mortgage pay on the web fees, automatic clearing house fees, demand
statement fees, modification fees, if any, fees received with respect to checks
on bank drafts returned by the related bank for insufficient funds, assumption
fees and other similar types of fees arising from or in connection with any
Contributed Mortgage Loan to the extent not otherwise payable to the Mortgagor
under applicable law or pursuant to the terms of the related Mortgage Note.
“ARLP” means Altisource Residential, L.P. or its permitted successors and
assigns.
“ARNS” means ARNS, Inc. or its permitted successors and assigns.
“Asset File” means with respect to each Contributed Asset, the documents and
instruments relating thereto, as applicable, and set forth in an exhibit to the
Custodial Agreement.


- 3 –

--------------------------------------------------------------------------------





“Asset Management Agreement” means that certain Asset Management Agreement,
dated as of March 31, 2015, between Guarantor and Asset Manager.
“Asset Manager” means Altisource Asset Management Corporation, a U.S. Virgin
Islands corporation, in its capacity as asset manager under the Asset Management
Agreement.
“Asset Schedule” means, with respect to any Transaction as of any date, an Asset
Schedule in the form prescribed by the Custodial Agreement.
“Asset Value” has the meaning assigned to such term in the Pricing Side Letter.
“Assignment and Acceptance” has the meaning set forth in Section 22 hereof.
“Assignment of Mortgage” means an assignment of the Mortgage, notice of transfer
or equivalent instrument in recordable form, sufficient under the laws of the
jurisdiction wherein the related Mortgaged Property is located to reflect the
sale of the Mortgage.
“Assignment of Leases and Rents” means an assignment of any Lease Agreement
prepared by the Administrative Agent under a Power of Attorney.
“Assignment of Proprietary Lease” means the specific agreement creating a first
lien on and pledge of the Co-op Shares and the appurtenant Proprietary Lease
securing a Co-op Loan.
“Attorney Bailee Letter” means a bailee letter substantially in the form
prescribed by the Custodial Agreement or otherwise approved in writing by
Administrative Agent.
“Bailee Letter” has the meaning assigned to such term in the Custodial
Agreement.
“Bank” means BMO Harris Bank, N.A. and any successor or assign.
“Bankruptcy Code” means the United States Bankruptcy Code of 1978, as amended
from time to time.
“Base Rate” means the “CS Base Rate” as identified in Administrative Agent’s
warehouse system from time to time.
“BPO” means an opinion of the fair market value of a Mortgaged Property, Rental
Property or parcel of real property given by a licensed real estate agent or
broker in conformity with customary and usual business practices, which includes
comparable sales and comparable listings and complies with the criteria set
forth in FIRREA for an “appraisal” or an “evaluation” as applicable; provided
that no BPO shall be valid if it is dated earlier than (x) ninety (90) days
prior to the applicable Purchase Date and (y) one hundred and eighty (180) days
prior to any date of determination.
“Business Day” means any day other than (i) a Saturday or Sunday; (ii) a day on
which the New York Stock Exchange, the Federal Reserve Bank of New York or the
Custodian is authorized or


- 4 –

--------------------------------------------------------------------------------





obligated by law or executive order to be closed or (iii) a public or bank
holiday in New York City, Florida, Delaware or the U.S. Virgin Islands.
“Buyer” means each Buyer identified in the preamble hereto as well as any
additional Buyer identified by the Administrative Agent from time to time and,
in each case, their successors in interest and assigns pursuant to Section 22
and, with respect to Section 11, their respective participants.
“Capital Lease Obligations” means, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.
“Capital Stock” means, as to any Person, any and all shares, interests,
participations or other equivalents (however designated) of capital stock of a
corporation, any and all equivalent equity ownership interests in a Person which
is not a corporation, including, without limitation, any and all member or other
equivalent interests in any limited liability company, limited partnership,
trust (including series of a trust), and any and all warrants or options to
purchase any of the foregoing, in each case, designated as “securities” (as
defined in Section 8-102 of the Uniform Commercial Code) in such Person,
including, without limitation, all rights to participate in the operation or
management of such Person and all rights to such Person’s properties, assets,
interests and distributions under the related organizational documents in
respect of such Person. “Capital Stock” also includes (i) all accounts
receivable arising out of the related organizational documents of such Person;
(ii) all general intangibles arising out of the related organizational documents
of such Person; and (iii) to the extent not otherwise included, all proceeds of
any and all of the foregoing (including within proceeds, whether or not
otherwise included therein, any and all contractual rights under any revenue
sharing or similar agreement to receive all or any portion of the revenues or
profits of such Person).
“Cash Equivalents” means (a) securities with maturities of ninety (90) days or
less from the date of acquisition issued or fully guaranteed or insured by the
United States Government or any agency thereof, (b) certificates of deposit and
eurodollar time deposits with maturities of ninety (90) days or less from the
date of acquisition and overnight bank deposits of Administrative Agent, its
Affiliates or of any commercial bank having capital and surplus in excess of
$500,000,000, (c) repurchase obligations of Administrative Agent, its Affiliates
or of any commercial bank satisfying the requirements of clause (b) of this
definition, having a term of not more than seven (7) days with respect to
securities issued or fully guaranteed or insured by the United States
Government, (d) commercial paper of a domestic issuer rated at least A‑1 or the
equivalent thereof by S&P or P‑1 or the equivalent thereof by Moody’s and in
either case maturing within ninety (90) days after the day of acquisition,
(e) securities with maturities of ninety (90) days or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s, (f) securities with maturities of ninety (90) days or
less from the date


- 5 –

--------------------------------------------------------------------------------





of acquisition backed by standby letters of credit issued by Administrative
Agent, its Affiliates or any commercial bank satisfying the requirements of
clause (b) of this definition or (g) shares of money market mutual or similar
funds which invest exclusively in assets satisfying the requirements of
clauses (a) through (f) of this definition.
“Category” means the category or type of Contributed Mortgage Loan, Contributed
REO Property or Contributed Rental Property as delineated in the definition of
Asset Value, Pricing Rate and Purchase Price Percentage.
“Change in Control” means:
(a)    any transaction or event as a result of which the General Partner ceases
to own, directly, 100% of the general partnership interests of ARLP;
(b)     any transaction or event as a result of which ARLP ceases to own,
directly, 100% of the Capital Stock of ARNS and Seller L;
(c)    any transaction or event as a result of which ARNS ceases to own,
directly, 100% of the Capital Stock of Seller S;
(d) any transaction or event as a result of which the Guarantor ceases to own,
directly, 100% of the Capital Stock of General Partner;
(e)    any transaction or event (not contemplated by this Agreement) as a result
of which a Seller ceases to own directly, 100% of the Capital Stock of any
Seller Party Subsidiary;
(f)    the sale, transfer, or other disposition of all or substantially all of
any Seller Party’s or General Partner’s assets (excluding any such action taken
in connection with any securitization transaction and any action contemplated by
the Program Agreements);
(g)    the consummation of a merger or consolidation of any Seller Party (other
than the Guarantor) with or into another entity or any other corporate
reorganization, if more than 50% of the combined voting power of the continuing
or surviving entity’s stock outstanding immediately after such merger,
consolidation or such other reorganization is owned by Persons who were not
stockholders of any Seller Party or General Partner immediately prior to such
merger, consolidation or other reorganization; or
(h)    the acquisition by any Person or group (within the meaning of the
Securities Exchange Act of 1934, as amended, and the rules of the Securities and
Exchange Commission thereunder), directly or indirectly, beneficially or of
record, of ownership or control of in excess of 50% of the voting common stock
of Guarantor on a fully diluted basis at any time.
“Code” means the Internal Revenue Code of 1986, as amended.


- 6 –

--------------------------------------------------------------------------------





“Collection Account” means the account in the name of and designated by
Administrative Agent into which all Income shall be deposited.
“Contributed Asset” means a Contributed Mortgage Loan, Contributed Rental
Property or a Contributed REO Property.
“Contributed Mortgage Loan” means the individual or collective reference to the
Eligible Mortgage Loans, legal title of which is held by a Trust Subsidiary.
“Contributed Rental Property” means the individual or collective reference to
the Eligible Rental Properties, legal title of which is held by a SFR
Subsidiary.
“Contributed REO Property” means the individual or collective reference to the
Eligible REO Property legal title of which is held by a REO Subsidiary or a
Trust Subsidiary.
“Co-op” means a private, cooperative housing corporation, having only one class
of stock outstanding, which owns or leases land and all or part of a building or
buildings, including apartments, spaces used for commercial purposes and common
areas therein and whose board of directors authorizes the sale of stock and the
issuance of a Proprietary Lease.
“Co-op Corporation” means, with respect to any Co-op Loan, the cooperative
apartment corporation that holds legal title to the related Co-op Project and
grants occupancy rights to units therein to stockholders through Proprietary
Leases or similar arrangements.
“Co-op Loan” means a Mortgage Loan secured by the pledge of stock allocated to a
dwelling unit in a residential cooperative housing corporation and collateral
assignment of the related Proprietary Lease.
“Co-op Project” means, with respect to any Co-op Loan, all real property and
improvements thereto and rights therein and thereto owned by a Co-op Corporation
including without limitation the land, separate dwelling units and all common
elements.
“Co-op Shares” means, with respect to any Co-op Loan, the shares of stock issued
by a Co-op Corporation and allocated to a Co-op Unit and represented by a Stock
Certificate.
“Co-op Unit” means, with respect to any Co-op Loan, a specific unit in a Co-op
Project.
“CP Conduit” means a commercial paper conduit, including but not limited to
Alpine Securitization LTD, administered, managed or supported by CSFBMC or an
Affiliate of CSFBMC.
“CSFBMC” means Credit Suisse First Boston Mortgage Capital LLC, or any
successors or assigns.
“Custodial Agreement” means the third amended and restated custodial agreement,
dated as of the date hereof, among Sellers, Administrative Agent, each Seller
Party Subsidiary and Custodian, as the same may be amended, supplemented or
otherwise modified from time to time.


- 7 –

--------------------------------------------------------------------------------





“Custodial Asset Schedule” has the meaning assigned to such term in the
Custodial Agreement.
“Custodian” means Wells Fargo Bank, N.A. or such other party specified by
Administrative Agent and agreed to by Sellers, which approval shall not be
unreasonably withheld.
“Deed” means with respect to a Contributed REO Property or Contributed Rental
Property, the instrument or document required by the law of the jurisdiction in
which the Contributed REO Property or Contributed Rental Property, as
applicable, is located to convey fee title.
“Default” means an Event of Default or an event that with notice or lapse of
time or both would become an Event of Default.
“Dollars” and “$” means dollars in lawful currency of the United States of
America.
“Due Date” means the day of the month on which the Monthly Payment is due on a
Mortgage Loan, exclusive of any days of grace.
“Due Diligence Cap” has the meaning assigned to such term in the Pricing Side
Letter.
“Effective Date” means November 18, 2016.
“Electronic Tracking Agreement” means an Electronic Tracking Agreement among
Administrative Agent, Seller, the applicable Servicer, MERS and MERSCORP
Holdings, Inc., to the extent applicable as the same may be amended from time to
time.
“Eligible Certificates” means the Trust Certificates, REO Certificates, and SFR
Certificates that satisfy the applicable representations and warranties set
forth on Schedule 1-D with respect thereto.
“Eligible Lease” means a Lease Agreement that (i) is in a form that is customary
for the jurisdiction in which such Eligible Rental Property is located, (ii) is
entered into on an arms-length basis, (iii) is in strict conformance with the
SFR Subsidiary’s internal leasing criteria as set forth on Schedule 3 hereto,
and (v) is in compliance with all applicable laws, rules and regulations.
“Eligible Mortgage Loan” means a Mortgage Loan that satisfies the
representations and warranties set forth on Schedule 1-A with respect thereto.
“Eligible Rental Properties” means a Rental Property that is subject to an
Eligible Lease with an Eligible Tenant and satisfies each of the applicable
representations and warranties set forth on Schedule 1-C with respect thereto.
“Eligible REO Property” means an REO Property that satisfies the applicable
representations and warranties set forth on Schedule 1-B with respect thereto.


- 8 –

--------------------------------------------------------------------------------





“Eligible Tenant” means a Tenant that, as of any date of determination, (i) is
not a debtor in any state or federal bankruptcy or insolvency proceeding, and
(ii) conforms to the SFR Subsidiary’s internal tenant underwriting criteria
delivered to Administrative Agent on or before the date hereof, as such
underwriting criteria may be amended from time to time as agreed to by the
parties.
“Environmental Issue” means any violation of any federal, state, foreign or
local statute, law, rule, regulation, ordinance, code, guideline, written policy
and rule of common law now or hereafter in effect and in each case as amended,
and any judicial or administrative interpretation thereof, including any
judicial or administrative order, consent decree or judgment, relating to the
environment, employee health and safety or hazardous substances, materials or
other pollutants, including, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act (“CERCLA”), 42 U.S.C. § 9601 et seq.;
the Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act (“RCRA”), 42 U.S.C. § 6901 et seq.; the Federal Water Pollution
Control Act, 33 U.S.C. § 1251 et seq.; the Toxic Substances Control Act, 15
U.S.C. § 2601 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe
Drinking Water Act, 42 U.S.C. § 3803 et seq.; the Oil Pollution Act of 1990, 33
U.S.C. § 2701 et seq.; the Emergency Planning and the Community Right-to-Know
Act of 1986, 42 U.S.C. § 11001 et seq.; the Hazardous Material Transportation
Act, 49 U.S.C. § 1801 et seq. and the Occupational Safety and Health Act, 29
U.S.C. § 651 et seq.; and any state and local or foreign analogues, counterparts
or equivalents, in each case as amended from time to time.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and any successor thereto, and the regulations promulgated and
administrative rulings issued thereunder.
“ERISA Affiliate” means any corporation or trade or business that, together with
the Seller Parties is treated as a single employer under Section 414(b) or (c)
of the Code or solely for purposes of Section 302 of ERISA and Section 412 of
the Code is treated as single employer described in Section 414 of the Code.
“Escrow Payments” means, with respect to any Mortgage Loan, the amounts
constituting ground rents, taxes, assessments, water rates, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges, and any other payments required to be escrowed by
the Mortgagor with the mortgagee pursuant to the Mortgage or any other document.
“Event of Default” has the meaning specified in Section 15 hereof.
“Event of Termination” means with respect to any Seller Party (a) with respect
to any Plan, a reportable event, as defined in Section 4043 of ERISA, as to
which the PBGC has not by regulation waived the requirement of Section 4043(a)
of ERISA that it be notified within thirty (30) days of the occurrence of such
event, or (b) the withdrawal of any Seller Party or any ERISA Affiliate thereof
from a Plan during a plan year in which it is a substantial employer, as defined
in Section 4001(a)(2) of ERISA, or (c) the failure by any Seller Party or any
ERISA Affiliate thereof to meet the minimum funding standard of Section 412 of
the Code or Section 302 of ERISA with respect to any Plan, including, without
limitation, the failure to make on or before its due date a required installment
under Section 412(m) of the Code (or


- 9 –

--------------------------------------------------------------------------------





Section 430(j) of the Code as amended by the Pension Protection Act) or
Section 302(e) of ERISA (or Section 303(j) of ERISA, as amended by the Pension
Protection Act), or (d) the distribution under Section 4041 of ERISA of a notice
of intent to terminate any Plan or any action taken by any Seller Party or any
ERISA Affiliate thereof to terminate any plan, or (e) the failure to meet
requirements of Section 436 of the Code resulting in the loss of qualified
status under Section 401(a)(29) of the Code, or (f) the institution by the PBGC
of proceedings under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan, or (g) the receipt by any
Seller or any ERISA Affiliate thereof of a notice from a Multiemployer Plan that
action of the type described in the previous clause (f) has been taken by the
PBGC with respect to such Multiemployer Plan, or (h) any event or circumstance
exists which may reasonably be expected to constitute grounds for any Seller or
any ERISA Affiliate thereof to incur liability under Title IV of ERISA or under
Sections 412(b) or 430(k) of the Code with respect to any Plan.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Buyer or other recipient of any payment hereunder or required to be withheld
or deducted from a payment to such Buyer or such other recipient: (a) income
Taxes based on (or measured by) net income or net profits, franchise Taxes and
branch profits Taxes that are imposed on a Buyer or other recipient of any
payment hereunder as a result of being organized under the laws of, or having
its principal office or its applicable lending office located in the
jurisdiction imposing such Tax (or any political subdivision thereof); (b)
income Taxes based on (or measured by) net income or net profits, franchise
Taxes and branch profits Taxes that are imposed on a Buyer or other recipient of
any payment hereunder as a result of a present or former connection between such
Buyer or other recipient and the jurisdiction of the Governmental Authority
imposing such Tax or any political subdivision or Taxing authority thereof
(other than connections arising from such Buyer or other recipient having
executed, delivered, become a party to, performed its obligations under,
received or perfected a security interest under, engaged in any transaction
pursuant to or enforced any Program Agreement, or sold or assigned an interest
in this Agreement or any Program agreement); (c) any Tax imposed on a Buyer or
other recipient of a payment hereunder that is attributable to such Buyer’s or
other recipient’s failure to comply with relevant requirements set forth in
Section 11(e); (d) any withholding Tax that is imposed on amounts payable to or
for the account of such Buyer or other recipient of a payment hereunder pursuant
to a law in effect on the date such person becomes a party to or under this
Agreement, or such person changes its lending office; (e) any U.S. federal
withholding Taxes imposed under FATCA.
“Existing Indebtedness” has the meaning specified in Section 13.a(23) hereof.
“Facility Fee” has the meaning assigned thereto in the Pricing Side Letter.
“Fannie Mae” means the Federal National Mortgage Association or any successor
thereto.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any intergovernmental agreement
entered


- 10 –

--------------------------------------------------------------------------------





into in connection with the implementation of the foregoing provisions of the
Code and any fiscal or regulatory legislation or rules adopted pursuant to such
intergovernmental agreement.
“FHA” means the Federal Housing Administration, an agency within the United
States Department of Housing and Urban Development, or any successor thereto,
and including the Federal Housing Commissioner and the Secretary of Housing and
Urban Development where appropriate under the FHA Regulations.
“FHA Loan” means a Mortgage Loan which is the subject of a valid FHA Mortgage
Insurance Contract.
“FHA Mortgage Insurance” means, mortgage insurance authorized under the National
Housing Act, as amended from time to time, and provided by the FHA.
“FHA Mortgage Insurance Contract” means the contractual obligation of the FHA
respecting the insurance of a Mortgage Loan.
“FHA Regulations” means the regulations promulgated by the Department of Housing
and Urban Development under the National Housing Act, as amended from time to
time and codified in 24 Code of Federal Regulations, and other Department of
Housing and Urban Development issuances relating to FHA Loans, including the
related handbooks, circulars, notices and mortgagee letters.
“Fidelity Insurance” means insurance coverage with respect to employee errors,
omissions, dishonesty, forgery, theft, disappearance and destruction, robbery
and safe burglary, property (other than money and securities) and computer fraud
in an aggregate amount acceptable to Sellers’ regulators.
“FIRREA” means the Financial Institutions Reform, Recovery, and Enforcement Act
of 1989.
“Freddie Mac” means the Federal Home Loan Mortgage Corporation or any successor
thereto.
“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America and applied on a consistent basis.
“General Partner” means Altisource Residential GP, LLC.
“GNMA” means the Government National Mortgage Association or any successor
thereto.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions over any Seller Party,
Administrative Agent or Buyer, as applicable.
“Governmental Order” has the meaning assigned thereto in Section 32 hereof.


- 11 –

--------------------------------------------------------------------------------





“Guarantee” means, as to any Person, any obligation of such Person directly or
indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep‑well, to purchase assets, goods,
securities or services, or to take‑or‑pay or otherwise); provided that the term
“Guarantee” shall not include (a) endorsements for collection or deposit in the
ordinary course of business, or (b) obligations to make servicing advances for
delinquent taxes and insurance or other obligations in respect of a Mortgage
Loan or Mortgaged Property, to the extent required by Administrative Agent. The
amount of any Guarantee of a Person shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith. The terms “Guarantee” and “Guaranteed” used as verbs shall have
correlative meanings.
“Guarantor” means Altisource Residential Corporation, in its capacity as
guarantor under the Guaranty.
“Guaranty” means the third amended and restated guaranty of Guarantor dated as
of the date hereof in favor of the Administrative Agent for the benefit of
Buyers as the same may be amended from time to time, pursuant to which the
Guarantor fully and unconditionally guarantees the obligations of Sellers and
Seller Party Subsidiaries hereunder.
“High Cost Mortgage Loan” means a Mortgage Loan (a) classified as a “high cost”
loan under the Home Ownership and Equity Protection Act of 1994; (b) classified
as a “high cost,” “threshold,” “covered,” or “predatory” loan under any other
applicable state, federal or local law (or a similarly classified loan using
different terminology under a law, regulation or ordinance imposing heightened
regulatory scrutiny or additional legal liability for residential mortgage loans
having high interest rates, points and/or fees) or (c) having a percentage
listed under the Indicative Loss Severity Column (the column that appears in the
S&P Anti-Predatory Lending Law Update Table, included in the then-current S&P’s
LEVELS® Glossary of Terms on Appendix E).
“Improvements” means all buildings, structures, improvements, parking areas,
landscaping, fixtures and articles of property now erected on, attached to, or
used or adapted for use in the operation of any Rental Property, including,
without limitation, all heating, air conditioning and incinerating apparatus and
equipment, all boilers, engines, motors, dynamos, generating equipment, piping
and plumbing fixtures, water heaters, ranges, cooking apparatus and mechanical
kitchen equipment, refrigerators, freezers, cooling, ventilating, sprinkling and
vacuum cleaning systems, fire extinguishing apparatus, gas and electric
fixtures, carpeting, floor covering, underpadding, storm sashes, awnings, signs,
furnishings of public spaces, halls and lobbies, and shrubbery and plants.
“Income” means, with respect to any Purchased Certificate or Contributed Asset,
without duplication, all principal and income or dividends or distributions
received with respect to such Purchased Certificate or Contributed Asset,
including any sale or liquidation premiums, Liquidation Proceeds, insurance
proceeds, net rental income, interest, dividends, Rental Proceeds, Security
Deposits or other distributions payable thereon or any fees or payments of any
kind received by the related Servicer or


- 12 –

--------------------------------------------------------------------------------





Property Manager, as applicable, but excluding any amounts permitted to be
retained by the Servicer pursuant to the Servicing Agreement.
“Indebtedness” means, for any Person: at any time, and only to the extent
outstanding at such time: (a) obligations created, issued or incurred by such
Person for borrowed money (whether by loan, the issuance and sale of debt
securities or the sale of Property to another Person subject to an understanding
or agreement, contingent or otherwise, to repurchase such Property from such
Person); (b) obligations of such Person to pay the deferred purchase or
acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business, so long as such trade accounts payable are payable
within ninety (90) days after the date the respective goods are delivered or the
respective services are rendered; (c) Indebtedness of others secured by a Lien
on the Property of such Person, whether or not the respective Indebtedness so
secured has been assumed by such Person; (d) obligations (contingent or
otherwise) of such Person in respect of letters of credit or similar instruments
issued or accepted by banks and other financial institutions for the account of
such Person; (e) Capital Lease Obligations of such Person; (f) obligations of
such Person under repurchase agreements, sale/buy‑back agreements or like
arrangements, including, without limitation, any Indebtedness arising hereunder;
(g) Indebtedness of others Guaranteed by such Person; (h) all obligations of
such Person incurred in connection with the acquisition or carrying of fixed
assets by such Person; (i) Indebtedness of general partnerships of which such
Person is a general partner and (j) with respect to clauses (a)‑(i) above both
on and off balance sheet; in each case excluding Non-Recourse Debt.
“Indemnified Taxes” means Taxes, other than Excluded Taxes and Other Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of any Seller hereunder.
“Indemnified Party” has the meaning assigned thereto in Section 30 hereof.
“Independent Manager” means the independent manager appointed in accordance with
the applicable SPE Agreement.
“Index” means, with respect to any adjustable rate Mortgage Loan, the index
identified on the Asset Schedule and set forth in the related Mortgage Note for
the purpose of calculating the applicable Mortgage Interest Rate.
“Lease Agreement” means, with respect to any Rental Property, a lease or rental
agreement entered into between the SFR Subsidiary (or Property Manager acting as
agent for the SFR Subsidiary) and a Tenant providing for the rental of such
Rental Property to such Tenant, including any renewal or extension of an
existing lease or rental, which meets the leasing standards in Schedule 3
hereof.


“Lien” means any mortgage, lien, pledge, charge, security interest or similar
encumbrance.
“Liquidated Asset” means (i) a Contributed Mortgage Loan that has been sold or
refinanced or was subject to a short sale or with respect to which the Mortgaged
Property has been sold, (ii) a Contributed REO Property that has been sold or
(iii) a Contributed Rental Property that has been sold.


- 13 –

--------------------------------------------------------------------------------





“Liquidation Proceeds” means, for any Contributed Asset that becomes a
Liquidated Asset, the proceeds received on account of the liquidation of such
Contributed Asset.
“Loan to Value Ratio” or “LTV” means with respect to any Eligible Mortgage Loan,
the ratio of the outstanding principal amount of such Eligible Mortgage Loan as
of the Purchase Date to the BPO of the Mortgaged Property.
“Margin Call” has the meaning specified in Section 6.a) hereof.
“Margin Deadline” has the meaning specified in Section 6.b) hereof.
“Margin Deficit” has the meaning specified in Section 6.a) hereof.
“Market Value” has the meaning assigned to such term in the Pricing Side Letter.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or condition
(financial or otherwise) of any Seller Party or any Affiliate that is a party to
any Program Agreement taken as a whole, (b) a material impairment of the ability
of any Seller Party or any Affiliate that is a party to any Program Agreement to
perform under any Program Agreement and to avoid any Event of Default or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability of any Program Agreement against any Seller Party or any
Affiliate that is a party to any Program Agreement, in each case as determined
by the Administrative Agent in its sole good faith discretion.
“Maximum Aggregate Purchase Price” has the meaning assigned to such term in the
Pricing Side Letter.
“Maximum Available Purchase Price” has the meaning assigned to such term in the
Pricing Side Letter.
“MERS” means Mortgage Electronic Registration Systems, Inc., a corporation
organized and existing under the laws of the State of Delaware, or any successor
thereto.
“MERS System” means the system of recording transfers of mortgages
electronically maintained by MERS.
“Modified Mortgage Loan” means a Contributed Mortgage Loan that has been
modified by a Seller, Seller Party Subsidiary or the applicable Servicer from
its original terms in accordance with Accepted Servicing Practices following the
acquisition of Subsidiary Trust of such Contributed Mortgage Loan.
“Monthly Lease Payment” means, with respect to any Lease Agreement, the lease
payment that is actually payable by the related Tenant from time to time under
the terms of such Lease Agreement, after giving effect to any provision of such
Lease Agreement providing for periodic increases in such fixed or base rent.


- 14 –

--------------------------------------------------------------------------------





“Monthly Payment” means the scheduled monthly payment of principal and/or
interest on a Mortgage Loan.
“Moody’s” means Moody’s Investors Service, Inc. or any successors thereto.
“Mortgage” means each mortgage, security agreement, Deed, or deed of trust,
Assignment of Leases and Rents, deed to secure debt or similar instrument
creating and evidencing a lien on real property and other property and rights
incidental thereto (including without limitation Improvements), unless such
Mortgage is granted in connection with a Co-op Loan, in which case the first
lien position is in the stock of the subject cooperative association and in the
tenant’s rights in the cooperative lease relating to such stock.
“Mortgage Interest Rate” means the rate of interest borne on a Mortgage Loan
from time to time in accordance with the terms of the related Mortgage Note.
“Mortgage Loan” means any first lien closed loan which is a fixed or
floating‑rate, one‑to‑four‑family residential mortgage loan evidenced by a
promissory note and secured by a first lien mortgage.
“Mortgage Note” means the promissory note or other evidence of the indebtedness
of a Mortgagor secured by a Mortgage.
“Mortgaged Property” means the real property or other Co-op Loan collateral
securing repayment of the debt evidenced by a Mortgage Note.
“Mortgagor” means the obligor or obligors on a Mortgage Note, including any
person who has assumed or guaranteed the obligations of the obligor thereunder.
“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been or are required to be made by a Seller
or any ERISA Affiliate and that is covered by Title IV of ERISA.
“Net Income” means, for any period and any Person, the net income of such Person
for such period as determined in accordance with GAAP.
“Net Worth” means, with respect to any Person, an amount equal to, on a
consolidated basis, such Person’s stockholder equity (determined in accordance
with GAAP).
“Netting Agreement” means an amended and restated margin, setoff and netting
agreement among Credit Suisse Securities (USA) LLC, Buyers, Administrative
Agent, Sellers and Guarantor with respect to netting this Agreement and one or
more agreements, as the same may be amended from time to time.


“Non‑Performing Mortgage Loan” means any Mortgage Loan for which any payment of
principal or interest is thirty (30) days or more past due.


- 15 –

--------------------------------------------------------------------------------





“Non-Recourse Debt” means Indebtedness under a credit or repurchase facility
payable solely from the assets sold or pledged to secure such facility and under
which facility no purchaser or creditor has recourse to a Seller or Guarantor if
such assets are inadequate or unavailable to pay off such credit or repurchase
facility, and no Seller nor Guarantor effectively has any obligation to directly
or indirectly pay any such deficiency.
“Obligations” means (a) all of each Seller’s indebtedness, obligations to pay
the Repurchase Price on the Repurchase Date, the Price Differential on each
Payment Date, and other obligations and liabilities, to Administrative Agent and
Buyers or Custodian arising under, or in connection with, the Program
Agreements, whether now existing or hereafter arising; (b) any and all
reasonable and documented sums paid by Administrative Agent, Buyers or
Administrative Agent on behalf of Buyers in order to preserve any Contributed
Mortgage Loan, Contributed REO Property, Contributed Rental Property or its
interest therein; (c) in the event of any proceeding for the collection or
enforcement of any of a Seller’s indebtedness, obligations or liabilities
referred to in clause (a), the reasonable and documented expenses of retaking,
holding, collecting, preparing for sale, selling or otherwise disposing of or
realizing on any Contributed Asset, or of any exercise by Administrative Agent
or Buyers of their rights under the Program Agreements, including, without
limitation, reasonable and documented out-of-pocket attorneys’ fees and
disbursements and court costs; and (d) all of each Seller’s indemnity
obligations to Administrative Agent, Buyers and Custodian pursuant to the
Program Agreements.
“OFAC” has the meaning set forth in Section 13.a(26) hereof.
“Officer’s Compliance Certificate” has the meaning assigned to such term in the
Pricing Side Letter.
“Optional Prepayment” has the meaning specified in Section 4(b) hereof.
“Optional Prepayment Date” has the meaning specified in Section 4(b) hereof.
“Original Seller” means, individually and together, ARLP and ARNS.
“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes arising from any payment made
hereunder or from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Program Agreement or from the holding or title
ownership of the Purchased Certificates, in each case, other than Taxes imposed
on a Buyer or other recipient of any payment hereunder as a result of a present
or former connection between such Buyer or other recipient and the jurisdiction
of the Governmental Authority imposing such Tax or any political subdivision or
Taxing authority thereof (other than connections arising from such Buyer or
other recipient having executed, delivered, become a party to, performed its
obligations under, received or perfected a security interest under, engaged in
any transaction pursuant to or enforced any Program Agreement, or sold or
assigned an interest in this Agreement or any Program agreement), then imposed
with respect to an assignment.


- 16 –

--------------------------------------------------------------------------------





“Owner Trustee” means (i) in the case of ARLP Trust, ARLP Trust 3, ARLP Trust 4,
ARLP Trust 5 and ARLP Trust 6, Wilmington Savings Fund Society, FSB, d/b/a
Christiana Trust, acting not in its individual capacity, but solely as owner
trustee for each such Trust Subsidiary, (ii) in the case of ARLP Securitization
Trust, Series 2014-1 and ARLP Securitization Trust, Series 2014-2, Wilmington
Trust, National Association, acting not in its individual capacity, but solely
as owner trustee for each such Trust Subsidiary or (iii) any successor to either
of the foregoing approved by Administrative Agent.
“Payment Date” means, with respect to a Purchased Asset, the twentieth (20th)
day of the month following the related Purchase Date and each succeeding
twentieth (20th) day of the month thereafter; provided, that, if such day is not
a Business Day, then the Payment Date shall be the next Business Day; provided,
that, with respect to such Purchased Asset, the final Payment Date shall be the
related Repurchase Date.
“Payment Shortfall” has the meaning assigned thereto in Section 15(a) hereof.
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Pension Protection Act” means the Pension Protection Act of 2006.
“Performing Mortgage Loan” means any Mortgage Loan for which any payment of
principal or interest (a) is not thirty (30) days or more past due and (b) has
not been thirty (30) days or more past due during the immediately preceding
twelve (12) month period.
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
“Plan” means an employee benefit or other plan established or maintained by any
Seller or any ERISA Affiliate and covered by Title IV of ERISA, other than a
Multiemployer Plan.
“PML” has the meaning assigned thereto in Section 14(e)(B)(i) hereof.
“Post Default Rate” has the meaning assigned to such term in the Pricing Side
Letter.
“Power of Attorney” means the power of attorney in the form of Exhibit D-1,
Exhibit D-2, Exhibit D-3 and Exhibit D-4 delivered by each Seller Party (other
than Guarantor), as applicable.
“Price Differential” means with respect to any Contributed Asset that is subject
to a Transaction, as of any date of determination, an amount equal to the
product of (a) the Pricing Rate for such Contributed Asset and (b) the Purchase
Price for such Contributed Asset, calculated daily on the basis of a 360‑day
year for the actual number of days during the period commencing on (and
including) the Purchase Price Increase Date for such Contributed Asset, and
ending on (but excluding) the Repurchase Date or the Optional Prepayment Date
with respect to such Contributed Asset.


- 17 –

--------------------------------------------------------------------------------





“Pricing Rate” has the meaning assigned to such term in the Pricing Side Letter.
“Pricing Side Letter” means, the third amended and restated letter agreement
dated as of the date hereof, among Administrative Agent for the benefit of
Buyers and Seller Parties, as the same may be amended from time to time.
“Program Agreements” means, collectively, this Agreement, the Guaranty, the
Custodial Agreement, the Pricing Side Letter, the Electronic Tracking Agreement,
if any, the Netting Agreement, each Power of Attorney, each Servicer Notice, the
Property Management Agreement, the Property Management Agreement Side Letter,
the Rental Property Operating Account Control Agreement and the REO Liquidation
Account Control Agreement.
“Prohibited Person” has the meaning set forth in Section 13.a(26) hereof.
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.
“Property Management Agreement” means (i) with respect to Altisource Solutions
S.à r.l., that certain master services agreement dated as of December 21, 2012,
between Property Manager and Guarantor, as the same may be amended,
supplemented, or otherwise modified from time to time and (ii) with respect to
any other Property Manager, any other property management agreement with respect
to such Property Manager.
“Property Management Agreement Side Letter” means (i) with respect to Altisource
Solutions S.à r.l., that certain amended and restated Letter Agreement dated as
of the date hereof, among the Property Manager and Administrative Agent, under
which Property Manager will, among other things, acknowledge Administrative
Agent’s rights to the Contributed Rental Property and Contributed REO Property
and will agree to take Administrative Agent’s instruction following the
occurrence of an Event of Default, as the same may be amended, supplemented, or
otherwise modified from time to time and (ii) with respect to any other Property
Manager, any other property management side letter with respect to such Property
Manager.
“Property Management Rights” means rights of any Person (including a Property
Manager) to administer, manage, service or subservice, the Contributed Rental
Property or Contributed REO Property or to possess related Records.
“Property Manager” means, with respect to any Rental Property, Altisource
Solutions S.à r.l., a Luxembourg private limited liability company or such other
Property Manager as agreed to by Administrative Agent from time to time.
“Property Manager Termination Event” means (i) a material default by Property
Manager under the related Property Management Agreement, (ii) there shall occur
or exist any fraud, gross negligence, willful misconduct or misappropriation of
funds by a Property Manager in connection with the Program Agreements or (iii)
an Act of Insolvency shall have occurred with respect to a Property Manager.


- 18 –

--------------------------------------------------------------------------------





“Proprietary Lease” means the lease on a Co-op Unit evidencing the possessory
interest of the owner in the Co-op Shares in such Co-op Unit.
“Purchase Date” means the date on which a Purchased Asset is to be transferred
by any Seller to Administrative Agent for the benefit of Buyers or a Purchase
Price Increase Date, as applicable.
“Purchase Price” means, with respect to each Contributed Asset, the related
Purchase Price Increase related to the increase in value of the related
Purchased Certificate related to the transfer of such Contributed Asset, which
shall equal:
(a)
on the applicable Purchase Date in the case any Contributed Rental Property or
Contributed REO Property, the applicable Purchase Price Percentage multiplied by
the Market Value thereof;



(b)
on the applicable Purchase Date in the case any Contributed Mortgage Loan, the
applicable Purchase Price Percentage multiplied by the lesser of: (i) the Market
Value thereof or (ii) the outstanding principal amount thereof as set forth on
the related Asset Schedule;



(c)
as of any other date, the Purchase Price paid by Administrative Agent for the
Purchased Certificates plus the amount of any Purchase Price Increase since the
initial Transaction minus the amount of any Purchase Price Decreases since the
initial Transaction.



“Purchase Price Decrease” means a decrease in the Purchase Price for the
Purchased Certificates, based upon the amount of any cash transferred by the
Sellers to Administrative Agent applied to reduce the Sellers’ obligations in
accordance with Section 4 hereof or pursuant to Section 6 hereof.
“Purchase Price Increase” means an increase in the Purchase Price for the
Purchased Certificates based upon a Seller Party Subsidiary acquiring additional
Eligible REO Property, Eligible Mortgage Loans or Eligible Rental Property, as
applicable, to which such portion of the Purchase Price is allocated, as
requested by any Seller pursuant to Section 3(b) hereof.


“Purchase Price Increase Date” means the date on which a Purchase Price Increase
is made with respect to an Eligible Mortgage Loan, an Eligible Rental Property
or an Eligible REO Property.


“Purchase Price Increase Request” means a request via email from any Seller to
Administrative Agent notifying Administrative Agent that such Seller wishes to
obtain a Purchase Price Increase hereunder that indicates that it is a Purchase
Price Increase Request under this Agreement.


“Purchase Price Percentage” has the meaning assigned to such term in the Pricing
Side Letter.




- 19 –

--------------------------------------------------------------------------------





“Purchased Assets” means the collective reference to the Repurchase Assets and
Purchased Certificates, together with the beneficial ownership interests in the
Seller Party Subsidiary Owned Assets represented thereby, transferred by any
Seller to Administrative Agent for the benefit of Buyers in a Transaction
hereunder and/or listed on the related Asset Schedule attached to the related
Transaction Request, which such Asset Files and Purchased Certificates the
Custodian has been instructed to hold pursuant to the Custodial Agreement.
“Purchased Certificates” means, collectively, the Trust Certificates, the REO
Certificates and the SFR Certificates.
“Qualified Title Insurance Company” has the meaning assigned thereto in
subparagraph (o) of Schedule 1-B attached hereto.
“Recognition Agreement” means, an agreement among a Co-op Corporation, a lender
and a Mortgagor with respect to a Co-op Loan whereby such parties (i)
acknowledge that such lender may make, or intends to make, such Co-op Loan and
(ii) make certain agreements with respect to such Co-op Loan.
“Records” means all instruments, agreements and other books, records, and
reports and data generated by other media for the storage of information
maintained by any Seller Party, General Partner, Servicer, Property Manager or
any other person or entity with respect to a Contributed Asset. Records shall
include the Mortgage Notes, any Mortgages, the Asset Files, the credit files
related to the Purchased Certificates and any other instruments necessary to
document or service a Contributed Mortgage Loan. For Contributed REO Properties
or Contributed Rental Properties, Records shall include the Asset Files and any
other instruments necessary to document or manage a Contributed REO Property or
Contributed Rental Property.
“Register” has the meaning assigned to such term in Section 22 hereof.
“REIT” means a real estate investment trust, as defined in Section 856 of the
Code.
“Release Price” means with respect to each Contributed REO Property, Contributed
Mortgage Loans and Contributed Rental Property, as applicable, the sum of (a)
the Purchase Price for such Contributed Asset, as applicable, and (b) accrued
unpaid Price Differential related to such Contributed Asset, as applicable, in
each case as of the date of such determination.
“Rental Proceeds” means all payments made by Tenants and received in respect of
any Contributed Rental Property, including Monthly Lease Payments and fees, but
excluding Security Deposits.
“Rental Property” means a parcel of residential real property that is wholly
owned by or acquired by a SFR Subsidiary and the fee title to which is held by
the applicable SFR Subsidiary, together with all Improvements thereon and all
other rights, benefits and proceeds arising from and in connection with such
property.


- 20 –

--------------------------------------------------------------------------------





“Rental Property Operating Account” means the segregated account or accounts
established by the Sellers and the SFR Subsidiary at the Rental Property
Operating Account Bank exclusively for the benefit of the Sellers and the SFR
Subsidiary (and, with respect to Security Deposits, Tenants to the extent
required under applicable law) into which (i) Income received with respect to
the Contributed Rental Properties (other than Security Deposits), (ii) all taxes
and insurance escrow amounts Contributed Rental Properties and (iii) all
Security Deposits with respect to the Contributed Rental Properties, will be
deposited and held, and which shall be subject to the Rental Property Operating
Account Control Agreement.


“Rental Property Operating Account Bank” means Wells Fargo Bank, N.A. or such
other depositary institution that is approved by Administrative Agent.


“Rental Property Operating Account Control Agreement” means one or more account
control agreements, among the Sellers, the SFR Subsidiary, Administrative Agent
and Rental Property Operating Account Bank, which shall provide for
Administrative Agent control over the Rental Property Operating Account as of
the date of execution and shall be in form and substance acceptable to
Administrative Agent, as the same may be amended from time to time.


“REO Assignment Agreement” means an Assignment and Assumption Agreement between
any Seller and the REO Subsidiary pursuant to which the REO Subsidiary has
acquired and shall acquire REO Property.
“REO Certificates” means, collectively, the certificates evidencing 100% of the
REO Interests for a REO Subsidiary.
“REO Interests” means any and all of the Capital Stock in a REO Subsidiary,
including, without limitation, all its rights to participate in the operation or
management of such REO Subsidiary and all its rights to properties, assets,
trust interests and distributions under the applicable SPE Agreement in respect
of such trust interests. “REO Interests” also include (i) all accounts
receivable arising out of the SPE Agreements, (ii) all general intangibles
arising out of the SPE Agreements, and (iii) to the extent not otherwise
included, all proceeds of any and all of the foregoing (including within
proceeds, whether or not otherwise included therein, any and all contractual
rights of the applicable Seller under any revenue sharing or similar agreement
to receive all or any portion of the revenues or profits of such REO
Subsidiary).
“REO Liquidation Account” means the segregated account or accounts established
by the Sellers and the REO Subsidiary at the REO Liquidation Account Bank
exclusively for the benefit of the Sellers and REO Subsidiary into which Income
received with respect to the Contributed REO Properties held by the REO
Subsidiary that are subject to a liquidation, will be deposited and held, and
which shall be subject to the REO Liquidation Account Control Agreement.


- 21 –

--------------------------------------------------------------------------------







“REO Liquidation Account Bank” means Wells Fargo Bank, N.A. or such other
depositary institution that is approved by Administrative Agent.


“REO Liquidation Account Control Agreement” means one or more account control
agreements, among the Sellers, the REO Subsidiary, Administrative Agent and REO
Liquidation Account Bank, which shall provide for Administrative Agent control
over the REO Liquidation Account as of the date of execution and shall be in
form and substance acceptable to Administrative Agent, as the same may be
amended from time to time.
“REO Property” means real property acquired by or transferred to a Trust
Subsidiary or REO Subsidiary, including a Mortgaged Property acquired through
foreclosure of a Mortgage Loan or by deed in lieu of such foreclosure, the fee
title of which is held by such Trust Subsidiary or REO Subsidiary, as
applicable.
“REO Subsidiary” means RESI REO Sub, LLC or its permitted successors or assigns.
“Re-performing Mortgage Loan” means any Mortgage Loan for which any payment of
principal or interest (a) is not thirty (30) days or more past due and (b) has
been thirty (30) days or more past due during the immediately preceding twelve
(12) month period.


“Repledge Transaction” has the meaning set forth in Section 18 hereof.
“Repledgee” has the meaning assigned to such term in Section 18 hereof.
“Reporting Date” means the fifteenth (15th) day of each month or, if such day is
not a Business Day, the next succeeding Business Day.
“Repurchase Assets” has the meaning assigned thereto in Section 8(b) hereof.
“Repurchase Date” means the earlier of (a) the Termination Date, (b) the date
requested pursuant to Section 4(c) or (c) the date determined by application of
Section 16(a) hereof.
“Repurchase Price” means the price at which Purchased Assets are to be
transferred from the Administrative Agent for the benefit of Buyers to the
applicable Seller upon a termination of all or a portion of a Transaction, which
will be determined in each case (including Transactions terminable upon demand)
as the sum of the Purchase Price and the accrued but unpaid Price Differential
as of the date of such determination, a portion of which may be repaid in
connection with an Optional Prepayment by application of the related proceeds.


“Request for Certification” means a notice sent to the Custodian reflecting the
transfer of one or more Contributed REO Properties to a Trust Subsidiary or REO
Subsidiary, transfer of one or


- 22 –

--------------------------------------------------------------------------------





more Contributed Mortgage Loans to a Trust Subsidiary or transfer of one or more
Contributed Rental Properties to a SFR Subsidiary hereunder.
“Requirement of Law” means, as to any Person, any law, treaty, rule, regulation,
procedure or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject, and includes
all federal, state, county, municipal and other governmental statutes, laws,
rules, orders, regulations, ordinances, judgments, decrees and injunctions of
Governmental Authorities, whether now or hereafter enacted and in force, and all
permits, licenses and authorizations and regulations relating thereto, and all
covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to a Seller Party, at any time in force
affecting such Seller Party, any Contributed Rental Property, Contributed
Mortgage Loan or Contributed REO Property or any part thereof, including,
without limitation, any which may (a) require repairs, modifications or
alterations in or to a Contributed Rental Property or any part thereof, or (b)
in any way limit the leasing, use and enjoyment of a Contributed Rental Property
or Contributed REO Property.
“Responsible Officer” means (a) as to any Person, the chief executive officer
(or equivalent) or, with respect to financial matters, the chief financial
officer (or equivalent) of such Person, (b) as to the Owner Trustee for each
Trust Subsidiary, any officer in the corporate trust department with direct
responsibility for administering such Trust Subsidiary, (c) as to each REO
Subsidiary and SFR Subsidiary, any manager or director or managing member and
(d) as to each Trust Subsidiary, ARLP, as trust manager or as administrator.
“Rolling Delinquent Mortgage Loan” means a Non-performing Mortgage Loan for
which (a) any payment of principal or interest is sixty (60) days or more past
due and (b) at least three (3) consecutive monthly payments of principal and
interest have been made.
“S&P” means Standard & Poor’s Ratings Services, or any successor thereto.
“SEC” means the Securities and Exchange Commission, or any successor thereto.
“Security Deposits” means, any payments made by Tenants and received in respect
of any Contributed Rental Property that is in the nature of a security deposit.
“Seller” means ARLP, Seller L, Seller S and/or ARNS or their permitted
successors and assigns.
“Seller L” means ARLP Repo Seller L, LLC.
“Seller Party” means each Seller, Guarantor, and/or a Seller Party Subsidiary.
“Seller Party Subsidiary” means a Trust Subsidiary, a SFR Subsidiary and/or an
REO Subsidiary.
“Seller Party Subsidiary Assets” has the meaning assigned thereto in Section
8(b) hereof.


- 23 –

--------------------------------------------------------------------------------





“Seller Party Subsidiary Owned Assets” means, as applicable, (a) all Contributed
Mortgage Loans, (b) all Contributed REO Property and (c) all Contributed Rental
Property, each to the extent of the applicable Seller Party Subsidiary’s rights
thereunder.
“Seller Repurchase Assets” has the meaning assigned thereto in Section 8(a)
hereof.
“Seller S” means ARLP Repo Seller S, LLC.
“Series Trust” means individually and collectively ARLP Trust 3, ARLP Trust 5,
ARLP Trust 6, ARLP Securitization Trust, Series 2014-1, ARLP Securitization
Trust, Series 2014-2.
“Servicer” means each of Fay Servicing, LLC, Servis One, Inc. d/b/a BSI
Financial Services or any servicer approved by Administrative Agent in its sole
discretion, which may be any Seller.
“Servicer Notice” means the notice acknowledged by each Servicer substantially
in the form of Exhibit I hereto.
“Servicing Agreement” means (a) with respect to Fay Servicing, LLC, that certain
Flow Servicing Agreement by and between ARLP and Fay Servicing, LLC, dated as of
January 24, 2015, (b) with respect to Servis One, Inc. d/b/a BSI Financial
Services, that certain Servicing Agreement by and between ARLP and Servis One,
Inc. d/b/a BSI Financial Services, dated as of January 29, 2015, and (c) any
other servicing agreement with a Servicer in form and substance acceptable to
Administrative Agent.
“Servicing Guidelines” means the standards, procedures and guidelines of each
Servicer for servicing Mortgage Loans and REO Properties in accordance with the
Servicing Agreements and Accepted Servicing Practices.
“Servicing Rights” means rights of any Person to administer, service or
subservice, the Mortgage Loans or REO Property or to possess related Records.
“SFR Assignment Agreement” means an Assignment and Assumption Agreement between
any Seller or any Seller Party Subsidiary and the SFR Subsidiary pursuant to
which the SFR Subsidiary has acquired and shall acquire Rental Property.
“SFR Certificates” means, collectively, the certificates evidencing 100% of the
SFR Interests for a SFR Subsidiary.
“SFR Interests” means any and all of the Capital Stock in a SFR Subsidiary,
including, without limitation, all its rights to participate in the operation or
management of such SFR Subsidiary and all its rights to properties, assets,
trust interests and distributions under the applicable SPE Agreement in respect
of such trust interests. “SFR Interests” also include (i) all accounts
receivable arising out of the applicable SPE Agreements; (ii) all general
intangibles arising out of the SPE Agreements; and (iii) to the extent not
otherwise included, all proceeds of any and all of the foregoing (including
within proceeds, whether or not otherwise included therein, any and all
contractual rights of the applicable Seller under


- 24 –

--------------------------------------------------------------------------------





any revenue sharing or similar agreement to receive all or any portion of the
revenues or profits of such SFR Subsidiary).
“SFR Property Documents” means, with respect to any Contributed Rental Property,
those documents executed in connection with, evidencing or governing such
Contributed Rental Property, which include with respect to such Contributed
Rental Property: (i) the Deed (or true copy thereof) with evidence of recording
thereon evidencing the ownership of the related Contributed Rental Property by
the SFR Subsidiary, (ii) the original (or true copy thereof) title insurance
policy insuring such Contributed Rental Property, (iii) a true copy of the
related Lease Agreement, if any, (iv) each Assignment of Leases and Rents, (v) a
Tenant estoppel certificate and subordination, non-disturbance and attornment
agreements, if any, to the extent in the possession of the SFR Subsidiary, in
which the related Tenant acknowledges that such Lease Agreement is in full force
and effect, that such Tenant is not in default under the terms of such Lease
Agreement, and that no circumstances currently exist that would give such Tenant
the right to abate or offset its rent, (vi) any Contributed Rental Property
zoning reports, if in possession of, or readily available to the SFR Subsidiary,
(vii) a copy of the related Survey to the extent necessary in connection with
the related title insurance policy and (viii) evidence of all insurance required
to be maintained under such Lease Agreement, including but not limited to, with
respect to any environmental insurance policy, the original or a copy of each
such environmental insurance policy, if any.
“SFR Subsidiary” means RESI SFR Sub, LLC or its permitted successors or assigns.
“SIPA” means the Securities Investor Protection Act of 1970, as amended from
time to time.
“SPE Agreement” means (i) that certain Amended and Restated Limited Liability
Company Agreement of the REO Subsidiary, dated as of November 18, 2016, as the
same may be amended, supplemented or otherwise modified from time to time and
(ii) that certain Amended and Restated Limited Liability Company Agreement of
the SFR Subsidiary, dated as of November 18, 2016, as the same may be amended,
supplemented or otherwise modified from time to time.
“Special Purpose Entity” means a limited partnership or limited liability
company (i) whose sole purpose, as reflected in its SPE Agreement, is to
acquire, hold, finance, improve, renovate, repair, maintain, mortgage, rent,
lease and dispose, directly or indirectly, Rental Properties or REO Properties,
as applicable, (ii) that does not engage in any business unrelated to purpose in
clause (i) above and activities business incidental thereto, (iii) does not have
any assets other than Rental Properties or REO Properties, as applicable, and as
otherwise reasonably necessary or appropriate to conduct its business purpose
(as reflected in clause (i) above) to the extent not prohibited by this
Agreement or the other Program Agreements, (iv) has its own books and records
separate and apart from the books and records of any other Person, (v) is
subject to all of the limitations on the powers set forth in its SPE Agreement
as in effect on the date such Person becomes a party hereunder, (vi) holds
itself out as a Person separate and apart from any other Person, and (vii) is in
compliance with all of the covenants set forth in Section 14 hereof in all
material respects.
“Statement Date” has the meaning assigned thereto in Section 13(a)(5) hereof.


- 25 –

--------------------------------------------------------------------------------





“Stock Certificate” means, with respect to a Co-op Loan, the certificates
evidencing ownership of the Co-op Shares issued by the Co-op Corporation.
“Stock Power” means, with respect to a Co-op Loan, an assignment of the Stock
Certificate or an assignment of the Co-op Shares issued by the Co-op
Corporation.
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership or other entity of which at least a majority of
the securities or other ownership interests having by the terms thereof ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions of such corporation, partnership or other entity
(irrespective of whether or not at the time securities or other ownership
interests of any other class or classes of such corporation, partnership or
other entity shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
such Person or one or more Subsidiaries of such Person or by such Person and one
or more Subsidiaries of such Person.
“Survey” means a survey prepared by a surveyor licensed in the state where the
Contributed Rental Property is located and satisfactory to Administrative Agent
and the company or companies issuing ALTA owner’s title insurance policy, and
containing a certification of such surveyor satisfactory to Administrative
Agent.
“Take‑out Commitment” means a commitment of any Seller or a Seller Party
Subsidiary, as applicable, to sell one or more identified Mortgage Loans, Rental
Properties or REO Properties to a Take-out Investor.
“Take‑out Investor” means any Person which has made a Take-out Commitment and,
with respect to Contributed Mortgage Loans, Contributed Rental Properties and
Contributed REO Properties has been approved by Administrative Agent for the
benefit of Buyers.
“Tangible Net Worth” has the meaning set forth in the Pricing Side Letter.
“Taxes” means any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, charges (including ad valorem charges),
withholdings (including backup withholding) or other charges of any nature
whatsoever imposed by any Governmental Authority including interest, additions
to tax or penalties applicable thereto.
“Tenant” means the tenant of a Rental Property named on the related Lease
Agreement, together with any guarantor of such tenant’s obligations under such
Lease Agreement.
“Tenant Instruction Notice” means, with respect to the Contributed Rental
Properties that are subject to a Lease Agreement, the written notice in the form
of Exhibit K hereto a copy of which is executed by a Property Manager and may be
delivered by Administrative Agent following the occurrence of an Event of
Default or a Property Manager Termination Event and termination of a Property
Manager in accordance with Section 12 to each related Tenant informing such
Tenant that Administrative Agent or a replacement property manager has replaced
the applicable Property Manager.


- 26 –

--------------------------------------------------------------------------------





“Termination Date” has the meaning assigned to such term in the Pricing Side
Letter.
“TILA-RESPA Integrated Disclosure Rule” means the Truth-in-Lending Act and Real
Estate Settlement Procedures Act Integrated Disclosure Rule, adopted by the
Consumer Finance Protection Bureau, which is effective for residential mortgage
loan applications received on or after October 3, 2015.
“Title Insurance Policy” has the meaning assigned thereto in subparagraph (o) of
Schedule 1-B attached hereto.
“Transaction” has the meaning set forth in Section 1 above.
“Transaction Request” means a request via email from any Seller to
Administrative Agent notifying Administrative Agent that such Seller wishes to
enter into a Transaction hereunder that indicates that it is a Transaction
Request under this Agreement.
“Trust Agreement” means (i) that certain Amended and Restated Trust Agreement of
ARLP Trust, dated as of March 22, 2013, between ARLP, as depositor and
administrator, and the related Owner Trustee, as the same may be amended,
supplemented or otherwise modified from time to time, (ii) that certain Amended
and Restated Trust Agreement of ARLP Trust 4, dated as of June 11, 2014, between
ARLP, as depositor and administrator, and the related Owner Trustee, as the same
may be amended, supplemented or otherwise modified from time to time, (iii) that
certain Fourth Amended and Restated Trust Agreement of ARLP Trust 3, dated as of
the date hereof, by and among ARLP, as initial settlor, the related Owner
Trustee, as UTI trustee, and ARLP, as trust manager, as the same may be amended,
supplemented or otherwise modified from time to time, (iv) that certain Fourth
Amended and Restated Trust Agreement of ARLP Trust 5, dated as of the date
hereof, by and among ARLP, as initial settlor, the related Owner Trustee, as UTI
trustee, and ARLP, as trust manager, as the same may be amended, supplemented or
otherwise modified from time to time, (v) that certain Fourth Amended and
Restated Trust Agreement of ARLP Trust 6, dated as of the date hereof, by and
among ARLP, as initial settlor, the related Owner Trustee, as UTI trustee, and
ARLP, as trust manager, as the same may be amended, supplemented or otherwise
modified from time to time, (vi) that certain Third Amended and Restated Trust
Agreement of ARLP Securitization Trust, Series 2014-1, dated as of the date
hereof, by and among ARLP, as initial settlor, the related Owner Trustee, as UTI
trustee, and ARLP, as trust manager, as the same may be amended, supplemented or
otherwise modified from time to time and (vii) that certain Third Amended and
Restated Trust Agreement of ARLP Securitization Trust, Series 2014-2, dated as
of the date hereof, by and among ARLP, as initial settlor, the related Owner
Trustee, as UTI trustee, and ARLP, as trust manager, as the same may be amended,
supplemented or otherwise modified from time to time.
“Trust Assignment Agreement” means an Assignment and Assumption Agreement
between any Seller and a Trust Subsidiary pursuant to which such Trust
Subsidiary has acquired and shall acquire REO Property and Mortgage Loans.
“Trust Certificates” means, collectively, the certificates evidencing 100% of
the Trust Interests for a Trust Subsidiary.


- 27 –

--------------------------------------------------------------------------------





“Trust Interests” means any and all of the Capital Stock in a Trust Subsidiary,
including, without limitation, all its rights to participate in the operation or
management of such Trust Subsidiary and all its rights to properties, assets,
trust interests and distributions under the applicable Trust Agreement in
respect of such trust interests. “Trust Interests” also include (i) all accounts
receivable arising out of the applicable Trust Agreement; (ii) all general
intangibles arising out of the applicable Trust Agreement; and (iii) to the
extent not otherwise included, all proceeds of any and all of the foregoing
(including within proceeds, whether or not otherwise included therein, any and
all contractual rights of the applicable Seller under any revenue sharing or
similar agreement to receive all or any portion of the revenues or profits of
such Trust Subsidiary).
“Trust Receipt” means, with respect to any Transaction as of any date, a receipt
in the form attached as an exhibit to the Custodial Agreement.
“Trust Subsidiary” means each of ARLP Trust, ARLP Trust 4 and the Series Trusts
(in each case, on behalf of itself and each of its series), or their permitted
successors or assigns.
“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as in
effect on the date hereof in the State of New York or the Uniform Commercial
Code as in effect in the applicable jurisdiction.
“VA” means the U.S. Department of Veterans Affairs, an agency of the United
States of America, or any successor thereto including the Secretary of Veterans
Affairs.
“VA Loan” means a Mortgage Loan which is the subject of a VA Loan Guaranty
Agreement as evidenced by a loan guaranty certificate.
“VA Loan Guaranty Agreement” means the obligation of the United States to pay a
specific percentage of a Mortgage Loan (subject to a maximum amount) upon
default of the Mortgagor pursuant to the Servicemen’s Readjustment Act, as
amended.
3.Program; Initiation of Transactions
a.    The Administrative Agent previously purchased the Trust Certificates, REO
Certificates and the SFR Certificates from the Original Sellers. On the
Effective Date, Administrative Agent may purchase Trust Certificates from Seller
L and Seller S. This Agreement is not a commitment by Administrative Agent on
behalf of Buyers to enter into Transactions or Purchase Price Increases with any
Seller, but rather, sets forth the procedures to be used in connection with
periodic requests for Administrative Agent on behalf of Buyers to enter into
such Transactions or Purchase Price Increases with Sellers. Each Seller hereby
acknowledges that Administrative Agent is under no obligation to agree to enter
into, or to enter into, any Transaction or Purchase Price Increase pursuant to
this Agreement. All Contributed Mortgage Loans shall be serviced by Servicers.
All Contributed Rental Properties and Contributed REO Properties shall be
managed by the Property Manager. The aggregate Purchase Price (including


- 28 –

--------------------------------------------------------------------------------





Purchase Price Increases) of Purchased Assets subject to outstanding
Transactions shall not exceed the Maximum Available Purchase Price.
b.    Any Seller shall request that Administrative Agent on behalf of Buyers
enter into a Transaction or Purchase Price Increase by delivering to
Administrative Agent, a Transaction Request or Purchase Price Increase Request,
as applicable, BPO valuation and valuation date for each Eligible Mortgage Loan,
Eligible Rental Property or Eligible REO Property, as applicable, summary
results of due diligence delivered in connection with Section 10(a) of this
Agreement, compliance diligence information and upon request of Administrative
Agent, a copy of the BPO and BPO results, in each case in the format mutually
agreed to by Administrative Agent and Seller on or before 12:00 p.m. (New York
City time) three (3) Business Days prior to the proposed Purchase Date or
Purchase Price Increase Date, as applicable; provided that if such Eligible REO
Property or Eligible Rental Property is related to an Eligible Mortgage Loan,
each Seller shall not be required to deliver an additional BPO at the time of
such Purchase Price Increase, and either (i) to Administrative Agent and
Custodian a Request for Certification and related Asset Schedule, in accordance
with the Custodial Agreement or (ii) to the extent that such Purchase Price
Increase is a result of a change of Category for an Eligible Mortgage Loan to an
Eligible REO Property or Eligible Rental Property or an Eligible REO Property to
an Eligible Rental Property, evidence of such change in Category. In the event
the Asset Schedule provided by any Seller contains erroneous computer data, is
not formatted properly or the computer fields are otherwise improperly aligned,
Administrative Agent shall provide written or electronic notice to each Seller
describing such error and such Seller shall correct the computer data, reformat
or properly align the computer fields itself and resubmit the Asset Schedule as
required herein. Administrative Agent shall review and advise each Seller in
writing of Buyer’s Market Value within two (2) Business Days of receipt of a
Transaction Request or Purchase Price Increase Request, as applicable. Upon
Administrative Agent and a Seller’s mutual agreement of the Market Value,
Administrative Agent on behalf of Buyers and such Seller shall enter into a
Transaction or Purchase Price Increase, as applicable, within one (1) Business
Day of such agreement as set forth in Section 3(e) hereto.
c.    Upon transfer of the Purchased Certificates to Administrative Agent for
the benefit of Buyers as set forth herein and until termination of such
Transaction as set forth herein, ownership of the Purchased Certificates is
vested in the Administrative Agent on behalf of Buyers, and record title (i) to
each Contributed REO Property shall be retained by a Trust Subsidiary or REO
Subsidiary, as applicable, (ii) to each Contributed Mortgage Loan shall be
retained by a Trust Subsidiary and (iii) each Contributed Rental Property shall
be retained by the SFR Subsidiary in accordance with the terms of the applicable
Trust Agreement or SPE Agreement, as applicable.
d.    Reserved.


- 29 –

--------------------------------------------------------------------------------





e.    Upon the satisfaction of the applicable conditions precedent set forth in
Section 10 hereof, all of Sellers’ interest in the REO Certificates and SFR
Certificates shall pass to Administrative Agent on behalf of the Buyers on the
Purchase Date, against the transfer of the Purchase Price for the initial
Contributed Assets to each Seller. Upon transfer of (i) the Purchased Assets to
Buyer, (ii) Contributed Mortgage Loans to a Trust Subsidiary, (iii) Contributed
REO Properties to a Trust Subsidiary or REO Subsidiary or (iv) Contributed
Rental Properties to the SFR Subsidiary, in each case, as set forth in this
Section and until termination of any related Transactions or the release of
Contributed REO Properties, Contributed Rental Properties or Contributed
Mortgage Loans as set forth in Sections 4 or 16 of this Agreement, ownership of
each Purchased Asset, including beneficial ownership interest in each document
in the related Asset File and Records, is vested in Administrative Agent for the
benefit Buyers.
4.Repurchase; Release Price; Conversion to REO Property
a.    Each Seller shall repurchase from Administrative Agent acting on behalf of
Buyers the related Purchased Certificates and the Purchased Assets on the
Termination Date. Such obligation to repurchase exists without regard to any
prior or intervening liquidation or foreclosure with respect to any Contributed
Asset (but Liquidation Proceeds received by Administrative Agent shall be
applied to reduce the Purchase Price for the Purchased Certificates on each
Payment Date except as otherwise provided herein). Each Seller is obligated to
repurchase and, with respect to Contributed Mortgage Loans, take physical
possession of the Contributed Mortgage Loans from Administrative Agent or its
designee (including the Custodian) then in Administrative Agent’s or its
designee’s possession at each Seller’s expense on the related Repurchase Date.
b.    When the Contributed REO Properties, Contributed Rental Properties or
Contributed Mortgage Loans, as applicable, supporting a portion of the Purchase
Price of the Transaction related to the Purchased Certificates is desired to be
sold or otherwise liquidated, the related Seller shall make payment to
Administrative Agent in order to prepay the Repurchase Price (an “Optional
Prepayment”) in an amount equal to the Release Price on each date such
Contributed REO Properties, Contributed Rental Properties or Contributed
Mortgage Loans, as applicable, are desired to be sold or otherwise liquidated
(each, an “Optional Prepayment Date”). Such payment shall serve as a partial
prepayment of the Repurchase Price in connection with the Transaction in respect
of the Purchased Certificates. Such Seller shall pay the Optional Prepayment and
take (or cause its designee to take) physical possession of the Contributed REO
Properties, Contributed Rental Properties or Contributed Mortgage Loans, as
applicable, from a Seller Party Subsidiary or its designee (including the
Custodian) at the related Seller’s expense on the related Optional Prepayment
Date. Immediately following such payment, the related Contributed REO Property,
Contributed Rental Property or Contributed Mortgage Loan, as applicable, shall
cease to be subject to this Agreement or the other Program Agreements, and
Administrative Agent and Buyers shall be deemed to have released all of its
interests in


- 30 –

--------------------------------------------------------------------------------





such Contributed REO Property, Contributed Rental Property or Contributed
Mortgage Loan, as applicable, without further action by any Person and shall
direct Custodian to release the related Asset File to the related Seller or its
designee pursuant to the Custodial Agreement. Administrative Agent on behalf of
Buyers shall cooperate with respect to sales of Contributed Assets by or on
behalf of a Seller to third party purchasers, including (i) acceptance of wire
transfers of the related Repurchase Price from such third party purchasers
through escrow arrangements to allow for the simultaneous funding and transfer
of Contributed Assets sold by or on behalf of a Seller to such third party
purchasers subject to terms and conditions acceptable to Administrative Agent in
its good faith discretion and internal “Know Your Customer” procedures, (ii)
deliver any lien releases requested by any such third party purchaser on terms
and conditions acceptable to Administrative Agent in its good faith discretion
and (iii) upon payment in full of all Obligations and termination of this
Agreement, if requested by Sellers, Administrative Agent shall deliver the
Purchased Certificates, together with the required transfer documents to
Sellers.
c.    Provided that no Default shall have occurred and be continuing, and
Administrative Agent acting on behalf of Buyers has received the related
Repurchase Price, Administrative Agent and Buyers will each be deemed to have
released their respective interests hereunder in the Purchased Certificates
(including, the Repurchase Assets related thereto without any further action
from any Person). The applicable Purchased Certificates (and the Repurchase
Assets related thereto, as applicable) shall be retransferred by delivery to the
related Seller or the designee of such Seller free and clear of any lien,
encumbrance or claim of Administrative Agent or the Buyers. Within one (1)
Business Day of the payment of the Repurchase Price and the satisfaction of all
Obligations hereunder, Administrative Agent and Buyers shall return the original
Trust Certificate, REO Certificate or SFR Certificate, as applicable, and all
applicable transfer documents to each related Seller.
d.    Provided that no Default shall have occurred and be continuing, and
Administrative Agent acting on behalf of Buyers has received the applicable
Optional Prepayment, Administrative Agent agrees to permit the release from a
Seller Party Subsidiary of the related Contributed REO Property, the related
Contributed Rental Property or the related Contributed Mortgage Loans, as
applicable, attributable to such Optional Prepayment (including, the Repurchase
Assets related thereto) at the request of the related Seller. The applicable
Contributed REO Property, Contributed Rental Property, Contributed Mortgage
Loans and the Repurchase Assets related thereto, shall be delivered to the
applicable Seller or the designee of the applicable Seller free and clear of any
lien, encumbrance or claim of Administrative Agent and Buyers and such Seller
Party Subsidiary.
e.    With respect to a Liquidated Asset, each Seller agrees to (i) provide
Administrative Agent with a copy of a report from the applicable Servicer or
Property Manager, as applicable, indicating that such Contributed Asset has been
liquidated, (ii) cause the applicable Servicer or Property Manager to remit the
Optional Prepayment in accordance


- 31 –

--------------------------------------------------------------------------------





with Section 4(b) and (iii) provide Administrative Agent a notice specifying
each Contributed Asset that has been liquidated. Provided that no Default shall
have occurred and be continuing, Administrative Agent acting on behalf of Buyers
agrees to permit the release of the Liquidated Asset from a Seller Party
Subsidiary concurrently with receipt of confirmation that proceeds have been
received by the applicable Servicer or Property Manager.
f.    Promptly upon a Contributed Mortgage Loan becoming a Contributed REO
Property as contemplated by Section 8, each Seller shall (i) notify
Administrative Agent in writing that such Contributed Mortgage Loan has become a
Contributed REO Property and the value attributed to such Contributed REO
Property by each Seller, (ii) deliver to Administrative Agent and Custodian an
Asset Schedule with respect to such Contributed REO Property, (iii) be deemed to
make the representations and warranties listed on Schedule 1-B hereto with
respect to such Contributed REO Property; and (iv) without limiting the
requirements set forth in the definition of Asset Value, deliver to
Administrative Agent a true and complete copy of a BPO of such Contributed REO
Property no less frequently than once per 180 day period. The acquisition of
such Contributed REO Property by a Trust Subsidiary shall result in an
applicable change in the value of the Trust Interests (as determined in
accordance with the definition of Asset Value) of such Trust Subsidiary and any
Purchase Price Increase or Margin Deficit attributed to any change in Category
shall be paid by the Administrative Agent or each Seller, as applicable. The
parties hereto hereby acknowledge and agree that on the Effective Date, certain
Series Trusts own Contributed REO Properties and Administrative Agent on behalf
of Buyers will enter into Transactions with respect thereto without any transfer
or other action with respect to such Contributed REO Properties. Notwithstanding
the foregoing, to the extent a Contributed Mortgage Loan held by a Series Trust
becomes an REO Property after the Effective Date, it shall be transferred to the
REO Subsidiary in order for such REO Property to be subject to a Transaction and
considered a Contributed REO Property hereunder.
g.    Promptly upon a Contributed REO Property becoming a Contributed Rental
Property as contemplated by Section 8, each Seller shall (i) notify
Administrative Agent in writing that such Contributed REO Property has become a
Contributed Rental Property and the value attributed to such Contributed REO
Property by each Seller, (ii) deliver to Administrative Agent and Custodian an
Asset Schedule with respect to such Contributed Rental Property, (iii) be deemed
to make the representations and warranties listed on Schedule 1-C hereto with
respect to such Contributed Rental Property and (iv) deliver to Administrative
Agent a certification that all Improvements have been completed. The acquisition
of such Contributed Rental Property by a Seller Party Subsidiary shall result in
an applicable change in the value of the applicable SFR Interests (as determined
in accordance with the definition of Asset Value) of such Seller Party
Subsidiary and any Purchase Price Increase or Margin Deficit attributed to any
change in Category shall be paid by the Administrative Agent or the applicable
Seller, as applicable.


- 32 –

--------------------------------------------------------------------------------





h.    The acquisition of Contributed Mortgage Loans by a Trust Subsidiary shall
result in an increase in the value of the Trust Interests (as determined in
accordance with the definition of Asset Value). For the avoidance of doubt, to
the extent that a Contributed Mortgage Loan owned by a Trust Subsidiary is
converted to a Contributed REO Property, a Purchase Price Increase shall be
deemed to occur and shall be offset against the current outstanding Purchase
Price for the related Contributed Mortgage Loan, which shall be deemed reduced.
5.Price Differential.
a.    On each Business Day that a Transaction is outstanding, the Pricing Rate
shall be reset and, unless otherwise agreed, the accrued and unpaid Price
Differential shall be settled in cash on each related Payment Date. Two (2)
Business Days prior to the Payment Date, Administrative Agent shall give each
Seller written or electronic notice of the amount of the Price Differential due
on such Payment Date. On the Payment Date, each Seller shall pay to
Administrative Agent the Price Differential for the benefit of Buyers for such
Payment Date (along with any other amounts to be paid pursuant to Section 7
hereof and Section 4 of the Pricing Side Letter), by wire transfer in
immediately available funds.
b.    If any Seller fails to pay all or part of the Price Differential by
3:00 p.m. (New York City time) on the related Payment Date, with respect to any
Purchased Asset, such Seller shall be obligated to pay to Administrative Agent
for the benefit of Buyers (in addition to, and together with, the amount of such
Price Differential) interest on the portion of the unpaid Repurchase Price
related to the past due Price Differential at a rate per annum equal to the Post
Default Rate until the Price Differential is received in full by Administrative
Agent for the benefit of Buyers.
6.Margin Maintenance
a.    If at any time the outstanding Purchase Price of any Purchased Certificate
or Contributed Asset subject to a Transaction is greater than the Asset Value of
such Purchased Certificate or Contributed Asset subject to a Transaction (a
“Margin Deficit”), then Administrative Agent may by notice to any Seller require
such Seller to transfer to Administrative Agent for the benefit of Buyers cash
in an amount at least equal to the Margin Deficit (such requirement, a “Margin
Call”), such amount to be applied to reduce the Purchase Price of the affected
Contributed Asset, as applicable.
b.    Notice delivered pursuant to Section 6.a above may be given by any written
or electronic means. Any notice given before 10:00 a.m. (New York City time) on
a Business Day shall be met, and the related Margin Call satisfied, no later
than 5:00 p.m. (New York City time) on such Business Day; notice given after
10:00 a.m. (New York City time) on a Business Day shall be met, and the related
Margin Call satisfied, no later than 2:00 p.m. (New York City time) on the
following Business Day (the foregoing time requirements for satisfaction of a
Margin Call are referred to as the “Margin Deadlines”). The failure of
Administrative Agent, on any one or more


- 33 –

--------------------------------------------------------------------------------





occasions, to exercise its rights hereunder, shall not change or alter the terms
and conditions to which this Agreement is subject or limit the right of
Administrative Agent to do so at a later date. Sellers and Administrative Agent
each agree that a failure or delay by Administrative Agent to exercise its
rights hereunder shall not limit or waive Administrative Agent’s or Buyers’
rights under this Agreement or otherwise existing by law or in any way create
additional rights for each Seller.
c.    In the event that a Margin Deficit exists with respect to any Purchased
Certificate or Contributed Asset, Administrative Agent may retain any funds
received by it to which each Seller would otherwise be entitled hereunder, which
funds (i) shall be held by Administrative Agent acting on behalf of Buyers
against the related Margin Deficit and (ii) may be applied by Administrative
Agent acting on behalf of Buyers against the Purchase Price of any Purchased
Certificate or Contributed Asset for which the related Margin Deficit remains
otherwise unsatisfied. Notwithstanding the foregoing, the Administrative Agent
retains the right, in its sole discretion, to make a Margin Call in accordance
with the provisions of this Section 6.
7.Income Payments
a.    Contributed Mortgage Loans and Contributed REO Property. All Income
received on account of the Purchased Certificates (including Income derived from
Contributed Assets owned by a Seller Party Subsidiary) during the term of a
Transaction shall be the property of Administrative Agent for the benefit of
Buyers subject to the terms of this Agreement. Each Seller shall and shall cause
(x) the applicable Servicer to deposit all Income received with respect to the
Trust Certificates, REO Certificates, Contributed Mortgage Loans and Contributed
REO Properties during the immediately preceding calendar month into the
Collection Account two (2) Business Days prior to the Payment Date and (y) the
Property Manager to deposit all Income (other than Security Deposits) received
with respect to the Trust Certificates, SFR Certificates, REO Certificates,
Contributed Rental Properties or Contributed REO Properties during the
immediately preceding calendar month into the Collection Account, Rental
Property Operating Account or REO Liquidation Account, as applicable, within two
(2) Business Days of receipt thereof. Notwithstanding the foregoing, the
Servicers shall be entitled to retain Ancillary Income to which they is entitled
under the applicable Servicing Agreement; provided that any interim Servicer
shall also be entitled to retain any other amounts to which it is entitled under
the applicable Servicing Agreement. One (1) Business Day prior to each Payment
Date, the Property Manager shall remit all amounts in the Rental Property
Operating Account and REO Liquidation Account into the Collection Account. On
each Payment Date, Administrative Agent shall remit amounts on deposit in the
Collection Account (which shall include amounts remitted from the Rental
Property Operating Account and REO Liquidation Accounts) as follows:
(1)    first, to Administrative Agent on behalf of Buyers in payment of any
accrued and unpaid Price Differential, to the extent not paid by any Seller to
Administrative Agent for the benefit of Buyers pursuant to Section 5;


- 34 –

--------------------------------------------------------------------------------





(2)    second, without limiting the rights of Administrative Agent under Section
6 of this Agreement, to Administrative Agent on behalf of Buyers in reduction of
the Purchase Price of the related Purchased Assets, in the amount of any unpaid
Margin Deficit;
(3)    third, to the payment of all other costs and fees due and payable to
Administrative Agent or Buyers pursuant to this Agreement;
(4)    fourth, to Administrative Agent on behalf of Buyers in reduction of the
Purchase Price of any Liquidated Asset, an amount equal to the lesser of (x)
Liquidation Proceeds received on or with respect to such Liquidated Asset or (y)
Purchase Price of such Liquidated Asset;
(5)    fifth, only to the extent of amounts then remaining on deposit in the
Collection Account, to the payment of reasonable and actual fees and
unreimbursed advances of the applicable Servicer, Property Manager attributable
to the Contributed Assets, as applicable;
(6)    sixth, to the Owner Trustee all trustee fees as set forth in the Trust
Agreements; and
(7)    seventh, to the Sellers, any remaining amounts.
b.    Notwithstanding any provision to the contrary in this Section 7, upon the
occurrence and continuance of an Event of Default or on the Termination Date all
Income shall be remitted to Administrative Agent for the benefit of Buyers for
application to the aggregate Repurchase Price and any other amounts owing by any
Seller hereunder as Administrative Agent deems appropriate and any remainder
shall be paid to Sellers.
8.Conveyance; Security Interest; REO Property
a.    Seller Repurchase Assets. On each Purchase Date, each Seller hereby sells,
assigns and conveys all rights and interests in the Purchased Assets identified
on a Transaction Request or the related Asset Schedule and/or delivered to the
Administrative Agent for the benefit of Buyers hereunder. Although the parties
intend that all Transactions hereunder be sales and purchases and not loans
(other than for U.S. federal income tax purposes), in the event any such
Transactions are deemed to be loans, and in any event, each Seller hereby
pledges to Administrative Agent as security for the performance by Seller of its
Obligations and hereby grants, assigns and pledges to Administrative Agent a
fully perfected first priority security interest in the Purchased Assets, the
Records (including, without limitation, any other collateral pledged or
otherwise relating to the Contributed Rental Properties, together with all
files, material documents, instruments, surveys, certificates, correspondence,
appraisals, computer records, computer storage, accounting records and other
books and records relating thereto), and all related Servicing Rights, Property
Management Rights, the Program Agreements (to the extent such Program Agreements
and each Seller’s right thereunder relate to the Purchased Assets), all SFR
Property Documents relating to the Contributed Rental Property, all Lease
Agreements relating to the Contributed Rental Property,


- 35 –

--------------------------------------------------------------------------------





any related Take‑out Commitments, any Property relating to the Purchased Assets,
Income, the Collection Account and all amounts deposited therein, the Rental
Property Operating Account and all amounts deposited therein, the REO
Liquidation Account and all amounts deposited therein, the obligations of each
Seller to deliver and convey each Contributed Asset to a Seller Party
Subsidiary, as applicable, interest rate protection agreements, accounts
(including any interest of Seller in escrow accounts) and any other contract
rights, instruments, accounts, payments, rights to payment (including payments
of interest or finance charges), general intangibles and other assets relating
to the Purchased Assets (including, without limitation, any other accounts) or
any interest in the Purchased Assets, and any proceeds (including the related
securitization proceeds) and distributions with respect to any of the foregoing
and any other property, rights, title or interests as are specified on a
Transaction Request and/or Trust Receipt and/or delivered to Administrative
Agent on behalf of Buyers pursuant to a Transaction, in all instances, whether
now owned or hereafter acquired, now existing or hereafter created
(collectively, the “Seller Repurchase Assets”).
b.    Seller Party Subsidiary Assets. In order to further secure the Obligations
hereunder, each Seller Party Subsidiary hereby grants, assigns and pledges to
Administrative Agent on behalf of Buyers a fully perfected first priority
security interest in the Contributed Mortgage Loans, Contributed REO Property
and Contributed Rental Property, as applicable, the Records (including, without
limitation, any other collateral pledged or otherwise relating to the
Contributed Rental Properties, together with all files, material documents,
instruments, surveys, certificates, correspondence, appraisals, computer
records, computer storage, accounting records and other books and records
relating thereto), and all related Servicing Rights, Property Management Rights,
the Program Agreements (to the extent such Program Agreements and such Seller
Party Subsidiary’s right thereunder relate to the Contributed Mortgage Loans,
Contributed REO Property and Contributed Rental Property, as applicable), all
SFR Property Documents relating to the Contributed Rental Property, all Lease
Agreements relating to the Contributed Rental Property, any related Take‑out
Commitments, any Property relating to the Contributed Mortgage Loans,
Contributed REO Property and Contributed Rental Property, as applicable, all
insurance policies and insurance proceeds relating to any Contributed Mortgage
Loans, Contributed REO Property and Contributed Rental Property, as applicable,
or the related Mortgaged Property, including, but not limited to, any payments
or proceeds under any related primary insurance, hazard insurance, Income, the
Rental Property Operating Account and all amounts deposited therein, the REO
Liquidation Account and all amounts deposited therein, interest rate protection
agreements, accounts (including any interest of such Seller Party Subsidiary in
escrow accounts) and any other contract rights, instruments, accounts, payments,
rights to payment (including payments of interest or finance charges), general
intangibles and other assets relating to the Contributed Mortgage Loans,
Contributed REO Property and Contributed Rental Property, as applicable,
(including, without limitation, any other accounts) or any interest in
Contributed Mortgage Loans, Contributed REO Property and Contributed Rental
Property, as applicable, and any proceeds (including the related securitization
proceeds) and distributions with respect to any of the foregoing and any other
property, rights, title or interests as are specified on a Transaction Request
and/or Trust Receipt, in all instances, whether now owned or hereafter acquired,
now existing or hereafter created (collectively, the “Seller Party Subsidiary
Assets” and together with the Seller Repurchase Assets,


- 36 –

--------------------------------------------------------------------------------





the “Repurchase Assets”). All Seller Party Subsidiary Owned Assets shall be
deemed to be part of the Contributed Mortgage Loans, Contributed REO Property
and Contributed Rental Property, as applicable, conveyed to the Seller Party
Subsidiary. This paragraph is intended to constitute a security agreement or
other arrangement or other credit enhancement related to the Agreement and
transactions hereunder as defined under Section 101(47)(v) and 741(7)(xi) of the
Bankruptcy Code, and is further intended to be a guaranty of the Obligations to
the Administrative Agent and Buyers by the Seller Subsidiary Parties to the
extent of its Contributed Mortgage Loans, Contributed REO Property and
Contributed Rental Property, as applicable.
c.    Release of Servicing Rights. Each Seller acknowledges that no Seller Party
has rights to service the Contributed Mortgage Loans or Contributed REO Property
but only has rights as a party to the current Servicing Agreement. Without
limiting the generality of the foregoing and in the event that a Seller Party is
deemed to retain any residual Servicing Rights, and for the avoidance of doubt,
each Seller Party, grants, assigns and pledges to Administrative Agent on behalf
of Buyers a security interest in the Servicing Rights and proceeds related
thereto and in all instances, whether now owned or hereafter acquired, now
existing or hereafter created. The foregoing provision is intended to constitute
a security agreement or other arrangement or other credit enhancement related to
this Agreement and Transactions hereunder as defined under
Sections 101(47)(A)(v) and 741(7)(A)(xi) of the Bankruptcy Code.
d.    Financing Statements. Each Seller Party agrees to execute, deliver and/or
file such documents and perform such acts as may be reasonably necessary to
fully perfect Administrative Agent’s security interest created hereby on behalf
of Buyers; provided, that, for the avoidance of doubt no mortgages shall be
executed, delivered and/or filed in connection herewith. Furthermore, each
Seller Party hereby authorizes the Administrative Agent to file financing
statements relating to the Repurchase Assets, as the Administrative Agent, at
its option, may deem appropriate. In addition, Seller S, Seller L and the Seller
Party Subsidiaries hereby authorize the Administrative Agent to file such
financing statement or statements relating to the Repurchase Assets as
Administrative Agent, at its option, may deem appropriate, describing the
collateral as “all assets of the Debtor” or words to that effect, and any
limitations on such collateral description, notwithstanding that such collateral
description may be broader in scope than the security interest actually granted
in this Agreement, which the parties hereto agree is expressly limited to the
Repurchase Assets. The Sellers shall pay the filing costs for any financing
statement or statements prepared pursuant to this Section 8.
e.    Conversion to REO Property. If any Seller shall cause a Seller Party
Subsidiary to desire to extinguish any Mortgage Note in connection with the
foreclosure of a Contributed Mortgage Loan, a transfer of the real property
underlying the Mortgage Note in lieu of foreclosure or other transfer of such
real property, such Seller shall cause such real property to be taken by Deed,
or by means of such instruments as is provided by the Governmental Authority
governing the transfer, or right to request transfer and issuance of the Deed,
or such instrument as is provided by the related Governmental Authority, or to
be acquired through foreclosure sale in the jurisdiction in which the
Contributed REO Property is located, in the name of the Seller Party Subsidiary,
as


- 37 –

--------------------------------------------------------------------------------





applicable, and in accordance with the terms of the Trust Agreement or
applicable SPE Agreement. Promptly upon a Contributed Mortgage Loan becoming a
Contributed REO Property as contemplated by this Section, such Seller shall (i)
notify Administrative Agent in writing that such Contributed Mortgage Loan has
become a Contributed REO Property and the value attributed to such Contributed
REO Property by such Seller, (ii) deliver to Administrative Agent and Custodian
an Asset Schedule with respect to such Contributed REO Property and (iii) be
deemed to make the representations and warranties listed on Schedule 1-B hereto
with respect to such Contributed REO Property. Such conversion shall result in
an applicable change in the value of the applicable Purchased Asset to reflect
such conversion.
f.    Conversion to Rental Property. Promptly upon a Contributed REO Property
becoming a Contributed Rental Property, such Seller shall (i) notify
Administrative Agent in writing that such Contributed REO Property has become a
Contributed Rental Property and the value attributed to such Contributed Rental
Property by such Seller, (ii) deliver to Administrative Agent and Custodian an
Asset Schedule with respect to such Contributed Rental Property, (iii) deliver
to Administrative Agent a certification that all Improvements have been
completed, and (iv) be deemed to make the representations and warranties listed
on Schedule 1-B hereto with respect to such Contributed REO Property. Such
conversion shall result in an applicable change in the value of the applicable
Purchased Asset to reflect such conversion.
g.    Purchased Certificates as Securities. The parties acknowledge and agree
that the Purchased Certificates shall constitute and remain “securities” as
defined in Section 8-102 of the Uniform Commercial Code; each Seller covenants
and agrees that (i) the Purchased Certificates are not and will not be dealt in
or traded on securities exchanges or securities markets, and (ii) the Purchased
Certificates are not and will not be investment company securities within the
meaning of Section 8-103 of the Uniform Commercial Code. Each Seller shall, at
its sole cost and expense, take all steps as may be necessary in connection with
the re-registration, indorsement, transfer, delivery and pledge of all Purchased
Certificates to Administrative Agent on behalf of Buyers.
h.    Additional Interests. If a Seller shall, as a result of ownership of the
Purchased Assets, become entitled to receive or shall receive any certificate
evidencing any Purchased Assets or other equity interest, any option rights, or
any equity interest in the Purchased Certificates, whether in addition to, in
substitution for, as a conversion of, or in exchange for the Purchased Assets,
or otherwise in respect thereof, such Seller shall accept the same as the
Administrative Agent’s agent, hold the same in trust for the Administrative
Agent and deliver the same forthwith to the Administrative Agent in the exact
form received, duly indorsed by such Seller to the Administrative Agent, if
required, together with an undated transfer power, if required, covering such
certificate duly executed in blank, or if requested, deliver the Purchased
Assets re-registered in the name of Administrative Agent, to be held by the
Administrative Agent subject to the terms hereof as additional security for the
Obligations. Any sums paid upon or in respect of the Purchased Certificates upon
the liquidation or dissolution of a Seller Subsidiary Party, or otherwise shall
be paid over to the Administrative Agent as additional security for the
Obligations. If following the


- 38 –

--------------------------------------------------------------------------------





occurrence and during the continuation of an Event of Default, any sums of money
or property so paid or distributed in respect of the Purchased Assets shall be
received by a Seller, such Seller shall, until such money or property is paid or
delivered to the Administrative Agent, hold such money or property in trust for
the Administrative Agent segregated from other funds of Seller as additional
security for the Obligations.
i.    Cash Dividends; Voting Rights. Unless an Event of Default shall have
occurred and be continuing, each Seller shall be permitted to receive all cash
dividends or other cash distributions paid in respect of the Purchased Assets
and to exercise all voting and member rights with respect to the Purchased
Assets; provided, however, that no vote shall be cast or member right exercised
or other action taken which would impair the Purchased Assets or which would be
inconsistent with or result in a violation of any provision of this Agreement.
Without the prior consent of the Administrative Agent, the applicable Seller
shall not (i) vote to enable, or take any other action to permit a Seller Party
Subsidiary to issue any Capital Stock of any nature or to issue any other
Capital Stock convertible into or granting the right to purchase or exchange for
any Capital Stock of such Seller Party Subsidiary, or (ii) sell, assign,
transfer, exchange or otherwise dispose of, or grant any option with respect to,
the Purchased Assets or (iii) create, incur or permit to exist any Lien or
option in favor of, or any claim of any Person with respect to, the Purchased
Assets, or any interest therein, except for the Lien provided for by this
Agreement, or (iv) enter into any agreement (other than the applicable Trust
Agreement or SPE Agreement, as applicable, and this Agreement) or undertaking
restricting the right or ability of each Seller to sell, assign or transfer any
of the Purchased Assets.
9.Payment and Transfer
Unless otherwise mutually agreed in writing, all transfers of funds to be made
by a Seller hereunder shall be made in Dollars, in immediately available funds,
without deduction (other than deduction for Taxes as required by law), set‑off
or counterclaim, to Administrative Agent at such account as Administrative Agent
shall specify to such Seller in writing. Each Seller acknowledges that it has no
rights of withdrawal from the foregoing account. All Purchased Assets
transferred by one party hereto to the other party shall be in the case of a
purchase by Administrative Agent on behalf of the Buyers in suitable form for
transfer or shall be accompanied by duly executed instruments of transfer or
assignment in blank and such other documentation as Administrative Agent may
reasonably request. All Purchased Assets and Contributed Assets shall be
evidenced by a Trust Receipt. Any Repurchase Price received by Administrative
Agent after 3:00 p.m. (New York City time) shall be deemed received on the next
succeeding Business Day.
10.Conditions Precedent
a.    Initial Transaction. As conditions precedent to the initial Transaction,
Administrative Agent shall have received on or before the day of such initial
Transaction the following, in form and substance satisfactory to Administrative
Agent and duly executed by each Seller, Guarantor and each other party thereto:


- 39 –

--------------------------------------------------------------------------------





(1)    Program Agreements. The Program Agreements (other than the Electronic
Tracking Agreement) duly executed and delivered by the parties thereto and being
in full force and effect, free of any modification, breach or waiver.
(2)    Security Interest. Evidence that all other actions necessary or, in the
opinion of Administrative Agent, desirable to perfect and protect Administrative
Agent’s and Buyers’ interest in the Purchased Assets and other Repurchase Assets
have been taken, including, without limitation, duly authorized and filed
Uniform Commercial Code financing statements on Form UCC‑1 or Form UCC-3, as
applicable.
(3)    Organizational Documents. A certificate of the secretary of each of
General Partner, each Seller, Guarantor and each Seller Party Subsidiary
substantially in form and substance acceptable to Administrative Agent,
attaching certified copies of such party’s organizational documents and
corporate resolutions or written consents approving the Program Agreements and
transactions thereunder (either specifically or by general resolution or
consent) and all documents evidencing other necessary corporate action or
governmental approvals as may be required in connection with the Program
Agreements.
(4)    Good Standing Certificate. A certified copy of a good standing
certificate from the jurisdiction of organization of General Partner, each
Seller, Guarantor and each Seller Party Subsidiary, dated as of no earlier than
the date ten (10) Business Days prior to the Effective Date with respect to the
initial Transaction hereunder.
(5)    Incumbency Certificate. An incumbency certificate of the secretary of
Guarantor and ARNS certifying the names, true signatures and titles of the
representatives duly authorized to request transactions hereunder and to execute
the Program Agreements.
(6)    Opinion of Counsel. An opinion of each Seller’s, each Seller Party
Subsidiary’s, and Guarantor’s counsel, as to such matters as Administrative
Agent may reasonably request and in form and substance reasonably acceptable to
Administrative Agent, including, without limitation, with respect to (i)
Administrative Agent’s first priority lien on and perfected security interest in
the Purchased Assets, Administrative Agent’s first priority lien on the
Contributed Mortgage Loans; (ii) Administrative Agent’s perfected security
interest in the Collection Account, Rental Property Operating Account and the
REO Liquidation Account; (iii) the non-contravention, enforceability and
corporate opinions with respect to each Seller, Guarantor and each Seller Party
Subsidiary; (iv) matters of Delaware law with respect to each Seller Party
Subsidiary, (including Special Purpose Entity matters with respect to an REO
Subsidiary and a SFR Subsidiary) and the Owner Trustee and (v) the
inapplicability of the Investment Company Act of 1940 to each Seller, and that
it is not necessary to register any Seller Party Subsidiary under the Investment
Company Act, for specified reasons other than the exemption provided by Section
3(c)(1) or Section 3(c)(7) thereof.
(7)    Reserved.


- 40 –

--------------------------------------------------------------------------------





(8)    Fees. Payment of any fees due to Administrative Agent and Buyers
hereunder.
(9)    Reserved.
(10)    Security Interest. Evidence that all other actions necessary to perfect
and protect Administrative Agent’s interest in (A) the Repurchase Assets and in
the Purchased Certificates have been taken, including, without limitation,
ensuring that any trust interests or equity interests in a Seller Party
Subsidiary are evidenced by certificates in registered form and that such trust
interests or equity interests constitute and remain “securities” (as defined in
Section 8-102 of the Uniform Commercial Code) and (B) the Contributed Rental
Properties, the Contributed Mortgage Loans and the Contributed REO Properties
together with all right, title and interest in and to the proceeds of any
related Contributed Rental Properties, Contributed Mortgage Loans and
Contributed REO Properties. Sellers shall take all steps as may be necessary in
connection with the indorsement, transfer of power, delivery and pledge of all
Purchased Certificates to Administrative Agent, and perform UCC searches and
duly authorize and file Uniform Commercial Code financing statements on Form
UCC-1 and Form UCC-3.
(11)    Certificates. Sellers shall deliver the original Trust Certificate, REO
Certificate, SFR Certificate and all applicable transfer documents in blank to
the Administrative Agent.
(12)    Appointment of Independent Manager. Evidence that an Independent Manager
has been appointed in accordance with each applicable SPE Agreement.
b.    All Transactions and Purchase Price Increases. The obligation of
Administrative Agent for the benefit of Buyers to enter into each Transaction or
Purchase Price Increase pursuant to this Agreement is subject to the following
conditions precedent:
(1)    Due Diligence Review. Without limiting the generality of Section 34
hereof, Administrative Agent and Buyers shall have completed, to its good faith
satisfaction, their due diligence review of the related Contributed Assets, each
Seller Party, General Partner, the Servicers (excluding any interim servicer)
and Property Manager. In addition to the foregoing, at least three (3) Business
Days prior to the related Purchase Date, each Seller shall have delivered to
Administrative Agent and Buyers summary results of the due diligence each Seller
performed in connection with the acquisition of Eligible Mortgage Loans,
Eligible Rental Properties and Eligible REO Properties and Administrative Agent
shall have excluded such assets as it deemed appropriate in its good faith
discretion.
(2)    Required Documents.
(a)    With respect to each of the Contributed Assets, the items required to be
delivered to Custodian have been delivered to the Custodian in accordance with
the Custodial Agreement;


- 41 –

--------------------------------------------------------------------------------





(b)    With respect to Contributed Rental Property, the SFR Subsidiary shall
have executed and delivered to the Administrative Agent or its designee, the
Assignments of Leases and Rents and fixture filings with respect to each
Eligible Rental Property, which shall be in form and substance satisfactory to
Administrative Agent;
(c)    With respect to each Contributed Rental Property, the Administrative
Agent has, in its sole discretion, approved and the Property Manager has
delivered and executed the Property Management Agreement; and
(d)    With respect to each of the Contributed Assets, (x) all applicable
Servicers have delivered a fully executed Servicer Notice and (y) the Property
Manager has delivered fully executed Property Management Agreement Side Letter.


(3)    Transaction Documents. Administrative Agent or its designee shall have
received on or before the day of such Transaction or Purchase Price Increase, as
applicable, (unless otherwise specified in this Agreement) the following, in
form and substance satisfactory to Administrative Agent and (if applicable) duly
executed:
(a)    A Transaction Request and Asset Schedule or other information required to
be delivered by such Seller pursuant to Section 3(b) hereof;
(b)    The Request for Certification and the related Asset Schedule delivered by
such Seller, and the Trust Receipt and Custodial Asset Schedule delivered by
Custodian;
(c)    With respect to Contributed Rental Properties, such other documents as
Administrative Agent may reasonably request, in form and substance reasonably
acceptable to Administrative Agent, including but not limited to the following:
(x) current rent roll (including actual and expected rents), if applicable, and
(y) Tenant credit information, as may be required by Administrative Agent in its
reasonable discretion;


(d)    With respect to a Contributed REO Property being converted into a
Contributed Rental Property a certification that all Improvements have been
completed; and


(e)    Such certificates, opinions of counsel or other documents as
Administrative Agent may reasonably request in good faith.


(4)    No Default. No Default or Event of Default shall have occurred and be
continuing.


(5)    Requirements of Law. Neither Administrative Agent nor Buyers shall have
determined that the introduction of or a change in any Requirement of Law or in
the interpretation or administration of any Requirement of Law applicable to
Administrative Agent or any Buyer


- 42 –

--------------------------------------------------------------------------------





has made it unlawful, and no Governmental Authority shall have asserted that it
is unlawful, for Administrative Agent or any Buyer to enter into Transactions or
remit Purchase Price Increases with a Pricing Rate based on Base Rate.
(6)    Representations and Warranties. Both immediately prior to the related
Transaction or Purchase Price Increase, as applicable, and also after giving
effect thereto and to the intended use thereof, the representations and
warranties made by the Seller Parties in each Program Agreement shall be true,
correct and complete on and as of such Purchase Date in all material respects
with the same force and effect as if made on and as of such date (or, if any
such representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).
(7)    Electronic Tracking Agreement. To the extent each Seller is selling
Mortgage Loans which are registered on the MERS® System and to the extent
Contributed Mortgage Loans owned by a Trust Subsidiary are registered on the
MERS® System, upon request of Administrative Agent, Electronic Tracking
Agreements entered into, duly executed and delivered by the parties thereto and
being in full force and effect, free of any modification, breach or waiver;
provided that executed signature pages by MERS and MERSCORP, Inc. may be
produced following the dates hereof.
(8)    Delivery of Broker’s Price Opinion. With respect to each Contributed
Mortgage Loan and Contributed REO Property, the applicable Seller shall have
delivered to Administrative Agent a BPO valuation and valuation date, and such
other information as may be required by Administrative Agent pursuant to Section
3(b) for such Purchased Asset.
(9)    Tenant Instruction Notices. To the extent not previously delivered, each
Seller shall have delivered to Administrative Agent a Tenant Instruction Notice
duly executed in blank with respect to the Contributed Rental Properties.
(10)    Material Adverse Change. None of the following shall have occurred
and/or be continuing:
(a)    Credit Suisse AG, New York Branch’s corporate bond rating as calculated
by S&P or Moody’s has been lowered or downgraded to a rating below investment
grade by S&P or Moody’s;
(b)    an event or events shall have occurred in the good faith determination of
a Buyer resulting in the effective absence of a “repo market” or comparable
“lending market” for financing debt obligations secured by mortgage loans or
securities or an event or events shall have occurred resulting in such Buyer not
being able to finance Purchased Assets, Contributed Mortgage Loan, Contributed
Rental Properties or Contributed REO Properties through the “repo market” or
“lending market” with traditional counterparties at rates which would have been
reasonable prior to the occurrence of such event or events;


- 43 –

--------------------------------------------------------------------------------





(c)    an event or events shall have occurred resulting in the effective absence
of a “securities market” for securities backed by mortgage loans or Rental
Properties or an event or events shall have occurred resulting in a Buyer not
being able to sell securities backed by mortgage loans or Rental Properties at
prices which would have been reasonable prior to such event or events; or
(d)    there shall have occurred a material adverse change in the financial
condition of a Buyer which affects (or can reasonably be expected to affect)
materially and adversely the ability of such Buyer to fund its obligations under
this Agreement.
(11)    Insurance. Evidence that: (i) each Seller has added Administrative Agent
as an additional loss payee under each Seller’s Fidelity Insurance and (ii)
Property Manager has added Administrative Agent as an additional loss payee
under Property Manager’s Fidelity Insurance.
(12)    Property Management. In the event that Contributed Assets related to
such Transaction are managed by a Property Manager that has not previously
managed any Contributed Assets related to a Transaction, Seller Parties shall
deliver, or cause to be delivered, to Administrative Agent the applicable
Property Management Agreement and the parties shall have entered into a Property
Management Agreement Side Letter with such Property Manager in form and
substance acceptable to Administrative Agent.
11.    Program; Costs
a.    Sellers shall reimburse Administrative Agent and Buyers for any of
Administrative Agent’s and Buyers’ reasonable and documented out-of-pocket
costs, including due diligence review costs and reasonable attorney’s fees,
incurred by Administrative Agent and Buyers in determining the acceptability to
Administrative Agent and Buyers of any Mortgage Loans, in an aggregate amount
not to exceed the Due Diligence Cap. Sellers shall also pay, or reimburse
Administrative Agent and Buyers if Administrative Agent or Buyers shall pay, any
termination fee, which may be due any Servicer. Sellers shall pay the reasonable
and documented out-of-pocket fees and expenses of Administrative Agent’s and
Buyers’ counsel in connection with the Program Agreements. Reasonable and
documented out-of-pocket legal fees for any subsequent amendments to this
Agreement or related documents shall be borne by Sellers. Sellers shall pay
ongoing custodial fees and expenses as set forth in the Custodial Agreement, and
any other ongoing fees and expenses under any other Program Agreement.
b.    If any Buyer determines in good faith that, due to the introduction of,
any change in, or required change in compliance by such Buyer with (i) any
eurocurrency reserve requirement or (ii) the interpretation of any law,
regulation or any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), there shall be
an increase in the cost to such Buyer in engaging in the present or any future
Transactions or remitting Purchase Price Increases, then Sellers agree to pay to
such Buyer, from time to time, upon demand by such Buyer (with a copy to
Custodian) the actual cost of additional amounts as specified by such Buyer


- 44 –

--------------------------------------------------------------------------------





to compensate such Buyer for such increased costs; provided that this Section
11(b) shall only apply to the extent that such increased costs are not reflected
in such Buyer’s calculation of Base Rate.
c.    With respect to any Transaction or Purchase Price Increase, as applicable,
Administrative Agent and Buyers may conclusively rely upon, and shall incur no
liability to any Seller in acting upon, any request or other communication that
Administrative Agent and Buyers reasonably believe to have been given or made by
a person authorized to enter into a Transaction or request a Purchase Price
Increase, as applicable, on each Seller’s behalf, whether or not such person is
listed on the certificate delivered pursuant to Section 10(a)(5) hereof. In each
such case, each Seller hereby waives the right to dispute Administrative Agent’s
record of the terms of the request or other communication.
d.    Notwithstanding the assignment of the Program Agreements with respect to
each Purchased Asset to Administrative Agent for the benefit of Buyers, Sellers
agree and covenant with Administrative Agent and Buyers to enforce diligently
Sellers’ rights and remedies set forth in the Program Agreements.
e.    (i) Any payments made by Sellers or Guarantor to Administrative Agent or a
Buyer or a Buyer assignee or participant hereunder shall be made free and clear
of and without deduction for any Taxes, except as required by law. If Sellers or
Guarantor shall be required by law (as determined in their good faith
discretion) to deduct or withhold any Tax from any sums payable to
Administrative Agent or a Buyer or a Buyer assignee or participant, then (i)
such Seller or Guarantor shall make such deductions or withholdings and pay the
full amount deducted to the relevant official body in accordance with applicable
law; (ii) to the extent the withheld or deducted Tax is an Indemnified Tax or
Other Tax, the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 11(e)(i)) the Administrative Agent receives an amount
equal to the sum it would have received had no such deductions been made; and
(iii) such Seller shall notify the Administrative Agent of the amount paid and
shall provide the original or a certified copy of a receipt issued by the
relevant Governmental Authority evidencing such payment within ten (10) days
thereafter. Each Seller and Guarantor shall indemnify Administrative Agent and
such Buyer for any Indemnified Taxes or Other Taxes imposed on Administrative
Agent or such Buyer (including Indemnified Taxes and Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 11(e)) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally asserted by the
relevant Governmental Authority.
(ii) Administrative Agent shall cause each Buyer and any assignee or participant
of a Buyer to deliver to each of the Sellers and the Guarantor, at the time or
times reasonably requested by the Sellers or the Guarantor, such properly
completed and executed documentation reasonably requested by each Seller or the
Guarantor as will permit payments made hereunder to be made without withholding
or at a reduced rate of withholding. In addition, Administrative Agent shall


- 45 –

--------------------------------------------------------------------------------





cause each Buyer and Buyer assignee and participant, if reasonably requested by
Sellers or Guarantor, to deliver such other documentation prescribed by
applicable law or reasonably requested by the Sellers or Guarantor as will
enable such Seller or Guarantor to determine whether or not such Buyer or Buyer
assignee or participant is subject to backup withholding or information
reporting requirements. Without limiting the generality of the foregoing,
Administrative Agent shall cause a Buyer or assignee or participant of a Buyer
to deliver to each of the Sellers and the Guarantor:
(A) in the case of a Buyer or any assignee or participant of a Buyer which is a
“United States Person” as defined in section 7701(a)(30) of the Code, a properly
completed and executed Internal Revenue Service (“IRS”) Form W-9 certifying that
it is not subject to backup withholding;
(B) in the case of a Buyer or any assignee or participant of a Buyer which is
not a “United States Person” as defined in Code section 7701(a)(30): (I) a
properly completed and executed IRS Form W-8BEN-E or W-8ECI, as appropriate,
evidencing entitlement to a zero percent or reduced rate of U.S. federal income
tax withholding on any payments made hereunder, (II) in the case of such
non-U.S. Person claiming exemption from the withholding of U.S. federal income
tax under Code sections 871(h) or 881(c) with respect to payments of “portfolio
interest,” a duly executed certificate (a “U.S. Tax Compliance Certificate”) to
the effect that such non-U.S. Person is not (x) a “bank” within the meaning of
Code section 881(c)(3)(A), (y) a “10 percent shareholder” of any Seller,
Guarantor of affiliate thereof, within the meaning of Code section 881(c)(3)(B),
or (z) a “controlled foreign corporation” described in Code section
881(c)(3)(C), (III) to the extent such non-U.S. person is not the beneficial
owner, executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if such non-U.S. person is a partnership and one or more direct or indirect
partners of such non-U.S. person are claiming the portfolio interest exemption,
such non-U.S. person may provide a U.S. Tax Compliance Certificate on behalf of
each such direct and indirect partner, and (IV) executed originals of any other
form or supplementary documentation prescribed by law as a basis for claiming
exemption from or a reduction in United States federal withholding tax together
with such supplementary documentation as may be prescribed by law to permit any
Seller or Guarantor to determine the withholding or deduction required to be
made.
(C) if a payment made to a Buyer or any assignee or participant of a Buyer under
this Agreement would be subject to U.S. federal withholding tax imposed by FATCA
if such Buyer or assignee or participant were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), Administrative Agent on behalf
of such Buyer or assignee or participant shall deliver to Sellers or Guarantor
at the time or times prescribed by law and at such time or times reasonably
requested by such Seller such documentation prescribed


- 46 –

--------------------------------------------------------------------------------





by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Code) and such additional documentation reasonably requested by such Seller as
may be necessary for such Seller to comply with their obligations under FATCA or
to determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 11(e), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.
The applicable forms or documentation referred to above shall be delivered by
Administrative Agent on behalf of each applicable Buyer or any assignee or
participant of a Buyer on or prior to the date on which such person becomes a
Buyer or any assignee or participant of a Buyer under this Agreement, as the
case may be, and upon the obsolescence, inaccuracy or invalidity of any form or
documentation previously delivered by it hereunder.
f.    Any indemnification payable by any Seller to Administrative Agent or a
Buyer or any assignee or participant of a Buyer for Indemnified Taxes or Other
Taxes that are imposed on such Buyer or any assignee or participant of a Buyer,
as described in Section 11(e)(i) hereof, shall be paid by such Seller within ten
(10) days after written demand therefor. As part of any such written demand for
payment, a Buyer or the relevant assignee or participant of a Buyer shall
deliver a certificate to such Seller (along with a copy of the applicable
documents from the relevant Governmental Authority) setting forth a calculation
of the amount of Indemnified Taxes or Other Tax for which the demand is made,
which calculated amount shall be conclusive absent manifest error. A Buyer or
relevant assignee or participant of a Buyer also shall timely deliver to such
Seller a receipt (or other evidence reasonably satisfactory to such Seller) of
the actual payment of Indemnified Taxes or Other Taxes with respect to which the
indemnification request relates.
g.    If a Buyer or any assignee or participant of a Buyer determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified by the Sellers or Guarantor or with
respect to which such Seller has paid additional amounts pursuant to this
Section, it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Sellers or Guarantor under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses incurred by such Buyer
or any assignee or participant of a Buyer and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the indemnifying party, upon the request of such Buyer or
any assignee or participant of a Buyer, agrees to repay the amount paid over to
the them (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event such Buyer or any assignee or participant
of a Buyer is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this Section 11(g), in no event will
the indemnified party be required to pay any amount to an indemnifying party
pursuant to this Section 11(g) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.


- 47 –

--------------------------------------------------------------------------------





h.    Each party to this Agreement acknowledges that it is its intent for
purposes of U.S. federal, state and local income and franchise taxes for each
Transaction to constitute indebtedness of each Seller that is secured by the
Purchased Assets, and the Purchased Assets as owned by such Seller in the
absence of an Event of Default by any Seller. Administrative Agent, Buyers,
Sellers and any assignee and each participant agree that they will treat and
report for all tax purposes the Transactions entered into hereunder as one or
more loans to Sellers secured by the Purchased Assets, unless otherwise
prohibited by law or upon a final determination by any taxing authority that the
Transactions are not loans for tax purposes.
12.    Servicing; Property Management
a.    Servicing.


(1)    Pursuant to the Servicing Agreements, each Seller, each Trust Subsidiary
and the REO Entity, respectively have contracted with the Servicers to service
the Contributed Mortgage Loans and Contributed REO Properties consistent with
the degree of skill and care that each Seller customarily requires with respect
to similar Mortgage Loans and REO Properties owned or managed by it and in
accordance with Servicing Guidelines. Each Seller and Servicers shall (i) comply
with all applicable federal, state and local laws and regulations, (ii) maintain
all state and federal licenses necessary for it to perform its servicing
responsibilities hereunder and (iii) not impair the rights of Administrative
Agent or Buyers in any Contributed Mortgage Loans and Contributed REO Properties
or any payment thereunder. Administrative Agent may terminate the servicing of
any Contributed Mortgage Loans or Contributed REO Properties with the
then‑existing servicer in accordance with Section 12(a)(5) hereof.
(2)    Sellers shall and shall cause the Servicers to hold or cause to be held
all escrow funds collected by each Seller and Servicers with respect to any
Contributed Mortgage Loans and Contributed REO Properties in trust accounts and
shall apply the same for the purposes for which such funds were collected.
(3)    Sellers shall and shall cause the Servicers to deposit all collections
received by the Servicers on the Contributed Mortgage Loans and Contributed REO
Properties in the Collection Account.
(4)    Each Seller shall provide to Administrative Agent (i) a Servicer Notice
addressed to and agreed to by each Servicer, advising Servicers of such matters
as Administrative Agent may reasonably request, including, without limitation,
recognition by Servicers of Administrative Agent’s and Buyers’ interest in such
Contributed Mortgage Loans and Contributed REO Properties and each Servicer’s
agreement that upon receipt of notice of an Event of Default from Administrative
Agent, it will follow the instructions of Administrative Agent with respect to
the Contributed Mortgage Loans and Contributed REO Properties and any related
Income with respect thereto.


- 48 –

--------------------------------------------------------------------------------





(5)    Upon prior written notice following the occurrence and during the
continuance of an Event of Default, Administrative Agent shall have the right to
immediately terminate any Servicer’s right to service the Contributed Mortgage
Loans and Contributed REO Properties without payment of any penalty or
termination fee under the Servicing Agreement. Upon receipt of such notice, each
Seller and the Servicers shall cooperate in transferring the applicable
servicing of the Contributed Mortgage Loans and Contributed REO Properties to a
successor servicer appointed by Administrative Agent on behalf Buyers in its
sole discretion.
(6)    If any Seller should discover that, for any reason whatsoever, any Seller
or any Person responsible to such Seller for managing or servicing any such
Contributed Mortgage Loan or Contributed REO Property has failed to perform
fully such Seller’s obligations under the Program Agreements or any of the
obligations of such Persons with respect to the Contributed Mortgage Loans and
Contributed REO Properties, such Seller shall promptly notify Administrative
Agent.
(7)    For the avoidance of doubt, each Seller retains no economic rights to the
servicing of the Contributed Mortgage Loans and Contributed REO Properties;
provided that each Seller shall and shall cause the Servicers to continue to
service the Contributed Mortgage Loans and Contributed REO Properties hereunder
as part of the Obligations hereunder. As such, each Seller expressly
acknowledges that the Contributed Mortgage Loans and Contributed REO Properties
are transferred to a Trust Subsidiary on a “servicing released” basis.
b.    Property Management.
(1)    Pursuant to the Property Management Agreement, the Sellers shall contract
with the Property Managers to manage the Contributed Rental Property and
Contributed REO Property consistent with the degree of skill and care that the
Property Manager customarily requires with respect to similar Rental Property
and REO Property owned or managed by Property Manager and in accordance with
Accepted Property Management Practices. Property Manager shall (i) comply in all
material respects with all applicable federal, state and local laws and
regulations, (ii) maintain all state and federal licenses necessary for it to
perform its management responsibilities hereunder and (iii) not impair the
rights of Administrative Agent and Buyers in any Contributed Rental Property or
Contributed REO Property or any payment thereunder. Administrative Agent may
terminate the management of any Contributed Rental Property or Contributed REO
Property with the then existing Property Managers in accordance with
Section 12(b)(5) hereof.
(2)    The Sellers shall hold or cause to be held all escrow funds with respect
to any Contributed Rental Properties in one or more Rental Property Operating
Accounts and apply the same for the purposes for which such funds were
collected.
(3)    The Sellers shall cause the Property Manager to deposit and remit all
Income (other than Security Deposits) received by Property Manager on account of
the Contributed Rental Properties and Contributed REO Properties, as applicable,
in the Rental


- 49 –

--------------------------------------------------------------------------------





Property Operating Account, the REO Liquidation Account or the Collection
Account, as applicable.
(4)    ARLP shall provide to Administrative Agent a copy of an executed Tenant
Instruction Notice that the Administrative Agent may deliver to Tenants upon the
occurrence of an Event of Default or Property Manager Termination Event.
(5)    Upon prior written notice following the occurrence and during the
continuance of an Event of Default or Property Manager Termination Event,
Administrative Agent shall have the right to immediately terminate the Property
Manager’s right to manage the Contributed Rental Properties without payment of
any penalty or termination fee under the Property Management Agreement. Upon
receipt of such notice, each Seller and the Property Manager shall cooperate in
transferring the management of the Contributed Rental Properties to a successor
property manager appointed by Administrative Agent in its sole discretion.
(6)    Upon Administrative Agent’s termination of the Property Manager’s right
to manage the Contributed Rental Properties and Contributed REO Properties,
Administrative Agent or its designee shall manage the Contributed Rental
Properties and Contributed REO Properties and Security Deposits in accordance
with the terms of the Lease Agreements and applicable law, and none of the
Seller Parties or the Property Manager shall have any responsibility for and
shall be indemnified and held harmless by Administrative Agent against costs
resulting from any fraud, gross negligence or willful misconduct by
Administrative Agent or its designee in connection with the management of the
Contributed Rental Properties and Contributed REO Properties.
(7)    If any Seller should discover that, for any reason whatsoever, any Seller
or any entity responsible to such Seller for managing any such Contributed
Rental Property or Contributed REO Property has failed to perform fully such
Seller’s obligations under the Program Agreements or any of the obligations of
such entities with respect to the Contributed Rental Properties or Contributed
REO Properties, such Seller shall promptly notify Administrative Agent.
13.    Representations and Warranties
a.    Each of the Seller Parties represents and warrants to Administrative Agent
and Buyers as of the date hereof and as of each Purchase Date for any
Transaction or Purchase Price Increase Date, as applicable, that:
(1)    Seller Party Existence. Each Seller has been duly organized and is
validly existing in good standing under the laws of the State of Delaware.
Guarantor has been duly organized and is validly existing as a REIT in good
standing under the laws of the State of Maryland. Each Trust Subsidiary is duly
organized and validly existing and in good standing under the laws of the State
of Delaware. The SFR Subsidiary has been duly organized and is validly existing
as a limited liability company in good standing under the laws of the State of


- 50 –

--------------------------------------------------------------------------------





Delaware. The REO Subsidiary has been duly organized and is validly existing as
a limited liability company in good standing under the laws of the State of
Delaware.
(2)    Licenses. Each Seller Party is duly licensed or is otherwise qualified in
each jurisdiction in which it transacts business for the business which it
conducts and is not in default of any applicable federal, state or local laws,
rules and regulations unless, in either instance, the failure to take such
action or such default is not reasonably likely (either individually or in the
aggregate) to cause a Material Adverse Effect. Each Seller Party has the
requisite power and authority and legal right to purchase Mortgage Loans, REO
Properties, lease Rental Property (as applicable) and to own, sell and grant a
lien on all of its right, title and interest in and to the Mortgage Loans,
Rental Properties and REO Properties, and to execute and deliver, engage in the
transactions contemplated by, and perform and observe the terms and conditions
of, each Program Agreement and any Transaction Request or Purchase Price
Increase Request.
(3)    Power. Each Seller Party has all requisite corporate or other power, and
has all governmental licenses, authorizations, consents and approvals necessary
to own its assets and carry on its business as now being or as proposed to be
conducted, except where the lack of such licenses, authorizations, consents and
approvals would not be reasonably likely to have a Material Adverse Effect.
(4)    Due Authorization. Each Seller Party has all necessary corporate or other
power, authority and legal right to execute, deliver and perform its obligations
under each of the Program Agreements, as applicable. Each Program Agreement has
been (or, in the case of Program Agreements not yet executed, will be) duly
authorized, executed and delivered by each Seller, Guarantor and each Seller
Party Subsidiary, all requisite or other corporate action having been taken, and
each is valid, binding and enforceable against each Seller, Guarantor and each
Seller Party Subsidiary in accordance with its terms except as such enforcement
may be affected by bankruptcy, by other insolvency laws, or by general
principles of equity.
(5)    Financial Statements. The Guarantor has heretofore furnished to
Administrative Agent a copy of (a) its consolidated balance sheet and the
consolidated balance sheets of its consolidated Subsidiaries for the fiscal year
of the Guarantor ended December 31, 2015 and the related consolidated statements
of income and retained earnings and of cash flows for the Guarantor and its
consolidated Subsidiaries for such fiscal year, setting forth in each case in
comparative form the figures for the previous year, with the opinion thereon of
Deloitte & Touche LLP and (b) its consolidated balance sheet and the
consolidated balance sheets of its consolidated Subsidiaries for the quarterly
fiscal period of each Seller ended December 31, 2015, March 31, 2016, June 30,
2016 and September 30, 2016, and the related consolidated statements of income
and retained earnings and of cash flows for the Guarantor and its consolidated
Subsidiaries for such quarterly fiscal period, setting forth in each case in
comparative form the figures for the previous year. All such financial
statements are complete and correct and fairly present, in all material
respects, the consolidated financial condition of the Guarantor and its
Subsidiaries and the consolidated results of their operations as at such dates
and for such fiscal


- 51 –

--------------------------------------------------------------------------------





periods, all in accordance with GAAP (other than monthly financial statements
solely with respect to footnotes, year‑end adjustments and cash flow statements)
applied on a consistent basis. Since September 30, 2016, there has been no
material adverse change in the consolidated business, operations or financial
condition of the Guarantor and its consolidated Subsidiaries taken as a whole
from that set forth in said financial statements nor is Guarantor aware of any
state of facts which (with notice or the lapse of time) would be reasonably
expected to result in any such material adverse change. The Guarantor has, on
the date of the statements delivered pursuant to this Section (the “Statement
Date”) no liabilities, direct or indirect, fixed or contingent, matured or
unmatured, known or unknown, or liabilities for taxes, long‑term leases or
unusual forward or long‑term commitments not disclosed by, or reserved against
in, said balance sheet and related statements, and at the present time there are
no material unrealized or anticipated losses from any loans, advances or other
commitments of Guarantor except as heretofore disclosed to Administrative Agent
in writing.
(6)    Event of Default. There exists no Event of Default under Section 15.b)
hereof, which default gives rise to a right to accelerate indebtedness as
referenced in Section 15.b) hereof, under any mortgage, borrowing agreement or
other instrument or agreement pertaining to indebtedness for borrowed money or
to the repurchase of mortgage loans or securities.
(7)    Solvency. Each Seller Party is solvent and will not be rendered insolvent
by any Transaction and, after giving effect to such Transaction, will not be
left with an unreasonably small amount of capital with which to engage in its
business. No Seller Party intends to incur, and does not believe that it has
incurred, debts beyond its ability to pay such debts as they mature and is not
contemplating the commencement of insolvency, bankruptcy, liquidation or
consolidation proceedings or the appointment of a receiver, liquidator,
conservator, trustee or similar official in respect of such entity or any of its
assets. The amount of consideration being received by Sellers upon the sale of
the Purchased Assets to Administrative Agent for the benefit of Buyers
constitutes reasonably equivalent value and fair consideration for such
Purchased Assets. Sellers are not transferring any Purchased Assets with any
intent to hinder, delay or defraud any of their respective creditors. Each
transfer of Contributed REO Property to a REO Subsidiary constitutes reasonably
equivalent value and fair consideration for such Contributed REO Property. Each
transfer of Contributed Mortgage Loans and Contributed REO Property to a Trust
Subsidiary constitutes reasonably equivalent value and fair consideration for
such Contributed Mortgage Loan. Each transfer of Contributed Rental Property to
the SFR Subsidiary constitutes reasonably equivalent value and fair
consideration for such Contributed Rental Property.
(8)    No Conflicts. The execution, delivery and performance by each Seller,
Guarantor and each Seller Party Subsidiary of each Program Agreement do not
conflict with any term or provision of the formation documents or by‑laws of
such Seller, Guarantor or such Seller Party Subsidiary or any law, rule,
regulation, order, judgment, writ, injunction or decree applicable to such
Seller, Guarantor or such Seller Party Subsidiary of any court, regulatory body,
administrative agency or governmental body having jurisdiction over such Seller,
Guarantor or


- 52 –

--------------------------------------------------------------------------------





such Seller Party Subsidiary, which conflict would have a Material Adverse
Effect and will not result in any violation of any such mortgage, instrument,
agreement or obligation to which such Seller, Guarantor or such Seller Party
Subsidiary is a party.
(9)    True and Correct Disclosure. All information, reports, exhibits,
schedules, financial statements or certificates of each Seller, Guarantor, each
Seller Party Subsidiary or any Affiliate thereof or any of their officers
furnished or to be furnished to Administrative Agent in connection with the
initial or any ongoing due diligence of such Seller, Guarantor, such Seller
Party Subsidiary or any Affiliate or officer thereof, negotiation, preparation,
or delivery of the Program Agreements are true and correct in all material
respects and do not omit to disclose any material facts necessary to make the
statements herein or therein, in light of the circumstances in which they are
made, not misleading. All financial statements have been prepared in accordance
with GAAP (other than monthly financial statements solely with respect to
footnotes, year‑end adjustments and cash flow statements).
(10)    Approvals. No consent, approval, authorization or order of, registration
or filing with, or notice to any Governmental Authority or court is required
under applicable law in connection with the execution, delivery and performance
by each Seller, Guarantor and each Seller Party Subsidiary of each Program
Agreement.
(11)    Litigation. Except as disclosed on Exhibit J which exhibit may be
amended from time to time with the prior written consent of Administrative Agent
and Seller Parties, there is no action, proceeding or investigation pending with
respect to which any of each Seller, Guarantor or each Seller Party Subsidiary
has received service of process or, to the best of each Seller’s or Guarantor’s
knowledge threatened against it before any court, administrative agency or other
tribunal (A) asserting the invalidity of any Program Agreement, (B) seeking to
prevent the consummation of any of the transactions contemplated any Program
Agreement, (C) making a claim against any Seller Party Subsidiary individually
in an amount greater than $2,500,000 or in an aggregate amount greater than
$5,000,000, (D) making a claim against any Seller or Guarantor individually in
an amount greater than $10,000,000 or in an aggregate amount greater than
$15,000,000, (E) which requires filing with the Securities and Exchange
Commission in accordance with the 1934 Act or any rules thereunder or (F) which
might materially and adversely affect the validity of the Purchased Assets,
Contributed Assets or the performance by it of its obligations under, or the
validity or enforceability of any Program Agreement.
(12)    Material Adverse Change. There has been no material adverse change in
the business, operations, financial condition or properties of each Seller,
Guarantor, each Seller Party Subsidiary or its Affiliates taken as a whole since
the date set forth in the most recent financial statements supplied to
Administrative Agent as determined by Administrative Agent in its good faith
discretion.
(13)    Ownership. Upon (a) payment of the Purchase Price and the filing of the
financing statement and delivery of the Asset Files to the Custodian and the
Custodian’s receipt of the related Request for Certification, Administrative
Agent shall become the sole owner of


- 53 –

--------------------------------------------------------------------------------





the Purchased Assets and related Repurchase Assets, (b) transfer of each
Contributed REO Property to a Trust Subsidiary or REO Subsidiary, such Trust
Subsidiary or REO Subsidiary shall become the sole owner of the Contributed REO
Properties, (c) transfer of each Contributed Mortgage Loan to a Trust
Subsidiary, such Trust Subsidiary shall become the sole owner of the Contributed
Mortgage Loans and (d) transfer of each Contributed Rental Property to the SFR
Subsidiary shall become the sole owner of the Contributed Rental Properties, in
each instance free and clear of all liens and encumbrances other than those
created pursuant to this Agreement or the other Program Agreements.
(14)    Reserved.
(15)    Taxes. Each Seller, Guarantor, each Seller Party Subsidiary and its
Subsidiaries have timely filed all federal income and state income tax returns
and all other material tax returns that are required to be filed by them (taking
into account any applicable extensions) and have paid all federal income and
state income Taxes and all other material Taxes due and payable (whether or not
shown on such returns), except for any such Taxes as are being appropriately
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves have been provided. The charges, accruals and
reserves on the books of each Seller, Guarantor, each Seller Party Subsidiary
and its Subsidiaries in respect of Taxes and other governmental charges are, in
the opinion of each Seller or Guarantor and each Seller Party Subsidiary, as
applicable, adequate.
(16)    Investment Company. No Seller, Guarantor, any Seller Party Subsidiary
nor any of their respective Subsidiaries is an “investment company”, or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended, and it is not necessary to register
any Seller Party Subsidiary nor any of their respective Subsidiaries under the
Investment Company Act, for specified reasons other than the exemption provided
by Section 3(c)(1) or Section 3(c)(7) of the Investment Company Act of 1940.
(17)    Chief Executive Office; Jurisdiction of Organization. On the Effective
Date, each Seller’s chief executive office, is located at 36C Strand Street,
Christiansted, U.S. Virgin Islands. On the Effective Date, each Seller’s
jurisdiction of organization is Delaware. Each Seller shall provide
Administrative Agent with thirty (30) days advance notice of any change in such
Seller’s principal office or place of business, legal name or jurisdiction. Each
Seller has no trade name. During the preceding five years, each Seller has not
been known by or done business under any other name, corporate or fictitious,
and has not filed or had filed against it any bankruptcy receivership or similar
petitions nor has it made any assignments for the benefit of creditors.
(18)    Location of Books and Records. The location where each Seller keeps its
books and records, including all computer tapes and records relating to the
Purchased Assets, Contributed Assets and the related Repurchase Assets is its
chief executive office.


- 54 –

--------------------------------------------------------------------------------





(19)    Tangible Net Worth. On the Effective Date, Guarantor’s Tangible Net
Worth is not less than the amount set forth in Section 2.1 of the Pricing Side
Letter.
(20)    ERISA. Each Plan to which any Seller, Guarantor or its Subsidiaries make
direct contributions, and, to the knowledge of each Seller, each other Plan and
each Multiemployer Plan, is in compliance in all material respects with, and has
been administered in all material respects in compliance with, the applicable
provisions of ERISA, the Code and any other Federal or State law.
(21)    Adverse Selection. Sellers have not selected the Purchased Assets,
Contributed Mortgage Loans, Contributed Rental Properties or Contributed REO
Properties in a manner so as to adversely affect Buyers’ interests.
(22)    Agreements. No Seller nor any Subsidiary of any Seller is a party to any
agreement, instrument, or indenture or subject to any restriction materially and
adversely affecting its business, operations, assets or financial condition,
except as disclosed in the financial statements described in Section 13(a)(5)
hereof. No Seller nor any Subsidiary of any Seller is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement, instrument, or indenture which default
could have a material adverse effect on the business, operations, properties, or
financial condition of each Seller as a whole. No holder of any indebtedness of
any Seller or of any of its Subsidiaries has given notice of any asserted
default thereunder.
(23)    Other Indebtedness. All Indebtedness (other than Indebtedness evidenced
by this Agreement) of any Seller in excess of $50,000,000 existing on the date
hereof is listed on Exhibit H hereto (the “Existing Indebtedness”).
(24)    No Reliance. Each Seller, Guarantor and each Seller Party Subsidiary has
made its own independent decision to enter into the Program Agreements and each
Transaction or Purchase Price Increase, as applicable, and as to whether such
Transaction or Purchase Price Increase, as applicable, is appropriate and proper
for it based upon its own judgment and upon advice from such advisors (including
without limitation, legal counsel and accountants) as it has deemed necessary.
Neither any Seller nor Guarantor is relying upon any advice from Administrative
Agent or Buyers as to any aspect of the Transactions or Purchase Price
Increases, as applicable, including without limitation, the legal, accounting or
tax treatment of such Transactions or Purchase Price Increases, as applicable.
(25)    Plan Assets. No Seller nor Guarantor is an “employee benefit plan” as
defined in Section 3(3) of ERISA that is subject to Title I of ERISA, or a
“plan” described in Section 4975(e)(1) of the Code that is subject to Section
4975 of the Code, and the Purchased Assets are not “plan assets” within the
meaning of 29 CFR §2510.3-101 as amended by Section 3(42) of ERISA, and
transactions by or with any Seller or Guarantor are not subject to any state or
local statute regulating investments or fiduciary obligations with respect to
governmental


- 55 –

--------------------------------------------------------------------------------





plans (within the meaning of Section 3(32) of ERISA) that would be violated by
the transactions contemplated hereunder.
(26)    No Prohibited Persons. No Seller nor Guarantor nor any of their
Affiliates, officers, directors, partners or members, is an entity or person (or
to any Seller’s or Guarantor’s knowledge, owned or controlled by an entity or
person): (i) that is listed in the Annex to, or is otherwise subject to the
provisions of Executive Order 13224 issued on September 24, 2001 (“EO13224”);
(ii) whose name appears on the United States Treasury Department’s Office of
Foreign Assets Control (“OFAC”) most current list of “Specifically Designated
National and Blocked Persons” (which list may be published from time to time in
various mediums including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/t11sdn.pdf); (iii) who commits, threatens to commit or
supports “terrorism”, as that term is defined in EO13224; or (iv) who is
otherwise affiliated with any entity or person listed above (any and all parties
or persons described in clauses (i) through (iv) above are herein referred to as
a “Prohibited Person”).
(27)    Servicing. Each Seller has adequate financial standing and through the
Servicing Agreement with the Servicer, access to servicing facilities,
procedures and experienced personnel necessary for the sound servicing of
mortgage loans of the same types as may from time to time constitute Contributed
Mortgage Loans and Contributed REO Properties and in accordance with Accepted
Servicing Practices.
(28)    Real Estate Investment Trust. Guarantor is a REIT.
(29)    True Sale. Each Contributed Rental Property was acquired by the SFR
Subsidiary or the related Series Trust, as applicable, from a transferor on a
legal true sale or true contribution basis.
b.    With respect to every Contributed Asset and Purchased Assets, each of the
Seller Parties represents and warrants to Administrative Agent and Buyers as of
the applicable Purchase Date for any Transaction and each date thereafter that
each representation and warranty set forth on Schedule 1-A, 1-B, 1-C and 1-D, as
applicable, is true and correct.
c.    The representations and warranties set forth in this Agreement shall
survive transfer of the Purchased Asset and Contributed Assets to Administrative
Agent for the benefit of Buyers and to each Buyer and shall continue for so long
as the Purchased Assets and Contributed Assets are subject to this Agreement.
Upon discovery by any Seller, any Seller Party Subsidiary, Servicer, Property
Manager or Administrative Agent of any breach of any of the representations or
warranties set forth in this Agreement, the party discovering such breach shall
promptly give notice of such discovery to the others. Administrative Agent has
the right to require, in its unreviewable discretion, such Seller to repurchase
or such Seller Party Subsidiary to remit the applicable Release Price within one
(1) Business Day after receipt of notice from Administrative Agent any Purchased
Assets and Contributed Assets for which a breach of one or more of the
representations and warranties referenced in Section 13.b) exists and which
breach has a material adverse effect on


- 56 –

--------------------------------------------------------------------------------





the value of such Purchased Asset and Contributed Asset or the interests of
Administrative Agent or Buyers.
14.    Covenants
Each Seller Party covenants with Administrative Agent and Buyers that, during
the term of this facility:
a.    Litigation. Each Seller Party, as applicable, will promptly, and in any
event within ten (10) Business Days after service of process on any of the
following, give to Administrative Agent notice (for the avoidance of doubt, a
filing with the SEC disclosing such matters shall be appropriate notice) of all
litigation, actions, suits, arbitrations, investigations (including, without
limitation, any of the foregoing which are threatened or pending) or other legal
or arbitrable proceedings affecting any Seller, Guarantor or any of their
Subsidiaries or affecting any of the Property of any of them before any
Governmental Authority that (i) questions or challenges the validity or
enforceability of any of the Program Agreements or any action to be taken in
connection with the transactions contemplated hereby, (ii) makes a claim
individually in an amount greater than $2,500,000 or in an aggregate amount
greater than $5,000,000, or (iii) which, individually or in the aggregate, if
adversely determined, could be reasonably likely to have a Material Adverse
Effect. Each Seller and Guarantor, as applicable, will promptly provide notice
of any judgment, which with the passage of time, could reasonably be expected to
cause an Event of Default hereunder.
b.    Prohibition of Fundamental Changes. Each Seller Party (other than the
Guarantor) shall not enter into any transaction of merger or consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation, winding up or dissolution) or, other than as contemplated by the
Program Agreements or otherwise in the ordinary course of business, sell all or
substantially all of its assets; provided, that such Seller Party may merge or
consolidate with (a) any wholly owned subsidiary of such Seller Party, or
(b) any other Person if such Seller Party is the surviving corporation; and
provided further, that if after giving effect thereto, no Default would exist
hereunder.
c.    Servicing. Each Seller Party shall not cause the Purchased Assets,
Contributed Mortgage Loans, Contributed Rental Properties and Contributed REO
Properties to be serviced or managed by any Servicer or Property Manager other
than a Servicer or Property Manager expressly approved in writing by
Administrative Agent on behalf of Buyers.
d.    Reserved.
e.    Insurance.
(1)    Each Seller Party shall continue to maintain, for each Seller and its
Subsidiaries, Fidelity Insurance in an aggregate amount at least equal to
$1,000,000. Sellers or Guarantor shall maintain, for each Seller and its
Subsidiaries, Fidelity Insurance in respect of its


- 57 –

--------------------------------------------------------------------------------





officers, employees and agents, with respect to any claims made in connection
with all or any portion of the Repurchase Assets. Each Seller or Guarantor shall
notify the Administrative Agent of any material change in the terms of any such
Fidelity Insurance. Each Trust Subsidiary and the REO Subsidiary shall continue
to maintain homeowners or other liability insurance covering each Contributed
REO Property as contemplated by the applicable Servicing Agreement. The SFR
Subsidiary and Property Manager shall continue to maintain homeowners or other
liability insurance covering each Contributed Rental Property as contemplated by
the Property Management Agreement; and
(2)    Each Seller Party Subsidiary shall:


1.keep all Rental Property and REO Property useful and necessary in its business
in good working order and condition (ordinary wear and tear and casualty and
condemnation events excepted);
2.obtain and maintain, or cause to be obtained and maintained, insurance for
itself and each Rental Property and REO Property (and its related improvements
and personal property) owned by it providing at least the following coverages:


(i) comprehensive all risk “special form” insurance including, but not limited
to, loss caused by any type of windstorm or hail, (A) in an amount equal to 100%
of the replacement cost, subject to a loss limit equal to $25,000,000 per
occurrence; (B) containing an agreed amount endorsement with respect to the
improvements and personal property at any Rental Property waiving all
co-insurance provisions or to be written on a no co-insurance form furnished by
the Seller and/or SFR Subsidiary; (C) providing for no deductible in excess of
$25,000 for all such insurance coverage for any one casualty or insured event;
provided, however with respect to windstorm and earthquake coverage, no
deductible in excess of 5% of the insurable value for each location, subject to
a (x) with respect to Rental Property, $25,000 minimum deductible per occurrence
and (y) with respect to REO Property, $5,000 minimum deductible per occurrence;
(D) if any portion of a Rental Property or REO Property is currently or at any
time in the future located in a federally designated “special flood hazard
area”, flood hazard insurance in an amount equal to the maximum amount of such
insurance available under the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973 or the National Flood Insurance Reform Act of
1994, as each may be amended, plus excess amounts as Lender shall require, and
(E) if any of the improvements or the use of the Rental Property or REO Property
shall at any time constitute legal non-conforming structures or uses, coverage
for loss due to operation of law in an amount equal to the replacement cost.
Coverage for demolition costs and increased costs of construction in a combined
amount not less than $25,000 per location. In addition, it shall obtain (1)
named storm insurance in an amount equal to $15,000,000 on the date hereof and
increased based upon periodic storm risk analyses on a 500 year event Probable
Maximum Loss (“PML”); and (2) earthquake


- 58 –

--------------------------------------------------------------------------------





insurance in an amount equal to $25,000,000 on the date hereof and increased
based upon periodic seismic risk analyses on a 500 year event PML;


(ii) at all times during which structural construction, repairs or alterations
are being made with respect to the improvements on any Property and only if and
to the extent each of the property coverage form and the liability insurance
coverage form does not otherwise apply (A) owner’s contingent or protective
liability insurance, otherwise known as owner contractor’s protective liability
(or its equivalent), covering claims not covered by or under the terms or
provisions of the above mentioned commercial general liability insurance policy;
provided however, that such insurance shall only be required at all times during
which a material structural loss occurs and is continuing and (B) the insurance
provided for in subsection (i) above written in a so‑called builder’s risk
completed value form (1) on a non-reporting basis, (2) against all risks insured
against pursuant to subsection (i) above, (3) including permission to occupy the
Property and (4) with an agreed amount endorsement waiving co-insurance
provisions;
(iii) commercial general liability insurance against claims for personal injury,
bodily injury, death or property damage occurring upon, in or about any
Property, such insurance (A) to be on the so-called “occurrence” form with a
limit of not less than one million dollars ($1,000,000) per occurrence; three
million dollars ($3,000,000) in the aggregate “per location”; and fifty million
dollars ($50,000,000) in the aggregate for each policy year; (B) to continue at
not less than the aforesaid limit until required to be changed by the
Administrative Agent in writing by reason of changed economic conditions making
such protection inadequate and (C) to cover at least the following hazards: (1)
premises and operations; (2) products and completed operations on an “if any”
basis; (3) independent contractors; (4) blanket contractual liability for all
insured contracts and (5) contractual liability covering the indemnities
contained in any Mortgage to the extent the same is available;
(iv) if applicable, worker’s compensation subject to the worker’s compensation
laws of the applicable state, and employer’s liability in amounts reasonably
acceptable to the Administrative Agent;
(v) umbrella and excess liability insurance in an amount not less than fifty
million dollars ($50,000,000) per occurrence and in the aggregate on terms
consistent with, and providing coverage in excess of the coverage provided by,
the commercial general liability insurance policy required hereunder and
including employer liability and automobile liability, if required;
Each insurance policy provided for or contemplated by this clause (b) shall
contain a standard insured party clause naming the Sellers, Seller Party
Subsidiary (as applicable) Subsidiary and their successors and assigns as
insured parties and, except with respect to the coverage required by clauses (v)
and (vi), the Administrative Agent as additional insured and loss payee, and all
premiums thereon.


- 59 –

--------------------------------------------------------------------------------







3.furnish to Administrative Agent upon request information and certificates with
respect to such insurance; and


4.submit claims under such insurance policy in the order in which insured events
occur.
f.    No Adverse Claims. Each Seller warrants and will defend, and shall cause
Servicer or Property Manager, as applicable, to defend, the right, title and
interest of (i) Administrative Agent and Buyers in and to all Purchased Assets
and the related Repurchase Assets, (ii) a Trust Subsidiary in and to all
Contributed REO Properties and all Contributed Mortgage Loans held by it, (iii)
a REO Subsidiary in and to all Contributed REO Properties held by it and (iv) a
SFR Subsidiary in and to all Contributed Rental Properties held by it in each
case, against all adverse claims and demands.
g.    Assignment. Except as permitted herein, no Seller nor any Seller Party
Subsidiary shall sell, assign, transfer or otherwise dispose of, or grant any
option with respect to, or pledge, hypothecate or grant a security interest in
or lien on or otherwise encumber (except pursuant to the Program Agreements),
any of the Purchased Assets, Contributed Assets or any interest therein,
provided that this Section shall not prevent any transfer of Purchased Assets
and Contributed Assets in accordance with the Program Agreements.
h.    Security Interest. Each Seller shall do all things necessary to preserve
the Purchased Assets and the related Repurchase Assets so that they remain
subject to a first priority perfected security interest hereunder. Without
limiting the foregoing, each Seller will comply with all rules, regulations and
other laws of any Governmental Authority and cause the Purchased Assets,
Contributed Mortgage Loans, Contributed Rental Properties, Contributed REO
Properties or the related Repurchase Assets to comply with all applicable rules,
regulations and other laws. Each Seller will not allow any default for which
each Seller is responsible to occur under any Purchased Assets, Contributed
Assets and the related Repurchase Assets or any Program Agreement and each
Seller shall fully perform or cause to be performed when due all of its
obligations under any Purchased Assets, Contributed Assets and the related
Repurchase Assets and any Program Agreement.
i.    Records.
(1)    Each Seller shall collect and maintain or cause to be collected and
maintained all Records relating to the Purchased Assets and Contributed Assets
in accordance with industry custom and practice for assets similar to the
Purchased Assets and Contributed Assets, including those maintained pursuant to
the preceding subparagraph, and all such Records shall be in Custodian’s
possession pursuant to the terms of the Custodial Agreement unless
Administrative Agent otherwise approves. Except in accordance with the Custodial
Agreement, each Seller will not allow any such papers, records or files that are
an original or an only copy to leave Custodian’s possession, except for
individual items removed in connection with servicing


- 60 –

--------------------------------------------------------------------------------





a specific Purchased Asset or Contributed Asset, in which event each Seller will
obtain or cause to be obtained a receipt from a financially responsible person
for any such paper, record or file. Each Seller or the Servicer of the Purchased
Assets and Contributed Assets will maintain all such Records not in the
possession of Custodian in good and complete condition in accordance with
industry practices for assets similar to the Purchased Assets, Contributed
Assets and preserve them against loss.
(2)    For so long as Administrative Agent has an interest in or lien on any
Purchased Asset, each Seller will hold or cause to be held all related Records
in trust for Administrative Agent. Each Seller shall notify, or cause to be
notified, every other party holding any such Records of the interests and liens
in favor of Administrative Agent granted hereby. For so long as a Seller Party
Subsidiary has an interest in or lien on any Contributed REO Property,
Contributed Rental Property or Contributed Mortgage Loan, such Seller shall
cause such Seller Party Subsidiary to hold or cause to be held all related
Records in trust for Administrative Agent. Such Seller shall cause such Seller
Party Subsidiary to notify, or cause to be notified, every other party holding
any such Records of the interests and liens in favor of Administrative Agent
granted hereby.
(3)    Upon reasonable advance notice from Custodian or Administrative Agent,
each Seller shall (x) make any and all such Records available to Custodian,
Administrative Agent and a Buyer to examine any such Records, either by its own
officers or employees, or by agents or contractors, or both, and make copies of
all or any portion thereof, and (y) permit Administrative Agent or a Buyer or
its authorized agents to discuss the affairs, finances and accounts of each
Seller with its chief operating officer and chief financial officer and to
discuss the affairs, finances and accounts of each Seller with its independent
certified public accountants.
j.    Books. Each Seller shall keep or cause to be kept in reasonable detail
books and records of account of its assets and business and shall clearly
reflect therein the transfer of Purchased Assets to Administrative Agent for
benefit of Buyers. Each Seller shall cause each Seller Party Subsidiary to keep
in reasonable detail books and records of account of its assets and business and
shall clearly reflect therein the transfer of Contributed REO Property,
Contributed Rental Property and Contributed Mortgage Loans to such Seller Party
Subsidiary.
k.    Approvals. Each Seller shall maintain all material licenses, permits or
other approvals necessary for such Seller to conduct its business and to perform
its obligations under the Program Agreements, and such Seller shall conduct its
business strictly in accordance with applicable law.
l.    Material Change in Business. No Seller nor Guarantor shall make any
material change in the nature of its business as carried on at the date hereof
other than as contemplated by Guarantor’s public filings.
m.    Rental Property Samples. Sellers shall provide to Administrative Agent
every three (3) months a report certifying that a random sample of at least
twenty five (25%) percent of


- 61 –

--------------------------------------------------------------------------------





the Contributed Rental Properties have no liens (other than permitted Liens) and
maintain valid title insurance policies covering such Contributed Rental
Properties in accordance with the terms hereof.
n.    Distributions. If an Event of Default has occurred and is continuing, no
Seller nor Guarantor shall pay any dividends with respect to any Capital Stock
or other equity interests in such entity, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of any Seller or
Guarantor, as applicable; provided that notwithstanding anything herein to the
contrary, Guarantor and each Seller that is a REIT or in which a REIT holds an
interest shall be permitted to declare and pay any dividends or tax
distributions to its shareholders or members in the ordinary course to the
extent necessary for such REIT to continue to qualify as a REIT once it has so
qualified.
o.    Applicable Law. Each Seller and Guarantor shall comply with the
requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority.
p.    Existence. Each Seller, Guarantor and each Seller Party Subsidiary shall
preserve and maintain their legal existence and all of their material rights,
privileges, licenses and franchises.
q.    Chief Executive Office; Jurisdiction of Organization. Each Seller shall
not move its chief executive office from the address referred to in
Section 13.a(17) or change its jurisdiction of organization from the
jurisdiction referred to in Section 13.a(17) unless it shall have provided
Administrative Agent thirty (30) days’ prior written notice of such change.
r.    Taxes. Each Seller and Guarantor shall timely file all tax returns that
are required to be filed by them and shall timely pay and discharge all Taxes
imposed on it or on its income or profits or on any of its property prior to the
date on which penalties attach thereto, except for any such Tax the payment of
which is being contested in good faith and by proper proceedings and against
which adequate reserves are being maintained.
s.    Transactions with Affiliates. Each Seller will not enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of property or the rendering of any service, with any Affiliate, other
than any contribution of Contributed REO Property, Contributed Rental Property
or Contributed Mortgage Loans to a Seller Party Subsidiary, unless such
transaction is (a) in the ordinary course of each Seller’s business and (b) upon
fair and reasonable terms no less favorable to such Seller than it would obtain
in a comparable arm’s length transaction with a Person which is not an
Affiliate, or make a payment that is not otherwise permitted by this Section to
any Affiliate.
t.    Reserved.
u.    Indebtedness. Each Seller shall not incur any additional material
Indebtedness in excess of $50,000,000 (individually or in the aggregate),
including without limitation, any Indebtedness relating to any mortgage
servicing rights or corporate or servicing advances, (other


- 62 –

--------------------------------------------------------------------------------





than (i) the Existing Indebtedness, (ii) any mortgage loan and REO property
financing, and (iii) usual and customary accounts payable for a mortgage
company) without the prior written consent of Administrative Agent (such consent
not to be unreasonably conditioned, withheld or delayed).
v.    Asset Manager and Property Manager. No Seller Party shall, without the
prior written consent of Administrative Agent, (i) remove either the Asset
Manager or Property Manager or (ii) amend or modify either the Asset Management
Agreement or Property Management Agreement in a manner that would materially and
adversely affect the interests of the Administrative Agent and Buyers; provided
that such Seller shall notify Administrative Agent of all amendments and
modifications of the Asset Management Agreement and Property Management
Agreement.
w.    True and Correct Information. All information, reports, exhibits,
schedules, financial statements or certificates of any Seller, Guarantor, any
Affiliate thereof or any of their officers furnished to Administrative Agent
and/or Buyers hereunder and during Administrative Agent’s and/or Buyers’
diligence of each Seller and Guarantor are and will be true and correct in all
material respects and do not omit to disclose any material facts necessary to
make the statements herein or therein, in light of the circumstances in which
they are made, not misleading, in each case as of the date provided or such
other date expressly set forth therein. All required financial statements,
information and reports delivered by each Seller to Administrative Agent and/or
Buyers pursuant to this Agreement shall be prepared in accordance with U.S.
GAAP, or, if applicable, to SEC filings, the appropriate SEC accounting
regulations.
x.    No Pledge. Each Seller shall not and shall cause each Seller Party
Subsidiary to not pledge, transfer or convey any security interest in the Rental
Property Operating Account or the REO Liquidation Account to any Person without
the express written consent of Administrative Agent.
y.    Plan Assets. No Seller nor Guarantor shall be an “employee benefit plan”
as defined in Section 3(3) of ERISA that is subject to Title I of ERISA, or a
“plan” described in Section 4975(e)(1) of the Code that is subject to Section
4975 of the Code and each Seller shall not use “plan assets” within the meaning
of 29 CFR §2510.3-101, as amended by Section 3(42) of ERISA, to engage in this
Agreement or any Transaction hereunder. Transactions by or with any Seller or
Guarantor shall not be subject to any state or local statute regulating
investments of or fiduciary obligations with respect to governmental plans
(within the meaning of Section 3(32) of ERISA) that would be violated by the
transactions contemplated hereunder.
z.    Sharing of Information. Each Seller shall allow the Administrative Agent
and Buyers to exchange information related to any Seller and the Transactions
hereunder with third party lenders and each Seller shall permit each third party
lender to share such information with the Administrative Agent and Buyers.
aa.    Regulation G, T, U or X. Each Seller is not in the business of acquiring
a security that is margin stock or that would violate or be inconsistent with
the provisions of Regulation G, T, U or X of the Board of Governors of the
Federal Reserve System. The proceeds of each


- 63 –

--------------------------------------------------------------------------------





Transaction paid to any Seller will be used only for its benefit, the Guarantor
or any subsidiary of the Guarantor and not for any other Person.
bb.    Financial and Other Unique Covenants. Guarantor shall at all times comply
with all financial covenants and/or financial ratios set forth in Section 2 of
the Pricing Side Letter.
cc.    Most Favored Status. Sellers, Guarantor and the Administrative Agent each
agree that should any Seller or Guarantor or any Affiliate thereof enter into a
repurchase agreement or credit facility with any Person other than the
Administrative Agent or an Affiliate of the Administrative Agent which by its
terms provides more favorable terms to the Administrative Agent with respect to
any financial covenants set forth in Sections 14.n) and 14.bb) hereof or any
substantially similar covenants (a “More Favorable Agreement”), the terms of
this Agreement shall be deemed automatically amended to include such more
favorable terms contained in such More Favorable Agreement; provided, that in
the event that such More Favorable Agreement is terminated or such More
Favorable Agreement is modified such that it no longer provides more favorable
terms, upon notice by such Seller to the Administrative Agent of such
termination, the original terms of this Agreement shall be deemed to be
automatically reinstated. Sellers, the Guarantor and the Administrative Agent
further agree to execute and deliver any new guaranties, agreements or
amendments to this Agreement evidencing such provisions, provided that the
execution of such amendment shall not be a precondition to the effectiveness of
such amendment, but shall merely be for the convenience of the parties hereto.
Promptly upon any Seller or Guarantor or any Affiliate thereof entering into a
repurchase agreement or other credit facility with any Person other than the
Administrative Agent, Sellers shall deliver to the Administrative Agent a true,
correct and complete copy of such repurchase agreement, loan agreement, guaranty
or other financing documentation.
dd.    Special Purpose Entity. Each Seller shall cause each Seller Party
Subsidiary to be a Special Purpose Entity that shall (i) own no assets other
than the assets specifically contemplated by the Program Agreements, and will
not engage in any business, other than the assets and transactions specifically
contemplated by the Program Agreements; (ii) not incur any Indebtedness or
obligation, secured or unsecured, direct or indirect, absolute or contingent
(including guaranteeing any obligation), other than pursuant to the Program
Agreements; (iii) not make any loans or advances to any Affiliate or third
party, and shall not acquire obligations or securities of each Seller’s or
Guarantor’s Affiliates; (iv) pay its debts and liabilities (including, as
applicable, shared personnel expenses and overhead expenses) only from its own
assets; (v) comply with the provisions of its organizational documents; (vi) do
all things necessary to observe organizational formalities and to preserve its
existence, and not amend, modify or otherwise change its organizational
documents, or suffer same to be amended, modified or otherwise changed, without
the prior written consent of Administrative Agent on behalf of Buyers; (vii)
maintain all of its books, records and financial statements separate from those
of its Affiliates; (viii) be, and at all times will hold itself out to the
public as, a legal entity separate and distinct from any other entity (including
any Affiliate), shall correct any known misunderstanding regarding its status as
a separate entity, shall conduct business in its own name, shall not identify
itself or any of its Affiliates


- 64 –

--------------------------------------------------------------------------------





as a division or part of the other and shall maintain and utilize a separate
telephone number and separate stationery, invoices and checks; (ix) not enter
into any transactions other than transactions specifically contemplated by the
Program Agreements with any Affiliates except on commercially reasonable terms
similar to those available to unaffiliated parties in an arm’s length
transaction; (x) maintain adequate capital in light of its contemplated business
purpose, transactions and liabilities; (xi) not engage in or suffer any change
of ownership, dissolution, winding up, liquidation, consolidation or merger or
transfer all or substantially all of its properties and assets to any Person
(except as contemplated herein); (xii) not commingle its funds or other assets
with those of any Affiliate or any other Person and shall maintain its
properties and assets in such manner that it would not be costly or difficult to
identify, segregate or ascertain its properties and assets from those of others;
(xiii) not institute against, or join any other Person in instituting against
such Seller Party Subsidiary any proceedings of the type referred to in the
definition of Act of Insolvency hereunder or seek to substantively consolidate
such Trust Subsidiary in connection with any Act of Insolvency with respect to
any Seller; (xiv) will not hold itself out to be responsible for the debts or
obligations of any other Person other than as set forth in the Program
Agreements; (xv) not form, acquire or hold any Subsidiary or own any equity
interest in any other entity; (xvi) allocate fairly and reasonably any overhead
for shared office space and services performed by an employee of an Affiliate;
and (xvii) not pledge its assets to secure the obligations of any other Person
other than as contemplated by the Program Agreements.
ee.    Reserved.
ff.    Contributed Rental Property Obligations. The SFR Subsidiary shall (and
shall cause the Property Manager to):not (x) remove demolish or materially alter
any related fixtures, equipment, personal property or Improvements with respect
to any Contributed Rental Property outside of the ordinary course of business,
without the consent of Administrative Agent, (y) commit or suffer any waste of
any Contributed Rental Property or take any action that might invalidate or give
cause for cancellation of any insurance policy, or do or permit to be done
thereon anything that may in any way impair the value of the Contributed Rental
Properties, or (z) permit any drilling or exploration for or extraction,
removal, or production of any minerals from the surface or the subsurface of the
Contributed Rental Properties, regardless of the depth thereof or the method of
mining or extraction thereof without the consent of Administrative Agent;
a.deliver to Administrative Agent, promptly upon Administrative Agent’s request,
evidence reasonably satisfactory to Administrative Agent that all taxes,
assessments, water rates, sewer rents, governmental impositions, and other
charges, including without limitation vault charges and license fees for the use
of vaults, chutes and similar areas adjoining the Contributed Rental Properties,
now or hereafter levied or assessed or imposed against the Contributed Rental
Properties or any part thereof, all ground rents, maintenance charges and
similar charges, now or hereafter levied or assessed or imposed against the
Contributed Rental Properties or any part thereof, and all charges for utility
services provided to the Contributed Rental Properties prior to the same
becoming delinquent, have been so paid or are not then delinquent;


- 65 –

--------------------------------------------------------------------------------





b.shall use commercially reasonable efforts to prohibit other users (to the
extent the SFR Subsidiary has knowledge thereof) of the Contributed Rental
Properties to do any act that materially increases the dangers to human health
or the environment, poses an unreasonable risk of harm to any person or entity
(whether on or off the Contributed Rental Property), impairs or may impair the
value of the Contributed Rental Properties, is contrary to any requirement of
any insurer, constitutes a public or private nuisance, constitutes waste, or
violates any covenant, condition, agreement or easement applicable to the
Contributed Rental Properties; and
c.subject to the rights of Tenants, shall permit and shall cause the Property
Manager to permit, agents, representatives and employees of Administrative Agent
to inspect the Contributed Rental Properties and Eligible Rental Properties
proposed to be subject to any Purchase Price Increase, in each case at
reasonable hours and upon reasonable advance notice; provided that such agents,
representatives and employees shall not contact any such Tenants directly.
gg.    Leasing Matters.
a.If the SFR Subsidiary (or Property Manager on behalf of the SFR Subsidiary)
enters into a Lease Agreement with respect to a Contributed Rental Property, the
SFR Subsidiary shall ensure that such Lease Agreement (A) provides for rental
rates and terms comparable to existing local market rates and terms, (B) is an
arms-length transaction with a bona fide, independent third party Tenant, (C)
does not have a material adverse effect on the value or quality of the related
Contributed Rental Property, (D) is written on one of the standard forms of
lease approved by Administrative Agent, (E) provides for a rental term that is
not less than twelve (12) months and (F) is in compliance with all applicable
law in all material respects. All proposed Lease Agreements which do not satisfy
the requirements set forth in this Section 14(gg)(i) shall be subject to the
prior written approval of Administrative Agent. At Administrative Agent’s
request, the SFR Subsidiary shall promptly deliver to Administrative Agent
copies of all Lease Agreements which are entered into pursuant to this Section
14(gg)(i) together with the SFR Subsidiary’s certification that it has satisfied
all of the conditions of this Section 14(gg)(i).
b.The SFR Subsidiary shall (A) ensure that all of the obligations imposed upon
the lessee under the applicable Lease Agreements are observed and performed in
all material respects and shall not do or permit to be done anything to impair
the value of any of the applicable Lease Agreements; (B) enforce all of the
material terms, covenants and conditions contained in the applicable Lease
Agreements upon the part of the tenant thereunder to be observed or performed
and (C) not consent to any assignment of or subletting under any Lease
Agreements except in accordance with their respective terms.
c.The SFR Subsidiary shall not amend, modify or waive, or permit the amendment,
modification or waiver of, the provisions of any Lease Agreement or terminate,
reduce rents under, accept a surrender of space under, or shorten the term of,
any Lease Agreement (including any guaranty, letter of credit or other credit
support with respect thereto) without obtaining Administrative Agent’s consent
except (A) with respect to any such action that does not have a


- 66 –

--------------------------------------------------------------------------------





material adverse effect on the value of the related Contributed Rental Property
taken as a whole or (B) as the SFR Subsidiary (or Property Manager acting on
behalf of the SFR Subsidiary) may otherwise determine in their reasonable
business judgment, and provided that such Lease Agreement, as amended, modified
or waived, is otherwise in compliance with the requirements of this Agreement.
For the avoidance of doubt, a termination of a Lease Agreement with a Tenant who
is in default beyond applicable notice and grace periods shall not be considered
an action which has a material adverse effect on the value of the related
Contributed Rental Property taken as a whole. Any amendment, modification,
waiver, termination, rent reduction, space surrender or term shortening which
does not satisfy the requirements set forth in this Section 14(gg)(iii) shall be
subject to the prior written approval of Administrative Agent, at the SFR
Subsidiary’s expense. At Administrative Agent’s request, the SFR Subsidiary
shall promptly deliver to Administrative Agent or its designee copies of all
such amendments, modifications and waivers which are entered into pursuant to
this Section 14(gg)(iii).
d.The SFR Subsidiary shall (A) cause each related Tenant, in accordance with the
terms of the applicable Lease Agreement to or shall itself, directly or through
Property Manager, to maintain each Contributed Rental Property in good condition
and repair (except for ordinary wear and tear), (B) promptly repair, replace or
rebuild any part of any Contributed Rental Property which may be destroyed by
any casualty or become damaged, worn or dilapidated or which may be affected by
any condemnation; (C) complete and pay for any structure at any time in the
process of construction or repair on the related land of any Contributed Rental
Property; and (D) otherwise make all commercially reasonable efforts to preserve
the value of each Contributed Rental Property, including re-leasing, liquidating
and selling such Contributed Rental Property when appropriate in the SFR
Subsidiary’s reasonable business judgment.
e.The SFR Subsidiary shall use its reasonable best efforts to cause each related
Tenant, in accordance with the terms of the applicable Lease Agreement to, or
shall itself, directly or through Property Manager, ensure that: (x) all uses
and operations on or of the Contributed Rental Properties are free of
Environmental Issues and in compliance with permits issued pursuant thereto and
(y) the Contributed Rental Properties shall be kept free and clear of all Liens
and other encumbrances that may be imposed as a result of any Environmental
Issue, whether due to any act or omission of the SFR Subsidiary, Tenant or any
other person or entity.
hh.    Property Management. The SFR Subsidiary shall not permit (i) the
assignment of Property Manager’s rights or obligations under the Property
Management Agreement or (ii) the amendment, modification, waiver, termination or
revocation of the Property Management Agreement (as it relates to Contributed
Assets), in each case, without Administrative Agent’s prior written consent, or
except as otherwise permitted in both the Property Management Agreement Side
Letter and the Property Management Agreement. The SFR Subsidiary shall in all
material respects enforce the terms and provisions of the Property Management
Agreement and shall not, without Administrative Agent’s prior written consent,
waive the performance by Property Manager of any action, or any default under
the Property Management Agreement resulting from Property Manager’s failure to
perform any action, if the failure to perform such action could reasonably be


- 67 –

--------------------------------------------------------------------------------





expected to adversely affect the SFR Subsidiary, the Contributed Rental
Properties or Administrative Agent in any material respect. The SFR Subsidiary
shall not and shall not permit the Property Manager to enter into any other
property management agreement in respect of the Contributed Rental Properties
other than the Property Management Agreement.
15.    Events of Default
Each of the following shall constitute an “Event of Default” hereunder:
a.    Payment Failure. Failure of any Seller to (i) make any payment of Price
Differential or Repurchase Price or any other sum which has become due, on a
Payment Date, Optional Prepayment Date or a Repurchase Date or otherwise,
whether by acceleration or otherwise, under the terms of this Agreement, any
other warehouse and security agreement or any other document evidencing or
securing Indebtedness of such Seller to Administrative Agent or to any Affiliate
of Administrative Agent (subject to any applicable cure periods) (an “Affiliate
Payment”), provided that in the event a Price Differential payment, a payment
made pursuant to Section 7(a)(5) hereof or an Affiliate Payment is made that is
ten percent (10%) or less than the actual payment due on such date (a “Payment
Shortfall”), such Seller shall have two (2) Business Days to remit such Payment
Shortfall to Administrative Agent, or (ii) cure any Margin Deficit when due
pursuant to Section 6 hereof.
b.    Cross Default. Any Seller Party or any of their Affiliates shall be in
default under (i) any Indebtedness, in the aggregate, in excess of $1,000,000 of
Sellers or of such Affiliate which default (1) involves the failure to pay
(subject to any applicable cure period) a matured obligation, or (2) permits the
acceleration of the maturity of such Indebtedness by any other party to or
beneficiary with respect to such Indebtedness, or (ii) any other contract or
contracts (excluding any Non-Recourse Debt), in the aggregate in excess of
$2,500,000 to which any Seller Party is a party which default (1) involves the
failure by any Seller Party or such Affiliate to pay (subject to any applicable
cure period) a matured obligation, or (2) permits the acceleration of the
maturity of obligations of any Seller Party or such Affiliate by any other party
to or beneficiary of such contract.
c.    Assignment. Assignment or attempted assignment by each Seller Party of
this Agreement or any rights hereunder without first obtaining the specific
written consent of Administrative Agent, or the granting by each Seller of any
security interest, lien or other encumbrances on any Purchased Assets to any
person other than Administrative Agent, the granting by a Seller Party
Subsidiary of any security interest, lien or other encumbrances on any
Contributed Mortgage Loan, any Contributed Rental Property or any Contributed
REO Property to any person other than Administrative Agent or nominee approved
by Administrative Agent.
d.    Insolvency. An Act of Insolvency shall have occurred with respect to each
Seller Party or any of their Affiliates.


- 68 –

--------------------------------------------------------------------------------





e.    Material Adverse Change. Any material adverse change in the Property,
business, financial condition or operations of any Seller Party or any of their
Affiliates shall occur, in each case as determined by Administrative Agent in
its sole good faith discretion, or any other condition shall exist which, in
Administrative Agent’s sole good faith discretion, constitutes a material
impairment of each Seller’s ability to perform its obligations under this
Agreement or any other Program Agreement.
f.    Breach of Financial Representation or Covenant or Obligation. A breach by
any Seller Party of any of the representations, warranties or covenants or
obligations set forth in Sections 13.a(1) (Seller Party Existence), 13.a(7)
(Solvency), 13.a(12) (Material Adverse Change), 13.a(19) (Tangible Net Worth),
13.a(23) (Other Indebtedness), 14.b) (Prohibition of Fundamental Changes), 14.n)
(Distributions), 14.p) (Existence), 14(u) (Indebtedness), 14.x) (No Pledge),
14(y) (Plan Assets), 14(aa) (Regulation G, T, U or X) or 14(bb) (Financial and
other Unique Covenants) of this Agreement.
g.    Breach of Non‑Financial Representation or Covenant. A breach by any Seller
Party of any other material representation, warranty or covenant set forth in
this Agreement (and not otherwise specified in Section 15.f) above), if such
breach is not cured within ten (10) Business Days of each Seller’s or
Guarantor’s knowledge thereof (other than the representations and warranties set
forth in Schedule 1, which shall be considered solely for the purpose of
determining the Asset Value, the existence of a Margin Deficit and the
obligation to repurchase such Purchased Asset for the Release Price with respect
to such Contributed REO Property, Contributed Rental Property or Contributed
Mortgage Loan, as applicable, unless (i) such party shall have made any such
representations and warranties with knowledge that they were materially false or
misleading at the time made, (ii) any such representations and warranties have
been determined by Administrative Agent in its sole good faith discretion to be
materially false or misleading on a regular basis, or (iii) Administrative
Agent, in its sole good faith discretion, determines that such breach of a
material representation, warranty or covenant materially and adversely affects
(A) the condition (financial or otherwise) of such party, its Subsidiaries or
Affiliates; or (B) Administrative Agent’s sole good faith determination to enter
into this Agreement or Transactions or Purchase Price Increases with such party,
then such breach shall constitute an immediate Event of Default and Sellers
shall have no cure right hereunder).
h.    Change of Control. The occurrence of a Change in Control.
i.    Failure to Transfer. Each Seller fails to transfer the Purchased Assets to
Administrative Agent for the benefit of the applicable Buyer (or with respect to
Contributed REO Properties, Contributed Rental Properties or Contributed
Mortgage Loans, fails to transfer such Contributed REO Properties, Contributed
Rental Properties or Contributed Mortgage Loans to a Seller Party Subsidiary) on
or prior to the applicable Purchase Date.
j.    Judgment. A final judgment or judgments for the payment of money in excess
of $5,000,000 in the aggregate shall be rendered against any Seller Party or any
of their Affiliates by one or more courts, administrative tribunals or other
bodies having jurisdiction and the same shall


- 69 –

--------------------------------------------------------------------------------





not be satisfied, discharged (or provision shall not be made for such discharge)
or bonded, or a stay of execution thereof shall not be procured, within thirty
(30) days from the date of entry thereof.
k.    Government Action. Any Governmental Authority or any person, agency or
entity acting or purporting to act under Governmental Authority shall have
received any judicial or administrative order permitting such Governmental
Authority to take any action that is reasonably likely to result in a
condemnation, seizure or appropriation, or assumption of custody or control of,
all or any substantial part of the Property of each Seller Party or any
Affiliate thereof, or shall have taken any action that is reasonably likely to
result in the displacement of the management of each Seller Party or any
Affiliate thereof or to materially curtail its authority in the conduct of the
business of any Seller Party or any Affiliate thereof, or takes any action in
the nature of enforcement to remove, limit or restrict the approval of any
Seller Party or Affiliate as an issuer, buyer or a seller of Mortgage Loans, REO
Properties, Rental Properties or securities backed thereby, and such action
provided for in this Section 15.k) shall not have been discontinued or stayed
within thirty (30) days.
l.    Inability to Perform. An officer of any Seller, Guarantor or a Seller
Party Subsidiary shall admit its inability to, or its intention not to, perform
any of the Obligations hereunder or Guarantor’s obligations hereunder or under
the Guaranty.
m.    Security Interest. This Agreement shall for any reason cease to create a
valid, first priority security interest in any material portion of the Purchased
Assets or other Repurchase Assets purported to be covered hereby.
n.    Financial Statements. Each Seller’s or Guarantor’s audited annual
financial statements or the notes thereto or other opinions or conclusions
stated therein shall be qualified or limited by reference to the status of any
Seller or Guarantor as a “going concern” or a reference of similar import.
o.    Seller Party Subsidiary Breach. A breach by a Seller Party Subsidiary of
any material representation, warranty or covenant set forth in the Trust
Assignment Agreement, REO Assignment Agreement, SFR Assignment Agreement, or any
other Program Agreement, any repudiation of the Trust Assignment Agreement, REO
Assignment Agreement or SFR Assignment Agreement by a Seller Party Subsidiary,
as applicable, or if the Trust Assignment Agreement, REO Assignment Agreement or
SFR Assignment Agreement are not enforceable against the applicable Seller Party
Subsidiary.
p.    Guarantor Breach. Any “event of default” by Guarantor under the Guaranty,
any repudiation of the Guaranty by the Guarantor, or if the Guaranty is not
enforceable against the Guarantor.
q.    REIT Asset and Income Tests. Guarantor shall lose its status as a REIT
under Section 856 of the Code.


- 70 –

--------------------------------------------------------------------------------





r.    Servicer Default. There is a material breach by any Servicer of the
applicable Servicing Agreement and any Seller has not appointed a successor
servicer acceptable to Administrative Agent within thirty (30) days of
Administrative Agent’s written request.
s.    Property Manager Termination Event. The occurrence of a Property Manager
Termination Event and any Seller has not appointed a successor Property Manager
acceptable to Administrative Agent within thirty (30) days of Administrative
Agent’s written request.
t.    No Additional Series.  Any Series Trust shall create any new series
without prior written consent of Administrative Agent.
An Event of Default shall be deemed to be continuing unless expressly waived by
Administrative Agent in writing.
16.    Remedies Upon Default
In the event that an Event of Default shall have occurred:
a.    Administrative Agent may, at its option (which option shall be deemed to
have been exercised immediately upon the occurrence of an Act of Insolvency of
any Seller Party or any Affiliate), declare an Event of Default to have occurred
hereunder and, upon the exercise or deemed exercise of such option, the
Repurchase Date for each Transaction hereunder shall, if it has not already
occurred, be deemed immediately to occur (except that, in the event that the
Purchase Date for any Transaction or Purchase Price Increase Date for any
Purchase Price Increase has not yet occurred as of the date of such exercise or
deemed exercise, such Transaction or Purchase Price Increase shall be deemed
immediately canceled). Administrative Agent shall (except upon the occurrence of
an Act of Insolvency) give notice to Sellers and Guarantor of the exercise of
such option as promptly as practicable.
b.    If Administrative Agent exercises or is deemed to have exercised the
option referred to in subparagraph (a) of this Section, (i) Sellers’ obligations
in such Transactions to repurchase all Purchased Assets, at the Repurchase Price
therefor on the Repurchase Date determined in accordance with subparagraph (a)
of this Section, shall thereupon become immediately due and payable, (ii) all
Income paid after such exercise or deemed exercise shall be retained by
Administrative Agent and applied, in Administrative Agent’s sole discretion, to
the aggregate unpaid Repurchase Prices for all outstanding Transactions and any
other amounts owing by a Seller hereunder and any remainder shall be paid to
Sellers, and (iii) Sellers shall immediately deliver to Administrative Agent the
Asset Files relating to any Purchased Assets, Contributed Mortgage Loans,
Contributed Rental Properties or Contributed REO Properties subject to such
Transactions then in such Seller’s possession or control.
c.    Administrative Agent also shall have the right to obtain physical
possession, and to commence an action to obtain physical possession, of all
Records and files of Sellers or any Seller Party Subsidiary relating to the
Purchased Assets and Contributed Assets and all documents


- 71 –

--------------------------------------------------------------------------------





relating to the Purchased Assets and Contributed Assets (including, without
limitations, any legal, credit or servicing files with respect to the Purchased
Assets and Contributed Assets) which are then or may thereafter come in to the
possession of any Seller, any Seller Party Subsidiary or any third party acting
for any Seller. To obtain physical possession of any Purchased Assets and
Contributed Assets held by Custodian, Administrative Agent shall present to
Custodian a Trust Receipt. Without limiting the rights of Administrative Agent
hereto to pursue all other legal and equitable rights available to
Administrative Agent for a Seller’s failure to perform its obligations under
this Agreement, each Seller acknowledges and agrees that the remedy at law for
any failure to perform obligations hereunder would be inadequate and
Administrative Agent shall be entitled to specific performance, injunctive
relief, or other equitable remedies in the event of any such failure. The
availability of these remedies shall not prohibit Administrative Agent from
pursuing any other remedies for such breach, including the recovery of monetary
damages.
d.    Administrative Agent shall have the right to direct all servicers or
Property Manager then servicing or managing any Purchased Assets and Contributed
Assets to remit all collections thereon to Administrative Agent, and if any such
payments are received by a Seller Party, such Seller Party shall not commingle
the amounts received with other funds of such Seller Party and shall promptly
pay them over to Administrative Agent. Administrative Agent shall also have the
right to terminate any one or all of the servicers or Property Manager then
servicing or managing any Purchased Assets and Contributed Assets with or
without cause. In addition, Administrative Agent shall have the right to
immediately sell the Purchased Assets, cause any Seller Party Subsidiary to sell
the Contributed REO Properties, Contributed Mortgage Loans, Contributed Rental
Properties and liquidate all Repurchase Assets. Such disposition of Purchased
Assets and Contributed Assets may be, at Administrative Agent’s option, on
either a servicing‑released or a servicing‑retained basis. Administrative Agent
shall not be required to give any warranties as to the Purchased Assets,
Contributed Mortgage Loans, Contributed Rental Properties or Contributed REO
Properties with respect to any such disposition thereof. Administrative Agent
may specifically disclaim or modify any warranties of title or the like relating
to the Purchased Assets, Contributed Mortgage Loans, Contributed Rental
Properties or Contributed REO Properties. The foregoing procedure for
disposition of the Purchased Assets, Contributed Mortgage Loans, Contributed
Rental Properties or Contributed REO Properties and liquidation of the
Repurchase Assets shall not be considered to adversely affect the commercial
reasonableness of any sale thereof. The Seller Parties agree that it would not
be commercially unreasonable for Administrative Agent to dispose of the
Purchased Assets, cause the disposition of Contributed REO Properties,
Contributed Rental Properties and Contributed Mortgage Loans or dispose of the
Repurchase Assets or any portion thereof by using Internet sites that provide
for the auction of assets similar to the Purchased Assets, Contributed Mortgage
Loans, Contributed Rental Properties, Contributed REO Properties or the
Repurchase Assets, or that have the reasonable capability of doing so, or that
match buyers and sellers of assets. Administrative Agent shall be entitled to
place the Purchased Assets or cause the placement of the Contributed REO
Properties, Contributed Rental Properties and Contributed Mortgage Loans in a
pool for issuance of securities at the then‑prevailing price for such securities
and to sell such securities for such prevailing price in the open market.
Administrative Agent shall also be entitled to sell any or all of such Purchased
Assets, Contributed Mortgage Loans,


- 72 –

--------------------------------------------------------------------------------





Contributed Rental Properties or Contributed REO Properties individually for the
prevailing price. Administrative Agent shall also be entitled, in its sole
discretion to elect, in lieu of selling all or a portion of such Purchased
Assets or causing the sale of all or a portion of such Contributed REO
Properties, Contributed Rental Properties and Contributed Mortgage Loans, to
give the Sellers credit for such Purchased Assets and the Repurchase Assets in
an amount equal to the Market Value of the Purchased Assets against the
aggregate unpaid Repurchase Price and any other amounts owing by a Seller
hereunder.
e.    Upon the happening of one or more Events of Default, Administrative Agent
may apply any proceeds from the liquidation of the Purchased Assets and
Repurchase Assets to the Repurchase Prices hereunder and all other Obligations
in the manner Administrative Agent deems appropriate in its sole discretion
until all Obligations are paid in full, and shall pay any remainder to Sellers.
f.    Each Seller recognizes that the market for the Purchased Assets,
Contributed Mortgage Loans, Contributed Rental Properties or Contributed REO
Properties may not be liquid and as a result it may not be possible for
Administrative Agent to sell all of the Purchased Assets on a particular
Business Day, or in a transaction with the same purchaser, or in the same
manner. Each Seller further recognizes that Administrative Agent may be unable
to effect a public sale of any or all of the Purchased Assets that are Purchased
Certificates, by reason of certain prohibitions contained in the 1934 Act and
applicable state securities laws or otherwise, and may be compelled to resort to
one or more private sales thereof to a restricted group of purchasers which will
be obliged to agree, among other things, to acquire such securities for their
own account for investment and not a view to the distribution or resale thereof.
In view of the nature of the Purchased Assets, Contributed Mortgage Loans,
Contributed Rental Properties or Contributed REO Properties, each Seller agrees
that liquidation of any Purchased Asset or Contributed Asset may be conducted in
a private sale and at such price as Administrative Agent may deem commercially
reasonable. Administrative Agent shall be under no obligation to delay a sale of
any of any Purchased Assets that are the Purchased Certificates for the period
of time necessary to permit the Sellers to register the Purchased Certificates
for public sale under the 1934 Act, or under applicable state securities laws,
even if Sellers would agree to do so.
g.    Each Seller agrees to use its reasonable efforts to do or cause to be done
all such other acts as may be reasonably necessary to make any sale or sales of
any portion of the Purchased Certificates pursuant to this Agreement valid and
binding and in compliance with any and all other applicable laws other than
registration under applicable securities laws, provided that no Seller shall
have any obligation to register the Purchased Certificates for public sale under
the 1934 Act. Each Seller further agrees that a breach of any of the covenants
contained in this Section 16(g) will cause irreparable injury to Administrative
Agent, that Administrative Agent has no adequate remedy at law in respect of
such breach and, as a consequence, that each and every covenant contained in
this Section shall be specifically enforceable against each Seller, and each
Seller hereby waives and agrees not to assert any defenses against an action for
specific performance of such covenants except for defense that no Event of
Default has occurred hereunder.


- 73 –

--------------------------------------------------------------------------------





h.    Each Seller shall be liable to Administrative Agent and each Buyer for
(i) the amount of all reasonable legal or other expenses (including, without
limitation, all costs and expenses of Administrative Agent and each Buyer in
connection with the enforcement of this Agreement or any other agreement
evidencing a Transaction, whether in action, suit or litigation or bankruptcy,
insolvency or other similar proceeding affecting creditors’ rights generally,
further including, without limitation, the reasonable fees and expenses of
counsel (including the costs of internal counsel of Administrative Agent and
Buyers) incurred in connection with or as a result of an Event of Default,
(ii) damages in an amount equal to the cost (including all fees, expenses and
commissions) of entering into replacement transactions and entering into or
terminating hedge transactions in connection with or as a result of an Event of
Default, and (iii) any other loss, damage, cost or expense directly arising or
resulting from the occurrence of an Event of Default in respect of a
Transaction.
i.    To the extent permitted by applicable law, each Seller shall be liable to
Administrative Agent and each Buyer for interest on any amounts owing by such
Seller hereunder, from the date such Seller becomes liable for such amounts
hereunder until such amounts are (i) paid in full by such Seller or
(ii) satisfied in full by the exercise of Administrative Agent’s and Buyers’
rights hereunder. Interest on any sum payable by such Seller under this
Section 16.i) shall accrue at a rate equal to the Post Default Rate.
j.    Administrative Agent shall have, in addition to its rights hereunder, any
rights otherwise available to it under any other agreement or applicable law.
k.    Administrative Agent may exercise one or more of the remedies available to
Administrative Agent immediately upon the occurrence of an Event of Default and,
except to the extent provided in subsections (a) and (d) of this Section, at any
time thereafter without notice to Sellers. All rights and remedies arising under
this Agreement as amended from time to time hereunder are cumulative and not
exclusive of any other rights or remedies which Administrative Agent may have.
l.    Administrative Agent may enforce its rights and remedies hereunder without
prior judicial process or hearing, and each Seller hereby expressly waives any
defenses each Seller might otherwise have to require Administrative Agent to
enforce its rights by judicial process. Each Seller also waives any defense
(other than a defense of payment or performance) each Seller might otherwise
have arising from the use of nonjudicial process, enforcement and sale of all or
any portion of the Repurchase Assets, or from any other election of remedies.
Each Seller recognizes that nonjudicial remedies are consistent with the usages
of the trade, are responsive to commercial necessity and are the result of a
bargain at arm’s length.
m.    Administrative Agent shall have the right to perform reasonable due
diligence with respect to each Seller, each Seller Party Subsidiary and the
Purchased Assets and Contributed Assets, which review shall be at the expense of
Sellers.
17.    Reports


- 74 –

--------------------------------------------------------------------------------





a.    Default Notices. Each Seller and Guarantor shall each furnish to
Administrative Agent (i) promptly, copies of any material and adverse notices
(including, without limitation, notices of defaults, breaches, potential
defaults or potential breaches) and any material financial information that is
not otherwise required to be provided by each Seller or Guarantor hereunder
which is given to Sellers’ or Guarantor’s lenders and (ii) immediately, notice
of the occurrence of any (A) Event of Default hereunder, (B) material default or
breach by a Seller, Guarantor, a Seller Party Subsidiary or Servicer of any
obligation under any Program Agreement or any material contract or agreement of
such Seller, Guarantor, such Seller Party Subsidiary or Servicer or (C) event or
circumstance that such party reasonably expects has resulted in, or will, with
the passage of time, result in, a Material Adverse Effect or an Event of
Default.
b.    Financial Notices. Sellers and Guarantor shall each furnish to
Administrative Agent (solely to the extent not publicly available):
(1)    as soon as available and in any event within thirty (30) calendar days
after the end of each calendar month, the unaudited consolidated balance sheets
of each Original Seller and Guarantor and its consolidated Subsidiaries as of
the end of such period and the related unaudited consolidated statements of
income and retained earnings and of cash flows for each Original Seller and
Guarantor and its consolidated Subsidiaries for such period and the portion of
the fiscal year through the end of such period, accompanied by a certificate of
a Responsible Officer of each Original Seller and Guarantor, which certificate
shall state that said consolidated financial statements fairly present in all
material respects the consolidated financial condition and results of operations
of each Original Seller and Guarantor and its consolidated Subsidiaries in
accordance with GAAP (other than solely with respect to footnotes, year‑end
adjustments and cash flow statements) consistently applied, as at the end of,
and for, such period;
(2)    as soon as available and in any event within ninety (90) days after the
end of each fiscal year of Guarantor, the consolidated balance sheets of
Guarantor and its consolidated Subsidiaries as at the end of such fiscal year
and the related consolidated statements of income and retained earnings and of
cash flows for the Guarantor and its consolidated Subsidiaries for such year,
setting forth in each case in comparative form the figures for the previous
year, accompanied by an opinion thereon of independent certified public
accountants of recognized national standing, which opinion shall have no “going
concern” qualification and shall state that said consolidated financial
statements fairly present the consolidated financial condition and results of
operations of Guarantor and its respective consolidated Subsidiaries as at the
end of, and for, such fiscal year in accordance with GAAP;
(3)    at the time the Sellers and Guarantor furnish each set of financial
statements pursuant to Section 17.b(1) or (2) above, an Officer’s Compliance
Certificate of a Responsible Officer of Seller and Guarantor in the form
attached as Exhibit A to the Pricing Side Letter;
(4)    reserved;


- 75 –

--------------------------------------------------------------------------------





(5)    as soon as available and in any event within thirty (30) days of receipt
thereof;
(a)    reserved;
(b)    copies of relevant portions of any final written Agency, FHA, VA,
Governmental Authority and investor audits, examinations, evaluations,
monitoring reviews and reports of its operations (including those prepared on a
contract basis) which provide for or relate to (i) material corrective action
required, (ii) material sanctions proposed, imposed or required, including
without limitation notices of defaults, notices of termination of approved
status, notices of imposition of supervisory agreements or interim servicing
agreements, and notices of probation, suspension, or non‑renewal, or
(iii) “report cards,” “grades” or other classifications of the quality of a
Seller’s and Guarantor’s operations to the extent such delivery is permitted
under the terms thereof;
(c)    such other information regarding the financial condition, operations, or
business of the Seller Parties as Administrative Agent may reasonably request;
and
(d)    the particulars of any Event of Termination in reasonable detail.
(6)    Sellers shall provide Administrative Agent, as part of the Officer’s
Compliance Certificate delivered pursuant to Section 17(b)(3) above, a list of
all actions, notices, proceedings or investigations pending with respect to
which a Seller has received service of process or other form of notice or, to
the best of each Seller’s knowledge, threatened against it, before any court,
administrative or governmental agency or other regulatory body or tribunal as of
such date (A) asserting the invalidity of any Program Agreement, (B) seeking to
prevent the consummation of any of the transactions contemplated under any
Program Agreement, (C) making a claim individually in an amount greater than
$2,500,000 or in an aggregate amount greater than $5,000,000, (D) which requires
filing with the Securities and Exchange Commission in accordance with the 1934
Act or any rules thereunder or (E) which might materially and adversely affect
the validity of the Purchased Assets, Contributed Mortgage Loans, Contributed
Rental Properties, Contributed REO Properties or the performance by it of its
obligations under, or the validity or enforceability of any Program Agreement,
with such information provided as noted in the applicable Schedule to Exhibit A
of the Pricing Side Letter.
c.    Notices of Certain Events. As soon as possible and in any event within
five (5) Business Days, in case of the events specified in clauses (2), (5), (7)
– (9), and fifteen (15) Business Days in the case of the other events specified
below, of knowledge thereof, Sellers shall furnish to Administrative Agent
notice of the following events:
(1)    a change in the insurance coverage required of a Seller, Property Manager
or any other Person pursuant to any Program Agreement, with a copy of evidence
of same attached;


- 76 –

--------------------------------------------------------------------------------





(2)    any material dispute, litigation, investigation (excluding any ordinary
course investigations), proceeding or suspension between a Seller or Seller
Parties, on the one hand, and any Governmental Authority or any Person;
(3)    any material change in accounting policies or financial reporting
practices of a Seller;
(4)    that the underlying Mortgaged Property with respect to any Purchased
Asset or Contributed Mortgage Loan, Contributed Rental Property or any
Contributed REO Property has been damaged by waste, fire, earthquake or earth
movement, windstorm, flood, tornado or other casualty, or otherwise damaged so
as to affect materially and adversely the value of such Mortgage Loan, Rental
Property or REO Property;
(5)    any material issues raised upon examination of any Seller Party’s
facilities by any Governmental Authority;
(6)    any material change in the Indebtedness of any Seller Party, including,
without limitation, any default, renewal, non‑renewal, termination, increase in
available amount or decrease in available amount related thereto;
(7)    any material default related to any Repurchase Asset or any lien or
security interest (other than security interests created hereby or by the other
Program Agreements) on, or claim asserted against, any of the Purchased Asset,
any Contributed Mortgage Loan, Contributed Rental Property or any Contributed
REO Property;
(8)    any other event, circumstance or condition that has resulted, or could
reasonably be expected to result, in a Material Adverse Effect with respect to
any Seller; and
(9)    the occurrence of any material employment dispute and a description of
the strategy for resolving it that could reasonably be expected to result in a
Material Adverse Effect.
d.    Portfolio Performance Data. On or prior to each Reporting Date, each
Seller will furnish to Administrative Agent (x) electronic Contributed Mortgage
Loan and Contributed REO Property performance data, including, without
limitation, delinquency reports and volume information, broken down by product
(i.e., delinquency, foreclosure and net charge-off reports) and (y) for Mortgage
Loans and REO Properties serviced by Servicer, electronically, in a format
mutually acceptable to Administrative Agent and such Seller, servicing
information, including, without limitation, the current BPO, on an
asset-by-asset basis and in the aggregate, with respect to the Contributed
Mortgage Loans and the Contributed REO Properties serviced by such Seller or any
Servicer for the month (or any portion thereof) prior to the Reporting Date. In
addition to the foregoing information on each Reporting Date, each Seller will
furnish to Administrative Agent such information upon the occurrence and
continuation of an Event of Default.


- 77 –

--------------------------------------------------------------------------------





e.    Other Reports. Sellers shall deliver to Administrative Agent any other
reports or information reasonably requested by Administrative Agent or as
otherwise required pursuant to this Agreement or as set forth in the Officer’s
Compliance Certificate delivered pursuant to Section 17(b(3) above.
f.    Loan Activity Report. On or prior to each Reporting Date, Sellers will
furnish to Administrative Agent (i) an Asset Schedule and (ii) a loan activity
report comprised of the information in form and substance as mutually agreeable
to the parties.
g.    Property Management Report. Within a mutually agreed upon time but no less
frequently than once a month, a property management report of Property Manager,
in the form and substance mutually agreeable to the parties, setting forth
information regarding the Contributed Rental Properties with respect to the
immediately preceding calendar month, together with a copy of each other report
delivered by Property Manager to the SFR Subsidiary pursuant to the Property
Management Agreement (to the extent not delivered directly to Administrative
Agent by Property Manager).
18.    Repurchase Transactions
A Buyer may, in its sole election, engage in repurchase transactions with the
Purchased Assets or its interests in Contributed Assets or otherwise pledge,
hypothecate, assign, transfer or otherwise convey the Purchased Assets with a
counterparty of Buyers’ choice (such transaction, a “Repledge Transaction”). Any
Repledge Transaction shall be effected by notice to the Administrative Agent,
and shall be reflected on the books and records of the Administrative Agent. No
such Repledge Transaction shall relieve such Buyer or any assignee of its
obligations to transfer identical respective Contributed Assets and Repurchase
Assets to Sellers (and not substitutions thereof) pursuant to the terms hereof
or of Buyer’s or any assignee’s obligation to credit or pay Income to, or apply
Income to the obligations of, a Seller pursuant to Section 7 hereof. In
furtherance, and not by limitation of, the foregoing, it is acknowledged that
each counterparty under a Repledge Transaction (a “Repledgee”), is a repledgee
as contemplated by Sections 9-207 and 9-623 of the UCC (and the relevant
Official Comments thereunder). Administrative Agent and Buyers are each hereby
authorized to share any information delivered hereunder with the Repledgee.
19.    Single Agreement
Administrative Agent, Buyers and Sellers acknowledge they have and will enter
into each Transaction hereunder, in consideration of and in reliance upon the
fact that, all Transactions hereunder constitute a single business and
contractual relationship and have been made in consideration of each other.
Accordingly, each of Administrative Agent, Buyers and Sellers agree (i) to
perform all of its obligations in respect of each Transaction hereunder, and
that a default in the performance of any such obligations shall constitute a
default by it in respect of all Transactions hereunder, (ii) that each of them
shall be entitled to set‑off claims and apply property held by them in respect
of any Transaction against obligations owing to them in respect of any other
Transactions hereunder and (iii) that payments, deliveries and other transfers
made by either of them in respect of any Transaction shall be deemed to have
been


- 78 –

--------------------------------------------------------------------------------





made in consideration of payments, deliveries and other transfers in respect of
any other Transactions hereunder, and the obligations to make any such payments,
deliveries and other transfers may be applied against each other and netted.
20.    Notices and Other Communications
Any and all notices (with the exception of Transaction Requests, as applicable,
which shall be delivered via electronic mail or other electronic medium agreed
to by the Administrative Agent and the Sellers), statements, demands or other
communications hereunder may be given by a party to the other by mail, email,
facsimile, messenger or otherwise to the address specified below, or so sent to
such party at any other place specified in a notice of change of address
hereafter received by the other. All notices, demands and requests hereunder may
be made orally, to be confirmed promptly in writing, or by other communication
as specified in the preceding sentence. In all cases, to the extent that the
related individual set forth in the respective “Attention” line is no longer
employed by the respective Person, such notice may be given to the attention of
a Responsible Officer of the respective Person or to the attention of such
individual or individuals as subsequently notified in writing by a Responsible
Officer of the respective Person.
If to Sellers:

Altisource Residential, L.P.
c/o Altisource Asset Management Corporation
36C Strand Street
Christiansted, USVI 00820
Attention: General Counsel
Phone Number: 770-644-7450
Fax Number: 340-692-1046
E‑mail: Stephen.Gray@AltisourceAMC.com
ARNS, Inc.
c/o Altisource Asset Management Corporation
36C Strand Street
Christiansted, USVI 00820
Attention: General Counsel
Phone Number: 770-644-7450
Fax Number: 340-692-1046
E‑mail: Stephen.Gray@AltisourceAMC.com
ARLP Repo Seller L, LLC
c/o Altisource Asset Management Corporation
36C Strand Street
Christiansted, USVI 00820
Attention: General Counsel
Phone Number: 770-644-7450



- 79 –

--------------------------------------------------------------------------------





Fax Number: 340-692-1046
E‑mail: Stephen.Gray@AltisourceAMC.com
ARLP Repo Seller S, LLC
c/o Altisource Asset Management Corporation
36C Strand Street
Christiansted, USVI 00820
Attention: General Counsel
Phone Number: 770-644-7450
Fax Number: 340-692-1046
E‑mail: Stephen.Gray@AltisourceAMC.com
If to Guarantor:

Altisource Residential Corporation
c/o Altisource Asset Management Corporation
36C Strand Street
Christiansted, USVI 00820
Attention: General Counsel
Phone Number: 770-644-7450
Fax Number: 340-692-1046
E‑mail: Stephen.Gray@AltisourceAMC.com
If to Administrative Agent:
For Transaction Requests and Purchase Price Increase Requests:

CSFBMC LLC
c/o Credit Suisse Securities (USA) LLC
One Madison Avenue, 2nd floor
New York, New York 10010
Attention: Christopher Bergs, Resi Mortgage Warehouse Ops
Phone: 212‑538‑5087
E‑mail: christopher.bergs@credit‑suisse.com
with a copy to:

Credit Suisse First Boston Mortgage Capital LLC
c/o Credit Suisse Securities (USA) LLC
Eleven Madison Avenue, 4th Floor
New York, NY 10010
Attention: Margaret Dellafera
E‑mail: margaret.dellafera @credit‑suisse.com


- 80 –

--------------------------------------------------------------------------------





For all other Notices:

Credit Suisse First Boston Mortgage Capital LLC
c/o Credit Suisse Securities (USA) LLC
Eleven Madison Avenue, 4th Floor
Attention: Margaret Dellafera
New York, New York 10010
Phone Number: 212‑325‑6471
Fax Number: 212‑743‑4810
E‑mail: margaret.dellafera@credit‑suisse.com
with a copy to:

Credit Suisse First Boston Mortgage Capital LLC
c/o Credit Suisse Securities (USA) LLC
One Madison Avenue, 9th Floor
New York, NY 10010
Attention: Legal Department—RMBS Warehouse Lending
Fax Number: (212) 322‑2376
21.    Entire Agreement; Severability
This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions. Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.
22.    Non Assignability
a.    Assignments. The Program Agreements are not assignable by any Seller
Party. Subject to Section 43 (Acknowledgement of Assignment and Administration
of Repurchase Agreement) hereof, Administrative Agent and Buyers may from time
to time assign all or a portion of their rights and obligations under this
Agreement and the Program Agreements with any Seller Party’s prior written
consent, not to be unreasonably withheld or delayed; provided that such consent
shall not be required if Administrative Agent or Buyers assign their rights and
obligations (i) to an Affiliate (that is not an “employee benefit plan” (as
defined in Section 3(3) of ERISA) that is subject to Title I of ERISA, a “plan”
as defined by and subject to Section 4975 of the Code, or an entity deemed to
hold “plan assets” of either of the foregoing, that would cause any Seller Party
to incur any prohibited transaction excise tax penalties under Section 4975 of
the Code) of Administrative Agent or Buyers or (ii) after the occurrence and
during the continuance of an Event of Default; provided, further that in no
event shall an assignment to an Affiliate of Administrative Agent or Buyers
prior to an Event of Default cause any amount payable by any Seller Party under
Sections 5, 11(b), 11(d), 11(e), or 11(f) to be greater than such amounts that
would be payable if Credit Suisse First Boston Mortgage Capital LLC was the
Administrative Agent and provided,


- 81 –

--------------------------------------------------------------------------------





further, however that Administrative Agent shall maintain, solely for this
purpose as a non-fiduciary as agent of Sellers, for review by any Seller Party
upon written request, a register of the names and addresses of assignees and
participants and a copy of an executed assignment and acceptance by
Administrative Agent and each assignee (“Assignment and Acceptance”), specifying
the percentage or portion of such rights and obligations assigned (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Sellers, the Administrative Agent, Buyers and any Buyer assignee
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Buyer hereunder for all purposes of this Agreement. Upon such
assignment, (a) such assignee shall be a party hereto and to each Program
Agreement to the extent of the percentage or portion set forth in the Assignment
and Acceptance, and shall succeed to the applicable rights and obligations of
Administrative Agent and Buyers hereunder (including without limitation, the
obligation to redeliver the related Purchased Assets and Contributed Assets),
and (b) Administrative Agent and Buyers shall, to the extent that such rights
and obligations have been so assigned by them to either (i) an Affiliate of
Administrative Agent or Buyers which does not hold ERISA “plan assets” and
assumes the obligations of Administrative Agent and Buyers, as applicable or
(ii) another Person approved by any Seller Party (such approval not to be
unreasonably withheld) which assumes the obligations of Administrative Agent and
Buyers, as applicable, be released from its obligations hereunder and under the
Program Agreements. Any assignment hereunder shall be deemed a joinder of such
assignee as a Buyer hereto. Unless otherwise stated in the Assignment and
Acceptance, each Seller Party shall continue to take directions solely from
Administrative Agent unless otherwise notified by Administrative Agent in
writing. Administrative Agent and Buyers may distribute to any permitted
assignee any document or other information delivered to Administrative Agent
and/or Buyers by Seller.
b.    Participations. Any Buyer may sell participations to one or more Persons
in or to all or a portion of its rights and obligations under this Agreement and
under the Program Agreements; provided, however, that (i) such Buyer’s
obligations under this Agreement and the other Program Agreements shall remain
unchanged, (ii) such Buyer shall remain solely responsible to the other parties
hereto for the performance of such obligations; and (iii) Sellers shall continue
to deal solely and directly with Administrative Agent and/or Buyers in
connection with such Buyer’s rights and obligations under this Agreement and the
other Program Agreements except as provided in Section 7. Administrative Agent
and Buyers may distribute to any prospective or actual participant this
Agreement, the other Program Agreements any document or other information
delivered to Administrative Agent and/or Buyers by Sellers. Each Buyer that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Sellers, maintain a register on which it enters the name and
address of each participant and the principal amounts (and stated interest) of
each participant’s interest in the facility or other obligations under the
Agreement (the “Participant Register”); provided that no Buyer shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant) to any Person except to the extent that such
disclosure is necessary to establish that such participation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Buyer shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for


- 82 –

--------------------------------------------------------------------------------





all purposes of this Agreement notwithstanding any notice to the contrary.  For
the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
23.    Set‑off
In addition to any rights and remedies of the Administrative Agent and Buyers
hereunder and by law, the Administrative Agent and Buyers shall have the right,
upon the occurrence and continuance of an Event of Default, without prior notice
to the Sellers or Guarantor, any such notice being expressly waived by the
Sellers and Guarantor to the extent permitted by applicable law to set-off and
appropriate and apply against any Obligation from any Seller, any Guarantor or
any Affiliate thereof to a Buyer or any of its Affiliates any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other obligation (including to return excess margin), credits, indebtedness
or claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by or due from a
Buyer or any Affiliate thereof to or for the credit or the account of any
Seller, any Guarantor or any Affiliate thereof. The Administrative Agent agrees
promptly to notify Sellers or Guarantor after any such set off and application
made by the Administrative Agent or Buyers; provided that the failure to give
such notice shall not affect the validity of such set off and application.
24.    Binding Effect; Governing Law; Jurisdiction
a.    This Agreement shall be binding and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. Each Seller
acknowledges that the obligations of Administrative Agent and Buyers hereunder
or otherwise are not the subject of any guaranty by, or recourse to, any direct
or indirect parent or other Affiliate of Administrative Agent and Buyers. THIS
AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAW OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES
THEREOF.
b.    EACH SELLER PARTY HEREBY WAIVES TRIAL BY JURY. EACH SELLER PARTY HEREBY
IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY COURT OF THE STATE OF
NEW YORK, OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK, ARISING OUT OF OR RELATING TO THE PROGRAM AGREEMENTS IN ANY ACTION OR
PROCEEDING. EACH SELLER PARTY HEREBY SUBMITS TO, AND WAIVES ANY OBJECTION THEY
MAY HAVE TO, EXCLUSIVE PERSONAL JURISDICTION AND VENUE IN THE COURTS OF THE
STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT
OF NEW YORK, WITH RESPECT TO ANY DISPUTES ARISING OUT OF OR RELATING TO THE
PROGRAM AGREEMENTS.
25.    No Waivers, Etc.
No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision


- 83 –

--------------------------------------------------------------------------------





of this Agreement and no consent by any party to a departure herefrom shall be
effective unless and until such shall be in writing and duly executed by both of
the parties hereto. Without limitation on any of the foregoing, the failure to
give a notice pursuant to Section 6.a), 16.a) or otherwise, will not constitute
a waiver of any right to do so at a later date.
26.    Intent
a.    The parties recognize that each Transaction is a “repurchase agreement” as
that term is defined in Section 101 of Title 11 of the United States Code, as
amended, a “securities contract” as that term is defined in Section 741 of
Title 11 of the United States Code, as amended, and a “master netting agreement”
as that term is defined in Section 101(38A)(A) of the Bankruptcy Code, that all
payments hereunder are deemed “margin payments” or “settlement payments” as
defined in Title 11 of the United States Code, and that the pledge of the
Repurchase Assets constitutes “a security agreement or other arrangement or
other credit enhancement” that is “related to” the Agreement and Transactions
hereunder within the meaning of Sections 101(38A)(A), 101(47)(A)(v) and
741(7)(A)(xi) of the Bankruptcy Code. Seller, Administrative Agent and Buyers
further recognize and intend that this Agreement is an agreement to provide
financial accommodations and is not subject to assumption pursuant to Bankruptcy
Code Section 365(a).
b.    Administrative Agent’s or a Buyer’s right to liquidate the Purchased
Assets, Contributed Mortgage Loans, Contributed Rental Property and Contributed
REO Property delivered to it in connection with the Transactions hereunder or to
accelerate or terminate this Agreement or otherwise exercise any other remedies
pursuant to Section 16 hereof is a contractual right to liquidate, accelerate or
terminate such Transaction as described in Bankruptcy Code Sections 555, 559 and
561; any payments or transfers of property made with respect to this Agreement
or any Transaction to satisfy a Margin Deficit shall be considered a “margin
payment” as such term is defined in Bankruptcy Code Section 741(5).
c.    The parties agree and acknowledge that if a party hereto is an “insured
depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of assets
subject to such Transaction would render such definition inapplicable).
d.    It is understood that this Agreement constitutes a “netting contract” as
defined in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991 (“FDICIA”) and each payment entitlement and payment
obligation under any Transaction hereunder shall constitute a “covered
contractual payment entitlement” or “covered contractual payment obligation”,
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a “financial institution” as that term is defined in
FDICIA).
e.    This Agreement is intended to be a “repurchase agreement” and a
“securities contract,” within the meaning of Section 101(47), Section 555,
Section 559 and Section 741 under the Bankruptcy Code.


- 84 –

--------------------------------------------------------------------------------





f.    Each party agrees that this Agreement is intended to create mutuality of
obligations among the parties, and as such, the Agreement constitutes a contract
which (i) is between all of the parties and (ii) places each party in the same
right and capacity.
27.    Disclosure Relating to Certain Federal Protections
The parties acknowledge that they have been advised that:
a.    in the case of Transactions in which one of the parties is a broker or
dealer registered with the SEC under Section 15 of the 1934 Act, the Securities
Investor Protection Corporation has taken the position that the provisions of
the SIPA do not protect the other party with respect to any Transaction
hereunder;
b.    in the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the 1934 Act, SIPA will not provide protection to the other
party with respect to any Transaction hereunder; and
c.    in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and therefore are not insured by the Federal Deposit
Insurance Corporation or the National Credit Union Share Insurance Fund, as
applicable.
28.    Power of Attorney
Each Seller hereby authorizes Administrative Agent to file such financing
statement or statements relating to the Repurchase Assets without such Seller’s
signature thereon as Administrative Agent, at its option, may deem appropriate.
Each Seller hereby appoints Administrative Agent as such Seller’s agent and
attorney-in-fact to execute any such financing statement or statements in such
Seller’s name and to perform all other acts which Administrative Agent deems
appropriate to perfect and continue its ownership interest in and/or the
security interest granted hereby, if applicable, and to protect, preserve and
realize upon the Repurchase Assets, including, but not limited to, the right to
endorse notes, complete blanks in documents, transfer servicing, and sign
assignments on behalf of such Seller as its agent and attorney-in-fact. This
agency and power of attorney is coupled with an interest and is irrevocable
without Administrative Agent’s consent. Notwithstanding the foregoing, the power
of attorney hereby granted may be exercised only during the occurrence and
continuance of any Event of Default hereunder. Sellers shall pay the filing
costs for any financing statement or statements prepared pursuant to this
Section 28. In addition the foregoing, each Seller agrees to execute a Power of
Attorney, in the form of Exhibit D-1 hereto, to be delivered on the date hereof.
Sellers shall cause each Trust Subsidiary to execute a Power of Attorney in the
form of Exhibit D-2 attached hereto. Sellers shall cause each SFR Subsidiary to
execute a Power of Attorney in the form of Exhibit D-3 attached hereto. Sellers
shall cause each REO Subsidiary to execute a Power of Attorney in the form of
Exhibit D-3 attached hereto. Administrative Agent shall not take any action
pursuant to the foregoing Powers of Attorneys unless an Event of Default has
occurred and is continuing.


- 85 –

--------------------------------------------------------------------------------





29.    Buyers May Act Through Administrative Agent
Each Buyer has designated the Administrative Agent for the purpose of performing
any action hereunder.
30.    Indemnification; Obligations
a.    Each Seller and Guarantor agrees to hold Administrative Agent, Buyers and
each of its respective Affiliates and their officers, directors, employees,
agents and advisors (each, an “Indemnified Party”) harmless from and indemnify
each Indemnified Party (and will reimburse each Indemnified Party as the same is
incurred) against all liabilities, losses, damages, judgments, costs and
expenses (including, without limitations, reasonable fees and expenses of
counsel) of any kind which may be imposed on, incurred by, or asserted against
any Indemnified Party relating to or arising out of this Agreement, any
Transaction Request or Purchase Price Increase Request, any Program Agreement or
any transaction contemplated hereby or thereby resulting from anything other
than the Indemnified Party’s gross negligence or willful misconduct. Each Seller
and Guarantor also agrees to reimburse each Indemnified Party for all reasonable
and documented expenses in connection with the enforcement of this Agreement and
the exercise of any right or remedy provided for herein, any Transaction
Request, Purchase Price Increase Request and any Program Agreement, including,
without limitation, the reasonable fees and disbursements of counsel. This
Section 30(a) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc., arising from any non-Tax claim.
Sellers’ and Guarantor’s agreements in this Section 30 shall survive the payment
in full of the Repurchase Price and the expiration or termination of this
Agreement. Each Seller and Guarantor hereby acknowledges that its obligations
hereunder are recourse obligations of such Seller and the Guarantor and are not
limited to recoveries each Indemnified Party may have with respect to the
Purchased Assets, Contributed Mortgage Loans, Contributed Rental Property or
Contributed REO Property. Each Seller and the Guarantor also agrees not to
assert any claim against Administrative Agent, each Buyer or any of its
Affiliates, or any of their respective officers, directors, employees, attorneys
and agents, on any theory of liability, for special, indirect, consequential or
punitive damages arising out of or otherwise relating to the facility
established hereunder, the actual or proposed use of the proceeds of the
Transactions or Purchase Price Increases, this Agreement or any of the
transactions contemplated thereby. THE FOREGOING INDEMNITY AND AGREEMENT NOT TO
ASSERT CLAIMS EXPRESSLY APPLIES, WITHOUT LIMITATION, TO THE NEGLIGENCE (BUT NOT
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT) OF THE INDEMNIFIED PARTIES.
b.    Without limitation to the provisions of Section 4, if any payment of the
Repurchase Price of any Transaction or Purchase Price Increase is made by a
Seller other than on the then scheduled Repurchase Date thereto as a result of
an acceleration of the Repurchase Date pursuant to Section 16, Seller shall,
upon demand by Administrative Agent, pay to Administrative Agent on behalf of
Buyers an amount sufficient to compensate Buyers for any losses, costs or
expenses that they may reasonably incur as of a result of such payment.
c.    Without limiting the provisions of Section 30.a) hereof, if a Seller fails
to pay when due any costs, expenses or other amounts payable by it under this
Agreement, including, without limitation,


- 86 –

--------------------------------------------------------------------------------





fees and expenses of counsel and indemnities, such amount may be paid on behalf
of such Seller by Administrative Agent, in its sole discretion.
31.    Counterparts
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, and all such counterparts shall together constitute
one and the same instrument. Delivery of an executed counterpart of a signature
page of this Agreement in a Portable Document Format (PDF), by facsimile or by
other electronic means shall be as effective as delivery of a manually executed
original counterpart of this Agreement.
32.    Confidentiality
a.    This Agreement and its terms, provisions, supplements and amendments, and
notices hereunder, are proprietary to the parties hereto and shall be held by
the parties hereto in strict confidence and shall not be disclosed to any third
party without the written consent of the other parties except for (i) disclosure
to the disclosing party’s direct and indirect Affiliates and Subsidiaries,
attorneys, accountants, but only to the extent such disclosure is necessary and
such parties agree to hold all information in strict confidence, (ii) 
disclosure required by law, rule, regulation or order of a court or other
regulatory body (“Governmental Order”) or rating agency in connection with any
securities issued by a Buyer or an Affiliate of a Buyer, (iii) disclosure as
Administrative Agent and Buyers deem appropriate in connection with the
enforcement of Administrative Agent’s or Buyers’ rights hereunder or under any
Transaction or in connection with working with Administrative Agent’s and
Buyer’s affiliates, Subsidiaries and representatives in connection with the
management and/or review of the Transactions, (iv) disclosure of any
confidential terms that are in the public domain other than due to a breach of
this covenant, (v) disclosure made to an assignee, participant, repledgee or any
of their direct and indirect affiliates and Subsidiaries, representatives,
attorneys or accountants, but only to the extent such disclosure is necessary in
connection with the transactions or performing rights or obligations hereunder.
Notwithstanding the foregoing or anything to the contrary contained herein or in
any other Program Agreement, the parties hereto may disclose to any and all
Persons, without limitation of any kind, the federal, state and local tax
treatment of the Transactions, any fact relevant to understanding the federal,
state and local tax treatment of the Transactions, and all materials of any kind
(including opinions or other tax analyses) relating to such federal, state and
local tax treatment and that may be relevant to understanding such tax
treatment; provided that parties may not disclose the name of or identifying
information with respect to the other parties or any pricing terms (including,
without limitation, the Pricing Rate, Facility Fee, Exit Fee, Purchase Price
Percentage and Purchase Price) or other nonpublic business or financial
information (including any sublimits and financial covenants) that is unrelated
to the federal, state and local tax treatment of the Transactions and is not
relevant to understanding the federal, state and local tax treatment of the
Transactions, without the prior written consent of the other parties.
b.    Notwithstanding anything in this Agreement to the contrary, each of the
parties hereto shall comply with all applicable local, state and federal laws,
including, without limitation, all privacy and data protection law, rules and
regulations that are applicable to the Purchased Assets, Contributed Assets
and/or any applicable terms of this Agreement (the “Confidential Information”).
Each of the


- 87 –

--------------------------------------------------------------------------------





parties understands that the Confidential Information may contain “nonpublic
personal information”, as that term is defined in Section 509(4) of the
Gramm‑Leach‑Bliley Act (the “Act”), and each party agrees to maintain such
nonpublic personal information that it receives hereunder in accordance with the
Act and other applicable federal and state privacy laws. Each of the parties
shall implement such physical and other security measures as shall be necessary
to (a) ensure the security and confidentiality of the “nonpublic personal
information” of the “customers” and “consumers” (as those terms are defined in
the Act) of each other party or any Affiliate of such other party which such
party holds, (b) protect against any threats or hazards to the security and
integrity of such nonpublic personal information, and (c) protect against any
unauthorized access to or use of such nonpublic personal information. Each party
represents and warrants that it has implemented appropriate measures to meet the
objectives of Section 501(b) of the Act and of the applicable standards adopted
pursuant thereto, as now or hereafter in effect. Upon request, each party will
provide evidence reasonably satisfactory to allow the other party to confirm
that the providing party has satisfied its obligations as required under this
Section. Without limitation, this may include the other party’s review of
audits, summaries of test results, and other equivalent evaluations of such
party. Each party shall notify the other parties immediately following discovery
of any breach or compromise of the security, confidentiality, or integrity of
nonpublic personal information of the customers and consumers of such other
party or any Affiliate of such other party provided directly to such party by
the other party or such Affiliate. Each party shall provide such notice to the
other parties by personal delivery, by facsimile with confirmation of receipt,
or by overnight courier with confirmation of receipt to the applicable
requesting individual.
33.    Recording of Communications
Administrative Agent, Buyers, Sellers and Guarantor shall have the right (but
not the obligation) from time to time to make or cause to be made tape
recordings of communications between its employees and those of the other party
with respect to Transactions. Administrative Agent, Buyers, Sellers and
Guarantor consent to the admissibility of such tape recordings in any court,
arbitration, or other proceedings. The parties agree that a duly authenticated
transcript of such a tape recording shall be deemed to be a writing conclusively
evidencing the parties’ agreement.
34.    Periodic Due Diligence Review
Each Seller acknowledges that Administrative Agent and Buyers have the right to
perform continuing due diligence reviews with respect to such Seller, each
Seller Party Subsidiary, the Purchased Assets and Contributed Assets, for
purposes of verifying compliance with the representations, warranties and
specifications made hereunder, for the purpose of performing quality control
review of the Purchased Assets and Contributed Assets or otherwise, and each
Seller agrees that upon reasonable (but no less than ten (10) Business Day’s)
prior notice unless an Event of Default shall have occurred, in which case no
notice is required, to such Seller, Administrative Agent, Buyers or their
authorized representatives will be permitted during normal business hours to
examine, inspect, and make copies and extracts of, the Asset Files and any and
all documents, data, records, agreements, instruments or information relating to
such Purchased Assets and Contributed Assets (including, without limitation,
quality control review) in the possession or under the control of a Seller
Party, Servicer, Property Manager and/or the Custodian;


- 88 –

--------------------------------------------------------------------------------





provided that unless an Event of Default has occurred and is continuing, such
examination and inspections shall be limited to one occurrence per calendar
year. Each Seller also shall make available to Administrative Agent and Buyers a
knowledgeable financial or accounting officer for the purpose of answering
questions respecting the Asset Files and the Purchased Assets and Contributed
Assets. Without limiting the generality of the foregoing, each Seller
acknowledges that Administrative Agent and Buyers may purchase Purchased Assets
and Contributed Assets from such Seller based solely upon the information
provided by such Seller to Administrative Agent and Buyers in the Asset Schedule
and the representations, warranties and covenants contained herein, and that
Administrative Agent or Buyers, at their option, has the right at any time to
conduct a partial or complete due diligence review on some or all of the
Purchased Assets, and Contributed Assets purchased in a Transaction, including,
without limitation, ordering BPOs, new credit reports and new appraisals on the
related Mortgaged Properties and REO Properties and otherwise re‑generating the
information used to determine the Asset Value of such Purchased Assets and
Contributed Assets. Each Seller agrees to cooperate with Administrative Agent,
Buyers and any third party underwriter in connection with such underwriting,
including, but not limited to, providing Administrative Agent, Buyers and any
third party underwriter with access to any and all documents, records,
agreements, instruments or information relating to such Purchased Assets and
Contributed Assets in the possession, or under the control, of any Seller. Each
Seller further agrees that such Seller shall pay all reasonable and documented
out‑of‑pocket costs and expenses incurred by Administrative Agent and Buyers in
connection with Administrative Agent’s and Buyers’ activities pursuant to this
Section 34 in an amount not to exceed the Due Diligence Cap; provided that the
Due Diligence Cap shall not apply upon the occurrence of an Event of Default.
35.    Authorizations
Any of the persons whose signatures and titles appear on Schedule 2 are
authorized, acting singly, to act for Sellers or Administrative Agent to the
extent set forth therein, as the case may be, under this Agreement. The Sellers
may amend Schedule 2 from time to time by delivering a revised Schedule 2 to
Administrative Agent and expressly stating that such revised Schedule 2 shall
replace the existing Schedule 2.
36.    Acknowledgement of Anti‑Predatory Lending Policies
Administrative Agent has in place internal policies and procedures that
expressly prohibit its purchase of any High Cost Mortgage Loan.


- 89 –

--------------------------------------------------------------------------------





37.    Documents Mutually Drafted
The Sellers, the Administrative Agent and the Buyers agree that this Agreement
and each other Program Agreement prepared in connection with the Transactions
set forth herein have been mutually drafted and negotiated by each party, and
consequently such documents shall not be construed against either party as the
drafter thereof.
38.    General Interpretive Principles
For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires:
a.    the terms defined in this Agreement have the meanings assigned to them in
this Agreement and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other gender;
b.    accounting terms not otherwise defined herein have the meanings assigned
to them in accordance with GAAP;
c.    references herein to “Articles”, “Sections”, “Subsections”, “Paragraphs”,
and other subdivisions without reference to a document are to designated
Articles, Sections, Subsections, Paragraphs and other subdivisions of this
Agreement;
d.    a reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;
e.    the words “herein”, “hereof”, “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular provision;
f.    the term “include” or “including” shall mean without limitation by reason
of enumeration;
g.    all times specified herein or in any other Program Agreement (unless
expressly specified otherwise) are local times in New York, New York unless
otherwise stated; and
h.    all references herein or in any Program Agreement to “good faith” means
good faith as defined in Section 5-102(7) of the UCC as in effect in the State
of New York.
39.    Conflicts
In the event of any conflict between the terms of this Agreement and any other
Program Agreement, the documents shall control in the following order of
priority: first, the terms of the Pricing Side Letter shall prevail, then the
terms of this Agreement shall prevail, and then the terms of the other Program
Agreements shall prevail.


- 90 –

--------------------------------------------------------------------------------





40.    Limitation on Liability of Owner Trustee
It is expressly understood and agreed by the parties hereto that (a) this
Agreement is executed and delivered by each of Wilmington Savings Fund Society,
FSB, d/b/a Christiana Trust (“Christiana Trust”) and Wilmington Trust, National
Association (“WTNA” and together with “Christiana Trust”, the “Trustees” and
each, a “Trustee”), not individually or personally but solely as Owner Trustee
of each Trust Subsidiary, in the exercise of the powers and authority conferred
and vested in it under the applicable Trust Agreement, (b) each of the
representations, undertakings and agreements herein made on the part of each
Trust Subsidiary is made and intended not as personal representations,
undertakings and agreements by such Trustee but is made and intended for the
purpose for binding only each Trust Subsidiary, (c) nothing herein contained
shall be construed as creating any liability on a Trustee, individually or
personally, to perform any covenant either express or implied contained herein,
all such liability, if any, being expressly waived by the parties hereto and any
Person claiming by, through or under the parties hereto, (d) under no
circumstances shall a Trustee be personally liable for the payment of any
indebtedness or expenses of any Trust Subsidiary or be liable for the breach or
failure of any obligation, representation, warranty or covenant made or
undertaken by any Trust Subsidiary under this Agreement or the other related
documents and (e) neither Trustee has made any investigation as to the accuracy
or completeness of any representations and warranties made by any Trust
Subsidiary in this Agreement.
41.    Amendment and Restatement
The Administrative Agent, as buyer, ARLP, ARLP Trust, ARNS, ARLP Trust 4, RESI
SFR Sub, LLC, RESI REO Sub, LLC and the Guarantor entered into the Existing
Repurchase Agreement.  The parties hereto desire to enter into this Agreement in
order to amend and restate the Existing Repurchase Agreement in its entirety.
 The amendment and restatement of the Existing Repurchase Agreement shall become
effective on the Effective Date, and each party hereto shall hereafter be bound
by the terms and conditions of this Agreement and the other Program Agreements. 
This Agreement amends and restates the terms and conditions of the Existing
Repurchase Agreement, and is not a novation of any of the agreements or
obligations incurred pursuant to the terms of the Existing Repurchase
Agreement.  Accordingly, all of the agreements and obligations incurred pursuant
to the terms of the Existing Repurchase Agreement are hereby ratified and
affirmed by the parties hereto and remain in full force and effect.   For the
avoidance of doubt, it is the intent of the parties hereto that the security
interests and liens granted in the Purchased Assets pursuant to Section 8 of the
Existing Repurchase Agreement shall continue in full force and effect.  All
references to the Existing Repurchase Agreement in any Program Agreement or
other document or instrument delivered in connection therewith shall be deemed
to refer to this Agreement and the provisions hereof.
42.    Joinder of Additional Seller Parties
At the option of Sellers and with the prior written consent of Administrative
Agent which shall be given in its sole discretion, additional Sellers and Seller
Party Subsidiaries may be added pursuant to the terms of a Joinder Agreement in
the form of Exhibit L hereto.


- 91 –

--------------------------------------------------------------------------------





43.    Acknowledgment of Assignment and Administration of Repurchase Agreement
Pursuant to Section 22 (Non Assignability) of this Agreement, Administrative
Agent may sell, transfer and convey or allocate certain Purchased Assets and the
related Repurchase Assets and related Transactions to certain Affiliates of
Administrative Agent and/or one or more CP Conduits (the “Additional Buyers”).
Each Seller hereby acknowledges and agrees to the joinder of such Additional
Buyers. The Administrative Agent shall administer the provisions of this
Agreement for the benefit of the Buyers and any Repledgees, as applicable. For
the avoidance of doubt, all payments, notices, communications and agreements
pursuant to this Agreement shall be delivered to, and entered into by, the
Administrative Agent for the benefit of the Buyers and/or the Repledgees, as
applicable. Furthermore, to the extent that the Administrative Agent exercises
remedies pursuant to this Agreement, any of the Administrative Agent and/or any
Buyer will have the right to bid on and/or purchase any of the Repurchase Assets
pursuant to Section 16 (Remedies Upon Default). The benefit of all
representations, rights, remedies and covenants set forth in the Agreement shall
inure to the benefit of the Administrative Agent on behalf of each Buyer and
Repledgees, as applicable. All provisions of the Agreement shall survive the
transfers contemplated herein (including any Repledge Transactions).
Notwithstanding that multiple Buyers may purchase individual Contributed Asset
subject to Transactions entered into under this Agreement, all Transactions
shall continue to be deemed a single Transaction and all of the Repurchase
Assets shall be security for all of the Obligations hereunder.


[Signature Page Follows]






- 92 –

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first above written.
Credit Suisse First Boston Mortgage Capital LLC, as Administrative Agent


By:
        
Name:    
Title:    

Credit Suisse AG, Cayman Islands Branch,
as a Buyer


By:
        
Name:        
Title:        

By:
        
Name:        
Title:        





Alpine Securitization LTD, as a Buyer, by Credit Suisse AG, New York Branch as
Attorney-in-Fact



By:
        
Name:        
Title:        

By:
        
Name:        
Title:        





Signature Page to the Third Amended and Restated Master Repurchase Agreement

--------------------------------------------------------------------------------





Altisource Residential, L.P., as a Seller
By: Altisource Residential GP, LLC,
its general partner


By: Altisource Residential Corporation,
its sole member


By:
        
Name: Robin N. Lowe
Title: Chief Financial Officer    

ARNS, Inc., as a Seller




By:
                        
Name: Stephen H. Gray
Title: Secretary    



ARLP Repo Seller L, LLC, as Seller


By: Altisource Residential, L.P.
its sole member


By: Altisource Residential GP, LLC,
its general partner


By: Altisource Residential Corporation,
its sole member
By:        
Name: Robin N. Lowe
Title: Chief Financial Officer
ARLP Repo Seller S, LLC, as Seller




Signature Page to the Third Amended and Restated Master Repurchase Agreement

--------------------------------------------------------------------------------





By: ARNS, Inc., its sole member
By:        
Name: Stephen H. Gray
Title: Secretary


Altisource Residential Corporation, as Guarantor




By:
        
Name: Robin N. Lowe
Title: Chief Financial Officer    



ARLP Trust, as a Trust Subsidiary solely with respect to Section 8(g)


By:     Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,
    not in its individual capacity but solely as Owner Trustee




By:
        
Name:     
Title:

ARLP Trust 3 on behalf of itself and each of it series, as a Trust Subsidiary
solely with respect to Section 8(b)


By:     Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,
    not in its individual capacity but solely as Owner Trustee






By:
        
Name:    
Title:



ARLP Trust 4, as a Trust Subsidiary solely with respect to Section 8(b)


Signature Page to the Third Amended and Restated Master Repurchase Agreement

--------------------------------------------------------------------------------







By:     Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,
    not in its individual capacity but solely as Owner Trustee




By:
        
Name:    
Title:



ARLP Trust 5 on behalf of itself and each of its series, as a Trust Subsidiary
solely with respect to Section 8(b)


By:     Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,
    not in its individual capacity but solely as Owner Trustee


  




By:
        
Name:    
Title:

ARLP Trust 6 on behalf of itself and each of its series, as a Trust Subsidiary
solely with respect to Section 8(b)


By:     Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust,
    not in its individual capacity but solely as Owner Trustee


  




By:
        
Name:     
Title:

ARLP Securitization Trust, Series 2014-1 on behalf of itself and each of its
series, as a Trust Subsidiary solely with respect to Section 8(b)


Signature Page to the Third Amended and Restated Master Repurchase Agreement

--------------------------------------------------------------------------------







By:     Wilmington Trust, National Association,
    not in its individual capacity but solely as Owner Trustee


  




By:
        
Name:     
Title:

ARLP Securitization Trust, Series 2014-2 on behalf of itself and each of its
series, as a Trust Subsidiary solely with respect to Section 8(b)


By:     Wilmington Trust, National Association,
    not in its individual capacity but solely as Owner Trustee


  




By:
        
Name:    
Title:

RESI SFR Sub, LLC, as SFR Subsidiary


By: Altisource Residential, L.P.,
     its sole member and manager


By: Altisource Residential GP, LLC,
its general partner


By: Altisource Residential Corporation,
its sole member






By:
        
Name: Robin N. Lowe
Title: Chief Financial Officer    



Signature Page to the Third Amended and Restated Master Repurchase Agreement

--------------------------------------------------------------------------------







RESI REO Sub, LLC, as REO Subsidiary


By: ARNS, Inc.,
     its sole member




By:
        
Name: Stephen H. Gray
Title: Secretary    



Signature Page to the Third Amended and Restated Master Repurchase Agreement

--------------------------------------------------------------------------------






SCHEDULE 1-A

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO CONTRIBUTED MORTGAGE LOANS
Each Seller makes the following representations and warranties to the
Administrative Agent, with respect to the Mortgage Loans owned by a Trust
Subsidiary, as of the Purchase Date for such Mortgage Loans and as of any date
on which Transaction hereunder relating to the Mortgage Loans is outstanding
subject to any exceptions agreed to by Administrative Agent.
(a)Payments Current. Solely with respect to Performing Mortgage Loans, no
payments of principal or interest are thirty (30) days or more past due.
(b)    No Outstanding Charges. All taxes, governmental assessments, insurance
premiums, water, sewer and municipal charges, leasehold payments or ground rents
which previously became due and owing have been paid. No Seller nor any Trust
Subsidiary has advanced funds, or induced, solicited or knowingly received any
advance of funds by a party other than the Mortgagor, directly or indirectly,
for the payment of any amount required under the Mortgage Loan, except for
interest accruing from the date of the Mortgage Note or date of disbursement of
the proceeds of the Mortgage Loan, whichever is earlier, to the day which
precedes by one month the Due Date of the first installment of principal and/or
interest thereunder.
(c)    Original Terms Unmodified. Other than with respect to Modified Mortgage
Loans, the terms of the Mortgage Note (and the Proprietary Lease, the Assignment
of Proprietary Lease and Stock Power with respect to each Co-op Loan) and
Mortgage have not been impaired, waived, altered or modified in any respect,
from the date of origination; except by a written instrument which has been
recorded, if necessary to protect the interests of Buyer, and which has been
delivered to the Custodian and the terms of which are reflected in the Custodial
Asset Schedule. The substance of any such waiver, alteration or modification has
been approved by the title insurer, to the extent required, and its terms are
reflected on the Custodial Asset Schedule. No Mortgagor in respect of the
Mortgage Loan has been released, in whole or in part, except in connection with
an assumption agreement approved by the title insurer, to the extent required by
such policy, and which assumption agreement is part of the Asset File delivered
to the Custodian and the terms of which are reflected in the Custodial Asset
Schedule.
(d)    No Defenses. The Mortgage Loan (and the Assignment of Proprietary Lease
related to each Co-op Loan) is not subject to any right of rescission, set‑off,
counterclaim or defense, including, without limitation, the defense of usury,
nor will the operation of any of the terms of the Mortgage Note or the Mortgage,
or the exercise of any right thereunder, render either the Mortgage Note or the
Mortgage unenforceable, in whole or in part and no such right of rescission,
set‑off, counterclaim or defense has been asserted with respect thereto.
(e)    Hazard Insurance. The Mortgaged Property is insured by a fire and
extended perils insurance policy, issued by a generally acceptable insurance
carrier, and such other hazards as are customary in the area where the Mortgaged
Property is located, and to the extent required by a Trust


Schedule 1-A-1

--------------------------------------------------------------------------------





Subsidiary as of the date of acquisition, against earthquake and other risks
insured against by Persons operating like properties in the locality of the
Mortgaged Property, in an amount not less than the lesser of (i) 100% of the
insurable value and (ii) the outstanding principal balance of the Mortgage Loan.
If any portion of the Mortgaged Property is in an area identified by any federal
Governmental Authority as having special flood hazards, and flood insurance is
reasonably available, a flood insurance policy meeting the current guidelines of
the Federal Emergency Management Agency is in effect with a generally acceptable
insurance carrier, in an amount representing coverage not less than the least of
(1) the outstanding principal balance of the Mortgage Loan (2) the full
insurable value of the Mortgaged Property, and (3) the maximum amount of
insurance available under the National Flood Insurance Act of 1968, as amended
by the Flood Disaster Protection Act of 1974. All such insurance policies
(collectively, the “hazard insurance policy”) contain a standard mortgagee
clause naming the applicable Trust Subsidiary, its successors and assigns
(including, without limitation, subsequent owners of the Mortgage Loan), as
mortgagee, and may not be reduced, terminated or canceled without thirty (30)
days’ prior written notice to the mortgagee. No such notice has been received by
such Trust Subsidiary. All premiums that have become due on such insurance
policy have been paid. The related Mortgage obligates the Mortgagor to maintain
all such insurance and, at such Mortgagor’s failure to do so, authorizes the
mortgagee to maintain such insurance at the Mortgagor’s cost and expense and to
seek reimbursement therefor from such Mortgagor. Where required by state law or
regulation, the Mortgagor has been given an opportunity to choose the carrier of
the required hazard insurance, provided the policy is not a “master” or
“blanket” hazard insurance policy covering a condominium, or any hazard
insurance policy covering the common facilities of a planned unit development.
The hazard insurance policy is the valid and binding obligation of the insurer
and is in full force and effect. Neither Seller nor any Trust Subsidiary has
engaged in, and has no knowledge of the Mortgagor’s having engaged in, any act
or omission which would impair the coverage of any such policy, the benefits of
the endorsement provided for herein, or the validity and binding effect of
either including, without limitation, no unlawful fee, commission, kickback or
other unlawful compensation or value of any kind has been or will be received,
retained or realized by any attorney, firm or other Person, and no such unlawful
items have been received, retained or realized by any Seller or any Trust
Subsidiary.
(f)    Environmental Compliance. There does not exist on the Mortgaged Property
any hazardous substances, hazardous wastes or solid wastes, as such terms are
defined in the Comprehensive Environmental Response Compensation and Liability
Act, the Resource Conservation and Recovery Act of 1976, or other applicable
federal, state or local environmental laws including, without limitation,
asbestos, in each case in excess of the permitted limits and allowances set
forth in such environmental laws to the extent such laws are applicable to the
Mortgaged Property. There is no pending action or proceeding directly involving
the Mortgaged Property in which compliance with any environmental law, rule or
regulation is an issue; there is no violation of any applicable environmental
law (including, without limitation, asbestos), rule or regulation with respect
to the Mortgaged Property; and nothing further remains to be done to satisfy in
full all requirements of each such law, rule or regulation constituting a
prerequisite to use and enjoyment of said property.
(g)    Compliance with Applicable Laws. Any and all requirements of any federal,
state or local law including, without limitation, usury, truth‑in‑lending, real
estate settlement procedures,


Schedule 1-A-2

--------------------------------------------------------------------------------





consumer credit protection, equal credit opportunity or disclosure laws
applicable to the Mortgage Loan have been complied with, the consummation of the
transactions contemplated hereby will not involve the violation of any such laws
or regulations, and each Trust Subsidiary shall maintain or shall cause its
agent to maintain in its possession, available for the inspection of
Administrative Agent, and shall deliver to Administrative Agent, upon demand,
evidence of compliance with all such requirements. Each Trust Subsidiary is in
substantial compliance with any applicable law, regulation or rule that
(A) imposes liability on a mortgagee or a lender to a mortgagee for upkeep to a
Mortgaged Property prior to completion of foreclosure thereon, or (B) imposes
liability on a lender to a mortgagee for acts or omissions of the mortgagee or
otherwise defines a mortgagee in a manner that would include a lender to a
mortgagee.
(h)    No Satisfaction of Mortgage. The Mortgage has not been satisfied,
canceled, subordinated or rescinded, in whole or in part, and the Mortgaged
Property has not been released from the lien of the Mortgage, in whole or in
part, nor has any instrument been executed that would affect any such release,
cancellation, subordination or rescission. No Trust Subsidiary has waived the
performance by the Mortgagor of any action, if the Mortgagor’s failure to
perform such action would cause the Mortgage Loan to be in default, nor has any
Trust Subsidiary waived any default resulting from any action or inaction by the
Mortgagor.
(i)    Location and Type of Mortgaged Property. The Mortgaged Property is
located in the state identified in the Custodial Asset Schedule and consists of
a single parcel of real property with a detached single family residence erected
thereon, or a two‑ to four‑family dwelling, or an individual condominium unit in
a low‑rise Co-op Project, or an individual unit in a planned unit development or
a de minimis planned unit development; provided, however, that any condominium
unit, Co-op Unit or planned unit development shall conform with the applicable
Fannie Mae and Freddie Mac requirements regarding such dwellings or shall
conform to underwriting guidelines acceptable to Administrative Agent in its
sole discretion and that no residence or dwelling is a manufactured home or a
mobile home. No portion of the Mortgaged Property is used for commercial
purposes; provided, that, the Mortgaged Property may be a mixed use property if
such Mortgaged Property conforms to underwriting guidelines acceptable to
Administrative Agent in its sole discretion.
(j)    Valid First Lien. The Mortgage is a valid, subsisting, enforceable and
perfected with respect to each first lien Mortgage Loan, first priority lien and
first priority security interest on the real property included in the Mortgaged
Property, including all buildings on the Mortgaged Property and all
installations and mechanical, electrical, plumbing, heating and air conditioning
systems located in or annexed to such buildings, and all additions, alterations
and replacements made at any time with respect to the foregoing. The lien of the
Mortgage is subject only to:
a.    the lien of current real property taxes and assessments not yet due and
payable;
b.    covenants, conditions and restrictions, rights of way, easements and other
matters of the public record as of the date of recording acceptable to prudent
mortgage lending institutions generally and specifically referred to in lender’s
title insurance policy delivered to the originator of the Mortgage Loan;


Schedule 1-A-3

--------------------------------------------------------------------------------





c.    other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property.
Any security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Mortgage Loan establishes and creates a valid,
subsisting and enforceable first lien and first priority security interest on
the property described therein and the applicable Trust Subsidiary has full
right to pledge and assign the same to Administrative Agent.
(k)    Reserved.
(l)    Full Disbursement of Proceeds. There is no further requirement for future
advances under the Mortgage Loan, and any and all requirements as to completion
of any on‑site or off‑site improvement and as to disbursements of any escrow
funds therefor have been complied with.
(m)    Ownership. The applicable Trust Subsidiary has full right to sell the
Mortgage Loan to Buyers free and clear of any encumbrance, equity, participation
interest, lien, pledge, charge, claim or security interest, and has full right
and authority subject to no interest or participation of, or agreement with, any
other party, to grant a security interest in each Mortgage Loan pursuant to this
Agreement.
(n)    Title Insurance. The Mortgage Loan is covered by either (i) an attorney’s
opinion of title and abstract of title, the form and substance of which is
acceptable to prudent mortgage lending institutions making mortgage loans in the
area wherein the Mortgaged Property is located or (ii) an ALTA lender’s title
insurance policy or other generally acceptable form of policy or insurance
acceptable to Fannie Mae or Freddie Mac and each such title insurance policy is
issued by a title insurer acceptable to Fannie Mae or Freddie Mac and qualified
to do business in the jurisdiction where the Mortgaged Property is located,
insuring the applicable Trust Subsidiary, its successors and assigns, as to the
first priority lien of the Mortgage, as applicable, in the original principal
amount of the Mortgage Loan, with respect to a Mortgage Loan (or to the extent a
Mortgage Note provides for negative amortization, the maximum amount of negative
amortization in accordance with the Mortgage), subject only to the exceptions
contained in clauses (a), (b) and (c) of paragraph (j) of this Schedule 1, and
in the case of adjustable rate Mortgage Loans, against any loss by reason of the
invalidity or unenforceability of the lien resulting from the provisions of the
Mortgage providing for adjustment to the Mortgage Interest Rate and Monthly
Payment. Where required by state law or regulation, the Mortgagor has been given
the opportunity to choose the carrier of the required mortgage title insurance.
Additionally, such lender’s title insurance policy affirmatively insures ingress
and egress and against encroachments by or upon the Mortgaged Property or any
interest therein. The title policy does not contain any special exceptions
(other than the standard exclusions) for zoning and uses and has been marked to
delete the standard survey exception or to replace the standard survey exception
with a specific survey reading. The applicable Trust Subsidiary, its successors
and assigns, are the sole insureds of such lender’s title insurance policy, and
such lender’s title insurance policy is valid and remains in full force and
effect and will be in force and effect upon the consummation of the transactions
contemplated by this Agreement. No claims have been made under such lender’s
title insurance policy, and neither Seller nor any Trust Subsidiary, has done,
by act or


Schedule 1-A-4

--------------------------------------------------------------------------------





omission, anything which would impair the coverage of such lender’s title
insurance policy, including without limitation, no unlawful fee, commission,
kickback or other unlawful compensation or value of any kind has been or will be
received, retained or realized by any attorney, firm or other Person, and no
such unlawful items have been received, retained or realized by any Trust
Subsidiary.
(o)    Reserved.
(p)    No Mechanics’ Liens. There are no mechanics’ or similar liens or claims
which have been filed for work, labor or material (and no rights are outstanding
that under the law could give rise to such liens) affecting the Mortgaged
Property which are or may be liens prior to, or equal or coordinate with, the
lien of the Mortgage.
(q)    Reserved.
(r)    Reserved.
(s)    Customary Provisions. The Mortgage contains customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for the realization against the Mortgaged Property of the benefits of
the security provided thereby, including, (i) in the case of a Mortgage
designated as a deed of trust, by trustee’s sale, and (ii) otherwise by judicial
foreclosure. Upon default by a Mortgagor on a Mortgage Loan and foreclosure on,
or trustee’s sale of, the Mortgaged Property pursuant to the proper procedures,
the holder of the Mortgage Loan will be able to deliver good and merchantable
title to the Mortgaged Property. There is no homestead or other exemption or
other right available to the Mortgagor or any other person, or restriction on
any Trust Subsidiary or any other person, including without limitation, any
federal, state or local, law, ordinance, decree, regulation, guidance, attorney
general action, or other pronouncement, whether temporary or permanent in
nature, that would interfere with, restrict or delay, either (y) the ability of
any Trust Subsidiary, Administrative Agent or any servicer or any successor
servicer to sell the related Mortgaged Property at a trustee's sale or
otherwise, or (z) the ability of any Trust Subsidiary, Administrative Agent or
any servicer or any successor servicer to foreclose on the related Mortgage.
(t)    Occupancy of the Mortgaged Property. All material inspections, licenses
and certificates required to be made or issued with respect to all occupied
portions of the Mortgaged Property and, with respect to the use and occupancy of
the same, including but not limited to certificates of occupancy and fire
underwriting certificates, have been made or obtained from the appropriate
authorities. No Trust Subsidiary has received notification from any Governmental
Authority that the Mortgaged Property is in material non‑compliance with such
laws or regulations, is being used, operated or occupied unlawfully or has
failed to have or obtain such inspection, licenses or certificates, as the case
may be. No Trust Subsidiary has received notice of any violation or failure to
conform with any such law, ordinance, regulation, standard, license or
certificate. With respect to any Mortgage Loan originated with an
“owner‑occupied” Mortgaged Property, the Mortgagor represented at the time of
origination of the Mortgage Loan that the Mortgagor would occupy the Mortgaged
Property as the Mortgagor’s primary residence.


Schedule 1-A-5

--------------------------------------------------------------------------------





(u)    No Additional Collateral. The Mortgage Note is not secured by any
collateral except the lien of the corresponding Mortgage and the security
interest of any applicable security agreement or chattel mortgage referred to in
clause (i) above.
(v)    Deeds of Trust. In the event the Mortgage constitutes a deed of trust, a
trustee, authorized and duly qualified under applicable law to serve as such,
has been properly designated and currently so serves and is named in the
Mortgage, and no fees or expenses are or will become payable by the Custodian or
Administrative Agent to the trustee under the deed of trust, except in
connection with a trustee’s sale after default by the Mortgagor.
(w)    Transfer of Mortgage Loans. Except with respect to Mortgage Loans
intended for purchase by GNMA and for Mortgage Loans registered with MERS, the
Assignment of Mortgage is in recordable form and is acceptable for recording
under the laws of the jurisdiction in which the Mortgaged Property is located.
(x)    Due‑On‑Sale. Except with respect to Mortgage Loans intended for purchase
by GNMA, and to the extent permitted by applicable law, the Mortgage contains an
enforceable provision for the acceleration of the payment of the unpaid
principal balance of the Mortgage Loan in the event that the Mortgaged Property
is sold or transferred without the prior written consent of the mortgagee
thereunder.
(y)    No Buydown Provisions; No Graduated Payments or Contingent Interests. The
Mortgage Loan does not contain provisions pursuant to which Monthly Payments are
paid or partially paid with funds deposited in any separate account established
by a Trust Subsidiary, the Mortgagor, or anyone on behalf of the Mortgagor, or
paid by any source other than the Mortgagor nor does it contain any other
similar provisions which may constitute a “buydown” provision. The Mortgage Loan
is not a graduated payment mortgage loan and the Mortgage Loan does not have a
shared appreciation or other contingent interest feature.
(z)    Consolidation of Future Advances. Any future advances made to the
Mortgagor prior to the Purchase Date have been consolidated with the outstanding
principal amount secured by the Mortgage, and the secured principal amount, as
consolidated, bears a single interest rate and single repayment term. The lien
of the Mortgage securing the consolidated principal amount is expressly insured
as having first lien priority by a title insurance policy, an endorsement to the
policy insuring the mortgagee’s consolidated interest or by other title evidence
acceptable to Fannie Mae and Freddie Mac.
(aa)    No Condemnation Proceeding. No Trust Subsidiary has any knowledge of any
condemnation proceedings with respect to the Mortgaged Property.
(bb)    Collection Practices; Escrow Deposits; Interest Rate Adjustments. The
collection practices used by each Servicer following the acquisition by a Trust
Subsidiary of the Mortgage Loan with respect to such Mortgage Loan have been in
all respects in compliance with Accepted Servicing Practices, applicable laws
and regulations, and have been in all respects legal and proper. With respect to
escrow deposits and Escrow Payments, all such payments are in the possession of,
or under the control


Schedule 1-A-6

--------------------------------------------------------------------------------





of, the applicable Trust Subsidiary and there exist no deficiencies in
connection therewith for which customary arrangements for repayment thereof have
not been made. All Escrow Payments collected by each Servicer following the
acquisition by a Trust Subsidiary of the Mortgage Loan have been collected in
full compliance with state and federal law. An escrow of funds is not prohibited
by applicable law and has been established in an amount sufficient to pay for
every item that remains unpaid and has been assessed but is not yet due and
payable. All Mortgage Interest Rate adjustments made by each Servicer following
the acquisition by a Trust Subsidiary of the Mortgage Loan have been made in
strict compliance with state and federal law and the terms of the related
Mortgage Note.
(cc)    Servicemembers Civil Relief Act. The Mortgagor has not notified a Trust
Subsidiary, and such Trust Subsidiary has no knowledge, of any relief requested
or allowed to the Mortgagor under the Servicemembers Civil Relief Act of 2003.
(dd)    No Defense to Insurance Coverage. No action has been taken or failed to
be taken, no event has occurred and no state of facts exists or has existed on
or prior to the Purchase Date (whether or not known to a Trust Subsidiary on or
prior to such date) which has resulted or will result in an exclusion from,
denial of, or defense to coverage under any private mortgage insurance
(including, without limitation, any exclusions, denials or defenses which would
limit or reduce the availability of the timely payment of the full amount of the
loss otherwise due thereunder to the insured) whether arising out of actions,
representations, errors, omissions, negligence, or fraud of a Trust Subsidiary,
the related Mortgagor or any party involved in the application for such
coverage, including the appraisal, plans and specifications and other exhibits
or documents submitted therewith to the insurer under such insurance policy, or
for any other reason under such coverage, but not including the failure of such
insurer to pay by reason of such insurer’s breach of such insurance policy or
such insurer’s financial inability to pay.
(ee)    No Equity Participation. No document relating to the Mortgage Loan
provides for any contingent or additional interest in the form of participation
in the cash flow of the Mortgaged Property or a sharing in the appreciation of
the value of the Mortgaged Property. The indebtedness evidenced by the Mortgage
Note is not convertible to an ownership interest in the Mortgaged Property or
the Mortgagor and no Trust Subsidiary has financed nor does it own directly or
indirectly, any equity of any form in the Mortgaged Property or the Mortgagor.
(ff)    No Exception. The Custodian has not noted any material exceptions on a
Custodial Asset Schedule with respect to the Mortgage Loan which would
materially adversely affect the Mortgage Loan or Administrative Agent’s or
Buyers’ interest in the Mortgage Loan.
(gg)    Reserved.
(hh)    Description. Each Mortgage Loan conforms in all material respects to the
description thereof as set forth on the related Custodial Asset Schedule
delivered to the Custodian and Administrative Agent.
(ii)    Located in U.S. No collateral (including, without limitation, the
related real property and the dwellings thereon and otherwise) relating to a
Mortgage Loan is located in any jurisdiction


Schedule 1-A-7

--------------------------------------------------------------------------------





other than in one of the fifty (50) states of the United States of America, the
District of Columbia or a territory of the United States.
(jj)    Tax Service. If the Mortgage Loan is a Performing Mortgage Loan, such
Mortgage Loan is, within sixty (60) days of the related Purchase Date, covered
by a life of loan, transferrable real estate tax service contract that may be
assigned to Administrative Agent or Buyers.
(kk)    Predatory Lending Regulations; High Cost Loans. No Mortgage Loan is
classified as High Cost Mortgage Loans.
(ll)    FHA Mortgage Insurance; VA Loan Guaranty. With respect to the FHA Loans
(for the avoidance of doubt excluding any Mortgage Loans, with respect to which
the FHA Mortgage Insurance has been removed), the FHA Mortgage Insurance
Contract is or eligible to be in full force and effect and there exists no
impairment to full recovery without indemnity to the Department of Housing and
Urban Development or the FHA under FHA Mortgage Insurance. With respect to the
VA Loans, the VA Loan Guaranty Agreement is in full force and effect to the
maximum extent stated therein. All necessary steps have been taken to keep such
guaranty or insurance valid, binding and enforceable and each of such is the
binding, valid and enforceable obligation of the FHA and the VA, respectively,
to the full extent thereof, without surcharge, set‑off or defense. Each FHA Loan
and VA Loan was originated in accordance with the criteria of an Agency for
purchase of such Mortgage Loans.
(mm)    Co-op Loan: Valid First Lien. With respect to each Co-op Loan, the
related Mortgage is a valid, enforceable and subsisting first security interest
on the related cooperative shares securing the related cooperative note and
lease, subject only to (a) liens of the cooperative for unpaid assessments
representing the Mortgagor’s pro rata share of the cooperative’s payments for
its blanket mortgage, current and future real property taxes, insurance
premiums, maintenance fees and other assessments to which like collateral is
commonly subject and (b) other matters to which like collateral is commonly
subject which do not materially interfere with the benefits of the security
intended to be provided by the security interest. There are no liens against or
security interests in the cooperative shares relating to each Co-op Loan (except
for unpaid maintenance, assessments and other amounts owed to the related
cooperative which individually or in the aggregate will not have a material
adverse effect on such Co-op Loan), which have priority equal to or over
Seller’s security interest in such Co-op Shares.
(nn)    Co-op Loan: Compliance with Law. With respect to each Co-op Loan, the
related cooperative corporation that owns title to the related cooperative
apartment building is a “cooperative housing corporation” within the meaning of
Section 216 of the Internal Revenue Code, and is in material compliance with
applicable federal, state and local laws which, if not complied with, could have
a material adverse effect on the Mortgaged Property.
(oo)    Co-op Loan: No Pledge. With respect to each Co-op Loan, there is no
prohibition against pledging the shares of the cooperative corporation or
assigning the Proprietary Lease. With respect to each Co-op Loan, (i) the term
of the related Proprietary Lease is longer than the term of the Co-op Loan, (ii)
there is no provision in any Proprietary Lease which requires the Mortgagor to
offer for sale the Co-op Shares owned by such Mortgagor first to the Co-op
Corporation, (iii) there is no prohibition


Schedule 1-A-8

--------------------------------------------------------------------------------





in any Proprietary Lease against pledging the Co-op Shares or assigning the
Proprietary Lease and (iv) the Recognition Agreement is on a form of agreement
published by Aztech Document Systems, Inc. as of the date hereof or includes
provisions which are no less favorable to the lender than those contained in
such agreement.
(pp)    Co-op Loan: Acceleration of Payment. With respect to each Co-op Loan,
each Assignment of Proprietary Lease contains enforceable provisions such as to
render the rights and remedies of the holder thereof adequate for the
realization of the material benefits of the security provided thereby. The
Assignment of Proprietary Lease contains an enforceable provision for the
acceleration of the payment of the unpaid principal balance of the Mortgage Note
in the event the Co-op Unit is transferred or sold without the consent of the
holder thereof.
(qq)    TRID Compliance. With respect to each Mortgage Loan where the
Mortgagor’s loan application for the Mortgage Loan was taken on or after October
3, 2015, such Mortgage Loan was originated in compliance with the TILA-RESPA
Integrated Disclosure Rule.






Schedule 1-A-9

--------------------------------------------------------------------------------






SCHEDULE 1-B
REPRESENTATIONS AND WARRANTIES WITH RESPECT TO CONTRUBUTED REO PROPERTY
    
Each Seller makes the following representations and warranties to the
Administrative Agent, with respect to the REO Property owned by a Trust
Subsidiary, as of the Purchase Date for such Mortgage Loans and as of any date
on which Transaction hereunder relating to the REO Property is outstanding
subject to any exceptions agreed to by Administrative Agent.
(a)Asset File. All documents required to be delivered as part of the Asset File,
have been delivered to the Custodian (or solely with respect to REO Property
that was a Mortgage Loan subject to a Transaction under the Agreement within
fifteen (15) Business Days of such REO Property being acquired by a Trust
Subsidiary) or held by an attorney in connection with a foreclosure pursuant to
an Attorney Bailee Letter and all information contained in the related Asset
File (or as otherwise provided to Administrative Agent) in respect of such REO
Property is accurate and complete in all material respects.
(b)Title. The related Trust Subsidiary or REO Subsidiary has good and marketable
fee simple title to the REO Property with full right to transfer and sell the
REO Property, free and clear of all liens.
(c)REO Property as Described. The information set forth in the Asset Schedule
accurately reflects information contained in the Seller’s records in all
material respects.
(d)Taxes, Assessments and Other Charges. All taxes, homeowner or similar
association fees, charges, and assessments, governmental assessments, insurance
premiums, water, sewer and municipal charges, leasehold payments or ground rents
which previously became due and owing have been paid.
(e)No Litigation. Other than any customary claim or counterclaim arising out of
any foreclosure or collection proceeding relating to any REO Property, there is
no litigation, proceeding or governmental investigation pending, or any order,
injunction or decree outstanding, existing or relating to any Seller, any Trust
Subsidiary or any of their Subsidiaries with respect to the REO Property that
would materially and adversely affect the value of the REO Property.
(f)Hazard Insurance. All buildings or other customarily insured improvements
upon the REO Property are insured by an insurer against loss by fire, hazards of
extended coverage and such other hazards in an amount not less than the BPO
value.
(g)Flood Insurance.    If the improvements on the REO Property were in an area
identified in the Federal Register by the Federal Emergency Management Agency as
having special flood hazards at the time of origination of the Mortgage Loan
that resulted in the REO Property, a flood insurance policy meeting the
requirements of the current guidelines of the Federal Insurance


Schedule 1-B-1

--------------------------------------------------------------------------------





Administration is in effect with a generally acceptable insurance carrier in an
amount representing commercially reasonable coverage.
(h)Reserved.
(i)No Mechanics’ Liens. To the best of each Seller’s knowledge, there are no
mechanics’ or similar liens or claims which have been filed for work, labor or
material affecting the related REO Property.
(j)No Damage. To the best of each Seller’s knowledge, the REO Property is
undamaged by water, fire, earthquake, earth movement other than earthquake,
windstorm, flood, tornado, defective construction materials or work, or similar
casualty (excluding casualty from the presence of hazardous wastes or hazardous
substances) which would cause such REO Property to become uninhabitable.
(k)No Condemnation. To the best of each Seller’s knowledge, there is no
proceeding pending, or threatened, for the total or partial condemnation of the
REO Property.
(l)Environmental Matters. To the best of each Seller’s knowledge, there is no
pending action or proceeding directly involving the REO Property in which
compliance with any environmental law, rule or regulation is an issue or is
secured by a secured lender’s environmental insurance policy.
(m)Location and Type of REO Property. Each REO Property is located in the U.S.
or a territory of the U.S. and consists of a one- to four-unit residential
property, which may include, but is not limited to, a single-family dwelling,
townhouse, condominium unit, or unit in a planned unit development. No REO
Property is a manufactured home.
(n)Deed. The Asset File for such REO Property includes a Deed for such REO
Property conveying the REO Property to the REO Subsidiary or Trust Subsidiary,
as applicable, with vesting in the actual name of such REO Subsidiary or such
Trust Subsidiary, as applicable, (i) evidence that such Deed has been duly
recorded; (ii) certification from a Responsible Officer of such REO Subsidiary
or such Trust Subsidiary that such Deed has been submitted for recordation to
the applicable recording office or (iii) a stamped certification from the
related title insurance company that such Deed has been submitted for
recordation to the applicable recording office.
(o)Owner’s Title Insurance Policy. Such REO Property is covered by an ALTA (or
other form approved for use in the jurisdiction in which such REO Property is
located) owner’s title insurance policy, insuring the REO Subsidiary or Trust
Subsidiaries as fee owner or, if unavailable, a marked or initialed irrevocable
binding commitment that is effective as a title insurance policy (a “Title
Insurance Policy”) issued by a title insurer generally acceptable to prudent
institutional purchasers of residential real property (a “Qualified Title
Insurance Company”), ensuring that the REO Subsidiary or Trust Subsidiaries is
the holder of good and marketable, fee simple title to such


Schedule 1-B-2

--------------------------------------------------------------------------------





REO Property, subject only to permitted Liens. Such Title Insurance Policy is in
an amount at least equal to the original acquisition price for such REO
Property. The REO Subsidiary or Trust Subsidiaries is the sole insured under
such owner’s title insurance policy and such owner’s title insurance policy is
in full force and effect. No claims have been made under such owner’s title
insurance policy that have not been disclosed in writing to the Administrative
Agent, and no current or prior owner of such REO Property, including the REO
Subsidiary or Trust Subsidiaries, has done, by act or omission, anything which
would impair the coverage of such Title Insurance Policy. If a Title Insurance
Policy initially consists of a marked or initialed binding commitment, then the
REO Subsidiary or Trust Subsidiaries shall have delivered a fully issued Title
Insurance Policy for such Contributed REO Property in the form and with the
coverages and endorsements as provided in such marked or initialed binding
commitment within ninety (90) days following the Purchase Date.






Schedule 1-B-3

--------------------------------------------------------------------------------






SCHEDULE 1-C
REPRESENTATIONS AND WARRANTIES WITH RESPECT TO CONTRIBUTED RENTAL PROPERTY
Each Seller Party makes the following representations and warranties to the
Administrative Agent, with respect to the Rental Property owned by a SFR
Subsidiary, as of the Purchase Date for such Mortgage Loans and as of any date
on which Transaction hereunder relating to the Rental Property is outstanding
subject to any exceptions agreed to by Administrative Agent.
(a)Asset File. All documents required to be delivered as part of the Asset File,
have been delivered to the Custodian and all information contained in the
related Asset File (or as otherwise provided to Administrative Agent) in respect
of such Rental Property is accurate and complete in all material respects.
(b)Title. The SFR Subsidiary has good and marketable fee simple title to the
Rental Property with full right to transfer and sell the Rental Property, free
and clear of all liens.
(c)Rental Property as Described. The information set forth in the Asset Schedule
accurately reflects information contained in the Seller’s records in all
material respects.
(d)Taxes, Assessments and Other Charges. All taxes, homeowner or similar
association fees, charges, and assessments, governmental assessments, insurance
premiums, water, sewer and municipal charges, leasehold payments or ground rents
which previously became due and owing have been paid.
(e)No Litigation. There is no litigation, proceeding or governmental
investigation pending, or any order, injunction, consumer litigation or decree
outstanding, existing or relating to any Seller, the SFR Subsidiary or any of
their respective Subsidiaries with respect to the Rental Property that would
materially and adversely affect the value of the Rental Property.
(f)Deed. The Asset File for such Rental Property includes a Deed for such Rental
Property conveying the Rental Property to the SFR Subsidiary, with vesting in
the actual name of such SFR Subsidiary (i) evidence that such Deed has been duly
recorded; (ii) certification from a Responsible Officer of such SFR Subsidiary
that such Deed has been submitted for recordation to the applicable recording
office or (iii) a stamped certification from the related title insurance company
that such Deed has been submitted for recordation to the applicable recording
office.
(g)Reserved.
(h)No Mechanics’ Liens. To the best of each Seller’s knowledge, there are no
mechanics’ or similar liens or claims which have been filed for work, labor or
material affecting the related Rental Property.


Schedule 1-C-1

--------------------------------------------------------------------------------





(i)No Damage. To the best of each Seller’s knowledge, the Rental Property is
undamaged by water, fire, earthquake, earth movement other than earthquake,
windstorm, flood, tornado, defective construction materials or work, or similar
casualty (excluding casualty from the presence of hazardous wastes or hazardous
substances) which would cause such Rental Property to become uninhabitable.
(j)No Condemnation. To the best of each Seller’s knowledge, there is no
proceeding pending, or threatened, for the total or partial condemnation of the
Rental Property.
(k)Environmental Matters. To the best of each Seller’s knowledge, there is no
pending action or proceeding directly involving the Rental Property in which
compliance with any environmental law, rule or regulation is an issue or is
secured by a secured lender’s environmental insurance policy.
(l)Location and Type of Rental Property. Each Rental Property is located in the
U.S. or a territory of the U.S. and consists of a one- to four-unit residential
property, which may include, but is not limited to, a single-family dwelling,
townhouse, condominium unit, or unit in a planned unit development.
(m)No Violation of Law. There has been no violation of any law or regulation or
breach of any contractual obligation by the Sellers, the SFR Subsidiary or, to
the knowledge of each Seller, the Property Manager in connection with the
management of the Rental Property in each case which is material and adverse to
the Administrative Agent.
(n)Compliance. To the best of each Seller’s knowledge the Rental Property
(including the leasing and intended use thereof) complies with all Requirements
of Law, including without limitation all ordinances applicable to residential
real property and improvements thereon and all applicable zoning ordinances of
the jurisdiction in which such Rental Property is located, except to the extent
any failure to comply could not be reasonably expected to have a material
adverse effect on such Rental Property or its value. There is no consent,
approval, order or authorization of, and no filing with or notice to, any
Governmental Authority related to the use, operation or leasing of the Rental
Property which has not been obtained or made other than construction permits
relating to the renovation of such Rental Property, and except as to which the
failure to obtain could reasonably be expected to have a material adverse effect
on such Rental Property or its value. There has not been committed by the SFR
Subsidiary or, to the best of each Seller’s knowledge, by any other Person in
occupancy of or involved with the operation, use or leasing of the Rental
Property any act or omission affording any Governmental Authority the right of
forfeiture of the Rental Property or any material part thereof.
(o)Property Management. The Rental Property has been and is currently being
managed and maintained by the Property Manager pursuant to the Property
Management Agreement, in all material respects.


Schedule 1-C-2

--------------------------------------------------------------------------------





(p)Management and Other Contracts. There are no management, service, supply,
security, maintenance or other similar contracts or agreements entered into by
any Seller Party with respect to such Rental Property, other than the Property
Management Agreement, which are not terminable at will or upon thirty (30) days’
notice. No SFR Subsidiary has a material financial obligation under any
indenture, mortgage, deed of trust, loan agreement or other similar agreement or
instrument by which such Rental Property is bound, other than obligations under
the Program Agreements.
(q)Condominiums. If such Rental Property is a condominium unit, the SFR
Subsidiary is not a “sponsor” or nominee of a “sponsor” under any plan of
condominium organization affecting the unit, the ownership and sale of any such
condominium unit will not violate any federal, state or local law or regulation
regarding condominiums or require registration, qualification or similar action
under such law or regulation and such condominium unit is in conformity with all
requirement of the Federal National Mortgage Association relating to condominium
units.
(r)No Manufactured Housing; No Mobile Home. Such Rental Property is not
manufactured housing or a mobile home.
(s)No Occupants. Other than pursuant to an Eligible Lease with an Eligible
Tenant, no Person has any right to occupy or is currently occupying such Rental
Property.
(t)Owner’s Title Insurance Policy. Such Rental Property is covered by an ALTA
(or other form approved for use in the jurisdiction in which such Rental
Property is located) owner’s title insurance policy, insuring the SFR Subsidiary
as fee owner or, if unavailable, with respect to a Rental Property, a marked or
initialed irrevocable binding commitment is effective as a Title Insurance
Policy issued by a Qualified Title Insurance Company, ensuring that the related
SFR Subsidiary is the holder of good and marketable, fee simple title to such
Rental Property, subject only to permitted Liens. Such Title Insurance Policy is
in an amount at least equal to the original acquisition price for such Rental
Property. The related SFR Subsidiary is the sole insured under such owner’s
title insurance policy and such owner’s title insurance policy is in full force
and effect. No claims have been made under such owner’s title insurance policy
that have not been disclosed in writing to the Administrative Agent, and no
current or prior owner of such Rental Property, including the related SFR
Subsidiary, has done, by act or omission, anything which would impair the
coverage of such Title Insurance Policy. If a Title Insurance Policy initially
consists of a marked or initialed binding commitment, then the related SFR
Subsidiary shall have delivered a fully issued Title Insurance Policy for such
Contributed Rental Property in the form and with the coverages and endorsements
as provided in such marked or initialed binding commitment within ninety (90)
days following the Purchase Date.
(u)Lease. The related lease is an Eligible Lease with an Eligible Tenant.


Schedule 1-C-3

--------------------------------------------------------------------------------





(v)Orders, Injunctions, Etc. There are no orders, injunctions, decrees or
judgments outstanding with respect to the Rental Property that (i) would
reasonably be expected to have a material adverse effect on such Rental Property
or (ii) have not been paid in full.
(w)Insurance Coverage. Such Rental Property is covered by one or more insurance
policies that satisfy the requirements of the Agreement, which insurance
policies are each in full force and effect.
(x)Ownership. SFR Subsidiary is the sole owner and holder of the Rental Property
and the Property Management Rights related thereto. No Seller Party has assigned
or pledged the Rental Property and the related Property Management Rights.
(y)Recordation. The related Deed is in recordable form and is acceptable in all
respects for recording under the laws of the jurisdiction in which the Rental
Property is located and has been or will be delivered for recordation to the
appropriate recording office. The related Deed has been initially recorded or
sent for recordation in the name of SFR Subsidiary.
(z)No Defenses or Counterclaims. Each pending eviction proceeding, if any,
relating to the Rental Property initiated by or on behalf of any Seller Party
has been properly commenced and there is no valid defense or counterclaim by
anyone with respect thereto that could reasonably be expected to have a material
adverse effect on the value or current use of the Rental Property.
(aa)Hazard Insurance. All buildings or other customarily insured improvements
upon the Rental Property (exclusive of Rental Proceeds with respect to the
Rental Property) are insured by an insurer against loss by fire, hazards of
extended coverage and such other hazards in an amount not less than the related
allocated loan amount.
(ab)Flood Insurance. If the Improvements on the Rental Property were in an area
identified in the Federal Register by the Federal Emergency Management Agency as
having special flood hazards at the time SFR Subsidiary acquired such Rental
Property, a flood insurance policy meeting the requirements of the current
guidelines of the Federal Insurance Administration is in effect with a generally
acceptable insurance carrier in an amount representing commercially reasonable
coverage.
(ac)Tenant and Leasing Matters. SFR Subsidiary is the owner and SFR Subsidiary
or Altisource Residential, L.P. is the lessor of landlord’s interest in the
related Lease Agreement. To the knowledge of the Seller Parties, there are no
parties in possession of the Rental Property other than those Persons shown on
the current rent roll relating to such Rental Property. The related Lease
Agreement is in full force and effect (other than any Lease Agreement that
expires in accordance with its terms). Since SFR Subsidiary’s acquisition of the
Rental Property there have been (a) no material defaults by SFR Subsidiary or
any Tenant under such Lease Agreement that have not been disclosed in writing to
Administrative Agent, and (b) no conditions that, with the passage of time or
the giving of notice, or both, would constitute material defaults under such
Lease


Schedule 1-C-4

--------------------------------------------------------------------------------





Agreement. Except as SFR Subsidiary (or a Property Manager acting on behalf of
SFR Subsidiary) may otherwise determine in its reasonable business judgment, SFR
Subsidiary has not waived any material default, breach, violation or event of
acceleration by the related Tenant existing under such Lease Agreement related
to such Rental Property. SFR Subsidiary has not been notified in writing that
the applicable Tenant under such Lease Agreement has not accepted or has
contested the completion of any work to be performed under such Lease Agreement.
The Lease Agreement is terminable upon the occurrence of a material default by
the related Tenant after the expiration of any notice period required by
applicable law.
(ad)Option to Purchase. The related Tenant under such Lease Agreement does not
have a right or option pursuant to such Lease Agreement or otherwise to purchase
all or any part of the leased premises or the building of which the leased
premises are a part.
(ae)Rental Properties. None of the SFR Property Documents in respect of any
Rental Property have any marks or notations indicating that it has been sold,
assigned, pledged, encumbered or otherwise conveyed to any Person other than SFR
Subsidiary or Administrative Agent.
(af)No Fraudulent Acts. No fraudulent acts were committed by SFR Subsidiary in
connection with the acquisition of such Rental Property nor were any fraudulent
acts committed by any Person in connection with the acquisition of such Rental
Property by the SFR Subsidiary.
(ag)Illegal Activity. No portion of the Rental Property has been or will be
purchased with proceeds of any illegal activity and to the best of each Seller
Party’s knowledge, there are no illegal activities at the Rental Property.
(ah)Utilities and Public Access. The Rental Property has access to public rights
of way and is served by public water (or private well), sewer (or septic),
sanitary sewer and storm drain facilities adequate to manage the Rental Property
for its intended uses. All public utilities necessary for the use and enjoyment
of the Rental Property are located either in the public right-of-way abutting
the Rental Property or in recorded easements serving the Rental Property and
such easements are set forth in and insured by the ALTA owner’s title insurance
policy.
(ai)No Redemption. No Rental Property is subject to a statutory right of
redemption.








Schedule 1-C-5

--------------------------------------------------------------------------------









SCHEDULE 1-D
REPRESENTATIONS AND WARRANTIES WITH RESPECT TO PURCHASED CERTIFICATES
Each Seller makes the following representations and warranties to the
Administrative Agent, with respect to the Purchased Certificates, as of the
Purchase Date for the Purchased Certificates, as of the date of this Agreement
and as of any date on which Transaction hereunder relating to the Purchased
Certificates is outstanding.
(a)Purchased Certificates. The Purchased Certificates collectively constitute
all the issued and outstanding Capital Stock of all classes of the applicable
Seller Party Subsidiary and are certificated.
(b)Duly and Validly Issued. All of the shares of the Purchased Certificates have
been duly and validly issued.
(c)Purchased Certificates as Securities. The Purchased Certificates
(a) constitute “securities” as defined in Section 8-102 of the Uniform
Commercial Code (b) are not dealt in or traded on securities exchanges or in
securities markets, (c) do not constitute investment company securities (within
the meaning of Section 8-103(c) of the Uniform Commercial Code) and (d) are not
held in a securities account (within the meaning of Section 8-103(c) of the
Uniform Commercial Code).
(d)Beneficial Owner. Subject to the terms of the Program Agreements, such Seller
is the sole record and beneficial owner of, and has title to, the related
Purchased Certificate, free of any and all Liens or options in favor of, or
claims of, any other Person, except the Lien created herein pursuant to the
terms of the Program Agreements.
(e)Reserved.
(f)Conveyance; First Priority Lien. Upon delivery to the Administrative Agent of
the related Purchased Certificate (and assuming the continuing possession by the
Administrative Agent of such Certificate in accordance with the requirements of
applicable law) and the filing of a financing statement covering such Purchased
Certificate in the State of Delaware and naming the related Seller as debtor and
the Administrative Agent as secured party, such Seller has conveyed and
transferred to Administrative Agent all of its right, title and interest to such
Purchased Certificate, including taking all steps as may be necessary in
connection with the indorsement, transfer of power, delivery and pledge of such
Purchased Certificate as a “security” (as defined in Section 8-102 of the
Uniform Commercial Code) to Administrative Agent. The Lien granted hereunder is
a first priority Lien on the related Purchased Certificate.
No Waiver. No Seller has waived or agreed to any waiver under, or agreed to any
amendment or other modification of, the Trust Agreements and SPE Agreements
except as agreed to by Administrative Agent in writing.


Schedule 1-D-1